 

 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 1 of 104

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

x

 

In re: , : Chapter 11
PROMISE HEALTHCARE GROUP, LLC, ef al.,! : Case No. 18-12491 (CSS)

Debtors. : Gointly Administered)

: Related D.L.: 374
x

 

ORDER: (1)(A) APPROVING BIDDING PROCEDURES AND BID PROTECTIONS
RESPECTING THE REMAINING ASSETS, (B) PERMITTING DEBTORS TO
DESIGNATE STALKING HORSE PURCHASER(S) AND GRANT BID PROTECTIONS,
(C) SCHEDULING A HEARING TO CONSIDER APPROVAL OF THE SALE OF
‘ASSETS, (D) APPROVING FORM AND MANNER OF NOTICE OF SALE, AND
(E) GRANTING RELATED RELIEF; AND (11)(A) AUTHORIZING AND APPROVING
THE SALE OF SUBSTANTIALLY ALL ASSETS OF CERTAIN OF THE DEBTORS .
FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES,
_(B) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN
EXECUTORY CONTRACTS AND UNEXPIRED LEASES,

AND (C) GRANTING RELATED RELIEF

 

1 ‘The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PELELA, Inc. (9180), Professional Rehabilitation Hospital,
LL.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bassier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C, (1938), HLP Properties of Vidalia, LLC (4255), BLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falis, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3% FL, Boca Raton, FL 33431.

EAST\164463932.4

 
 

 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 2 of 104

Upon consideration of the motion [D.I. 374] (the “Motion”! for entry of an order
(this “Order”) approving, among other things, the Bidding Procedures and Bid Protections,
scheduling the Auction, and scheduling a hearing to consider the sale of substantially all the
Remaining Assets, pursuant to and in accordance with the Bidding Procedures, and authorizing
the Debtors to designate stalking horse purchaser(s); and this Court having considered the
Motion, the arguments of counsel and the evidence presented at the hearing to consider the
Motion, and the entire record; and due and sufficient notice of the Motion, hearing to consider
the Motion, and the relief sought in the Motion having been given under the particular
circumstances; and it appearing that no other or further notice need be provided; and the Court
having reviewed the Motion and all objections to the Motion (the “Objections”); and it appearing
that the relief requested in the Motion is in the best interest of the Debtors, their estates, their
creditors and other parties in interest; and after due deliberation and good and sufficient cause
appearing for the relief sought, it is hereby:

FOUND AND DETERMINED THAT:
I. Determination with Respect to the Findings of Fact and Conclusions of Law

A. The findings of fact and conclusions of law set forth in this Order constitute the
Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made
applicable to this case pursuant to Bankruptcy Rule 9014. To the extent any of the following
findings of fact constitute conclusions of law, they are hereby adopted as such. To the extent any
of the following conclusions of law constitute findings of fact, they are hereby adopted as such.

Any findings of fact or conclusions of law stated by the Court on the record at the hearing to

 

2 Capitalized terms used in this Order and not otherwise defined shall have the meanings ascribed to them in
the Motion.

EAST\164463932.4

 
 

I TESENOISSSCO”SCSS

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 3 of 104

consider the Motion are hereby incorporated, to the extent they are not inconsistent with
this Order.
Ul. Jurisdiction, Final Order, and Statutory Predicates

B. This Court has jurisdiction to hear and determine the Motion and over the
Debtors, their estates, and the Debtors’ assets that are the subject of the relief sought in the
Motion. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue of this case and the
Motion in the District of Delaware is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

Cc. The statutory and legal predicates for the relief requested in this Motion are
sections 105(a), 363(b), (f), and (m), 365 of title 11 of the United States Code (the “Bankruptcy
Code”), Rules 2002, 6004, 6006, 9008, and 9014 of the Federal Rules of Bankruptcy Procedure
(the “Bankruptcy Rules”), and Rules 2002-1 and 6004-1 of the Local Rules of Bankruptcy
Practice and Procedure of the United States Bankruptcy Court for the District of Delaware
(the “Local Rules”). .

D. This Order constitutes a final and appealable order within the meaning of
28 U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent
necessary under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure,
as made applicable by Bankruptcy Rule 7054, the Court expressly finds that there is no just
reason for delay in the implementation of this Order, and expressly directs entry of judgment as
set forth in this Order.

Ill. Notice of Proposed Bidding Procedures, Assumption Procedures, and Sale of the
Remaining Assets

E. Actual written notice of the Motion and a reasonable opportunity to object or be
heard with respect to the Motion and the relief requested therein have been afforded to all known

interested persons and entities, including, but not limited to the following parties: (a) all entities

EAST\164463932.4

 
 

 

_ 0 ee

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 4 of 104

known to have expressed an interest in a transaction with respect to some or all of the Remaining
Assets during the past twenty-four 4) months; (b) all entities known to have asserted any
interest in or upon any of the Remaining Assets; (c) all federal, state, and focal regulatory or
taxing authorities or recording offices which have a reasonably known interest in the relief
requested by the Motion; (d) known counterparties to any unexpired leases or executory
contracts that could potentially be assumed and assigned to a Successful Bidder; (e) the Office of
the United States Trustee for the District of Delaware and the Patient Care Ombudsman;
(f) counsel to the Committee; (g¢) counsel to the DIP Agent; (h) the Office of the United States
Attorney General for the District of Delaware; (i) the Internal Revenue Service; (j) the U.S.
Department of Justice; (k) the offices of the attorneys general for the states in which the Debtors
operate; (1) all of the Debtors’ insurers; (m) all parties entitled to notice pursuant to Rule 2002 of.
the Bankruptcy Rules or Local Rule 2002-1); (n) to the extent not already included above, all
parties in interest listed on the Debtors’ creditor matrices, excluding current, former or future
patients; and (0) other persons reasonably requesting notice of a potential purchase of the
Remaining Assets (collectively, the “Notice Parties”).

F, As evidenced by the affidavits of service previously filed with the Court, proper,
timely, adequate and sufficient notice of the Motion, Bidding Procedures, and Assumption
Procedures has been provided in accordance with sections 102(1), 363, and 365 of the
Bankruptcy Code, Rules 2002, 6004, 6006 and 9014 of the Bankruptcy Rules, and Rules 2002-1,
6004-1, and 9014-1 of the Local Rules. The notice provided was adequate, sufficient and
appropriate under the circumstances, and no other or further notice of the Motion, Bidding
Procedures, or Assumption Procedures is necessary or required, other than as set forth in

this Order.

EAST\164463932.4

 

 
 

I  —_

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 5 of 104

G. The Notice of Auction and Sale Hearing and Notice of Potential Assumption are
reasonably calculated to provide all interested parties with timely and proper notice of the
proposed sale of the Remaining Assets, including, without limitation: (i) the date, time, and place
of the Auction, if any; (ii) the Bidding Procedures governing participation in the Auction;
(iii) the deadline for filing objections to the sale of the Remaining Assets; (iv) the date, time, and
place of the hearing to consider the sale of the Remaining Assets; (v) instructions for obtaining
copies of the template asset purchase agreement; (vi) clearly identifying the sale of the
Remaining Assets is free and clear of any and all liens, claims, interest, and other encumbrances,
other than as set forth in any applicable asset purchase agreements, and (v)the proposed
assumption and assignment of certain contracts and leases, and the procedures and deadlines for
objecting to any assumption and assignment.

H. The Assumption Procedures will provide any Designated Stalking Horse Bidder,
any Qualified Bidder, and each counterparty to a potentially assumed executory contract or
unexpired lease with proper notice of the potential assumption and assignment of any executory
contract or unexpired Jease and any cure costs relating thereto, and the procedures set forth
therein with regard to any such cure costs satisfy section 365 of the Bankruptcy Code and Rule
6006 of the Bankruptcy Rules.

1 The disclosures made by the Debtors concerning the Motion, Bidding Procedures,
and Assumption Procedures were good, complete, and adequate.

J. Notice of the Motion, Bidding Procedures, and Assumption Procedures was
adequate, fair, and equitable under the circumstances and complied in all respects with section
102(1) of the Bankruptcy Code, Rules 2002, 6004, and 6006 of the Bankruptcy Rules, and Rules

2202-1 and 6004-1 of the Local Rules.

EAST\164463932.4

 
 

 

ne

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 6 of 104

IV. The Bid Procedures, and Bid Protections

K. The terms of the Bidding Procedures and Bid Protections are reasonably
calculated to induce a Potential Bidder to seek Designated Stalking Horse Bidder status and are
within the market standards.

L. The Bidding Procedures are reasonably designed to maximize the value to be
achieved for the Remaining Assets.

M. The Debtors have demonstrated that, subject to the terms of this Order (including
paragraph 3 of this Order), the Bid Protections in the form of (i) a break-up fee in the amount of
up to 3% of the Purchase Price; (ii) expense reimbursement in an amount:up to 1.5% of the
Purchase Price; and (iii) an initial overbid at least greater than $100,000 higher than the sum of
the Purchase Price plus break-up fee plus expense reimbursement, are actual and necessary costs
and expenses of preserving the Debtors’ estates, within the meaning of sections 503(b) and
507(a) of the Bankruptcy Code, and are of substantial benefit to the Debtors’ estates by inducing
any Designated Stalking Horse Bidder to enter into an asset purchase agreement and subject its
offer to higher and better bids, thereby ensuring the Debtors receive the highest or otherwise best
possible bid for the Remaining Assets.

N. Good and sufficient business reasons exist for this Court to: (i) approve the
Bidding Procedures, in the form attached to this Order as Exhibit 2; (ii) approve the amounts of
the Bid Protections, subject to the terms of this Order and as set forth in any applicable asset
purchase agreement and Bidding Procedures; (iii) schedule the auction and hearing to consider
the results of the auction and sale of the Remaining Assets; and (iv) establish the Assumption
Procedures, to fix cure amounts to be paid pursuant to section 365 of the Bankruptcy Code, in

connection with the assumption and assignment of executory contracts and unexpired leases.

EAST\164463932.4

 

 
 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 7 of 104

O. The Debtors have articulated good and sufficient reasons for this Court to approve
the Bidding Procedures and Assumption Procedures.

P. The entry of this Order is in the best interests of the Debtors, their estates, their
creditors, and other parties in interest.

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

1. The relief sought in this Motion is GRANTED and APPROVED to the extent set
forth in this Order.

2, All objections to the relief granted in this Order that have not been withdrawn,
waived, or settled as announced to the Court at the hearing to consider the Motion or by
stipulation filed with the Court, and all reservations of rights included therein, are hereby
overruled on the merits or otherwise have been satisfied or adequately provided for pursuant to
this Order.

3. The Debtors, in consultation with the Committee and the DIP Agent (together, the
“Consultation Parties”), are authorized to designate one or more Desi gnated Stalking
Horse Bidders and provide Bid Protections, subject to and in accordance with the Stalking Horse
Objection Process (defined below). To the extent the Debtors designate a Potential Bidder as a
Designated Stalking Horse Bidder, the Debtors shall file on the docket a notice (a) identifying
the Designated Stalking Horse Bidder; (b) identifying the Remaining Assets that are subject to
such Designated Stalking Horse Bidder’s asset purchase agreement; (c) attaching a copy of such
Designated Stalking Horse Bidder’s asset purchase agreement, and (d) describing the key terms
of the asset purchase agreement, including the Bid Protections provided to such Designated
Stalking Horse Bidder, if any (the “Stalking Horse Notice”). Notwithstanding anything in this

Order or the Bidding Procedures to the contrary, all parties in interest (including the Consultation

EAST\164463932,4

 
 

 

EE IIITS'S S‘S“SSSSSS'SNS ee

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 8 of 104

Parties) shall have seven (7) business days to object to the Stalking Horse Notice (the “Stalking
Horse Objection Period’). If no objections are filed prior to the expiration of the Stalking Horse
Objection Period, the Debtors shall be authorized to enter into the asset purchase agreement with
the applicable Designated Stalking Horse Bidder and grant any Bid Protections included in such
Designated Stalking Horse Bidder’s asset purchase agreement without further order of this
Court. If an objection is filed during the Stalking Horse Objection Period, Court approval will be
necessary to provide Bid Protections to the Designated Stalking Horse Purchaser, which
approval may be sought prior to the Auction or at the Sale Hearing (collectively, the “Stalking
Horse Objection Process’).

4, Any Designated Stalking Horse Bidder approved pursuant to and in accordance
with the Stalking Horse Objection Process shall constitute a Qualified Bidder for all purposes
and in all respects under the Bidding Procedures.

5. The Bidding Procedures, substantially in the form attached to this Order as
Exhibit 2, are approved in their entirety and are incorporated in this Order as if fully set forth at
length in this paragraph; and, the Debtors are authorized to take any and all actions necessary or
appropriate to implement the Bidding Procedures.

6. As set forth in the Bidding Procedures, the deadline for submitting bids for the
Remaining Assets is February 19, 2019 at 12:00 p.m. (ET) (the “Bid Deadline”); provided,
however, no bid shall be deemed a Qualified Bid until such time as the Debtors determine, in
their business judgment and in consultation with the Consultation Parties, that such bid meets the
requirements set forth in the Bidding Procedures.

7. If the Debtors timely receive two or more Qualified Bids for the same Remaining

Assets (including any bid by a Designated Stalking Horse Bidder), the Debtors shall conduct an

EAST\164463932.4

 

 
 

 

ana nan n<d“h—c 4 \ oO

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 9 of 104

auction for such Remaining Assets (the “Auction”) on February 21, 2019 at 10:00 a.m,
(prevailing Eastern time) at DLA Piper LLP (US), 1201 North Market Street, Suite 2100,
Wilmington, Delaware 19801 (or at such other location as the Debtors may designate upon
written notice to all parties entitled to participate in the auction under the Bidding Procedures);

provided, however, if only one Qualified Bid is received by the Bid Deadline with respect to

 

some or all of the Remaining Assets (including any Designated Stalking Horse Bidder’s bid),
then the Debtors shall not be required to conduct an auction and may promptly seek this Court’s
approval of the sale of the Remaining Assets to any Designated Stalking Horse Bidder or other
Successful Bidder.

8. Each Qualified Bidder participating in the Auction shall be required to certify it
has not engaged in any collusion with respect to the potential purchase of the Remaining Assets.

9. At such time as the Debtors determine, in consultation with the Consultation
Parties, the Successful Bid(s) in accordance with the Bidding Procedures, the Debtors shall file
on this Court’s docket in these Chapter 1! Cases a notice disclosing the identity of the Successful
Bidder(s) and, if the Debtors, in consultation with the Consultation Parties, deem there to be one,
the identity of the Back-up Bidder(s) (the “Successful Bidder Notice”).

10. The hearing to consider approval of the sale of the Remaining Assets
(the “Sale Hearing”) shall be conducted on February 26, 2019 at 1:00 p.m. (prevailing
Eastern time) before the Honorable Christopher S. Sontchi, Chief United States Bankruptcy
Judge for the District of Delaware, 824 North Market Street, Sth Floor, Courtroom 6,
Wilmington, Delaware 19801; provided, that, the Sale Hearing may be adjourned by this Court

or by the Debtors, after consultation with the Consultation Parties, from time to time without

EAST\164463932.4

 
 

 

IEEE (OE Oe

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 10 of 104

further notice other than by announcement in open court or through the filing of a notice on this
Court’s docket,

11. The deadline to object to the remaining relief requested in the Motion, including
entry of the Sale Order, is February 25, 2019 at 10:00 am. (ET) (the “Sale
Objection Deadline’).

12. Any party opposing the remaining relief sought in the Motion must file an
objection prior to the Sale Objection Deadline, and such objection must: (i) be in writing;
(ii) conform to the applicable provisions of the Bankruptcy Code, Bankruptcy Rules, and Local
Rules; (iii) state with particularity the legal and factual basis for the objection and the specific

grounds for objecting; and (iv) filed with this Court and served so as to be actually received no

 

later than the Sale Objection Deadline by the Objection Notice Parties.

13. Not later than three (3) business days after entry of this Order, the Debtors shall
cause: (a) notice substantially in the form attached to this Order as Exhibit 3 (the “Notice of
Auction and Sale Hearing”) and a copy of this Order to be sent by first-class mail, postage
prepaid, to the Notice Parties; and (b) electronic notice of the Motion, this Order, and the Notice
of Auction and Sale Hearing to be posted on (i) this Court’s website
(http://www.deb.uscourts.gov) and (ii) the case website maintained by the Debtors’ claims and
noticing agent, Prime Clerk LLC.

14. Not later than three (3) business days after entry of this Order, the Debtors shall
serve by first-class mail, postage prepaid, a notice of potential assumption, assignment, and/or
transfer of executory contracts and unexpired leases to which the Sellers are party, substantially
in the form attached to this Order as Exhibit 4 (the “Notice of Potential Assumption’) on all

non-Debtor parties to the executory contracts and unexpired leases.

10
EAST\164463932.4

 

 
 

 

EE EE ee Oe

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 11 of 104

15. Upon filing of the Successful Bidder Notice with this Court, the Debtors shall
serve the Successful Bidder Notice on all parties that received service of the Notice of
Potential Assumption.

16. | Unless the non-Debtor party to an executory contract or unexpired lease files an
objection to (a) its cure amount or (b) the proposed assumption, assignment, and/or transfer of
such executory contract or unexpired lease to any Designated Stalking Horse Bidder or to any.
Successful Bidder by February 18, 2019 at 4:00 p.m. (ET) (the “Assumption Objection
Deadline”) and serves such objection so_as to be actually received by the Objection Notice
Parties by no later than the Assumption Objection Deadline, such non-Debtor party shall be
(x) forever barred from objecting to the cure amount and from asserting against the Debtors, any
Designated Stalking Horse Bidder, or any Successful Bidder any additional cure or other
amounts with respect to such executory contract or unexpired lease, and any Designated Stalking
Horse Bidder and any Successful Bidder shall be entitled to rely upon such cure amounts and (y)
deemed to have consented to the assumption, assignment, and/or transfer of such executory
contract or unexpired lease to any Designated Stalking Horse Bidder or Successful Bidder and
shall be forever barred and estopped from asserting or claiming against any party that any
additional amounts are due, defaults exist, conditions to assumption, assignment, and/or transfer
must be satisfied, or that any right or benefit under such executory contract or unexpired lease
cannot or will not be available to any Designated Stalking Horse Bidder or Successful Bidder.

17. If a contract counterparty files a Contract Objection in a manner consistent with
the Assumption Procedures, and the Debtor and the contract counterparty, in consultation with
any Designated Stalking Horse Bidder or Successful Bidder and the Consultation Parties, are

unable to consensually resolve the dispute prior to the Sale Hearing, the amount to be paid or

11
BAST\164463932.4

 

 
 

 

IE EEE I EL

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 12 of 104

reserved with respect to such objection will be determined at the Sale Hearing, such later hearing
date that the Debtors determine in their discretion, in consultation with the Committee and the
Successful Bidder(s), or such other date determined by this Court. With respect to any Contract
Objection that remains outstanding as of the Closing, the maximum claimed cure amount will be
deposited into escrow to support the payment of the final cure amount at such time as the
Contract Objection is resolved.

18. Notwithstanding anything to the contrary in any asset purchase agreement, any
Designated Stalking Horse Bidder or Successful Bidder, as appropriate, shall consult with the
Debtors and the Committee with respect to the terms of the assumption of any executory
contracts or unexpired leases under section 365 of the Bankruptcy Code, and the rights of each of
the Debtors and the Committee to object to any assumption are expressly reserved and preserved.

19. No later than five (5) calendar days prior to the Closing (as defined in the
eventual, finalized asset purchase agreement), the Debtors shall serve a notice, substantially in
the form attached to this Order as Exhibit 5, identifying the executory contracts and unexpired
leases that will be assumed and assigned to any Designated Stalking Horse Bidder or Successful
Bidder, as applicable.

20. Any Designated Stalking Horse Bidder or Successful Bidder, as applicable, may
determine to exclude any executory contract or unexpired lease from the list of Remaining
Assets, in accordance with the applicable asset purchase agreement; provided, that, if any
executory contracts or unexpired leases are excluded from the applicable list of Remaining
Assets, the Debtors shall notify the non-Debtor party or parties to any such executory contracts
or unexpired leases of such exclusion, by written notice as soon as practicable after such

determination, which may be after the Sale Hearing but prior to any applicable Closing.

12
EAST\164463932.4

 

 
 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 13 of 104

21. The form of notices attached to this Order as Exhibit 3, Exhibit 4, and Exhibit 5

 

are approved in their entirety.

22. Subject to the Stalking Horse Objection Process, the amounts of any Bid
Protections, as set forth in this Order and the Bidding Procedures, are approved. However,
notwithstanding anything contained in the preceding sentence, a Designated Stalking Horse
Bidder shall not be entitled to Bid Protections if (a) this Court approves a sale of all or some of
the applicable Remaining Assets to a buyer other than the Designated Stalking Horse Bidder or
(b) the Debtors enter into a definitive agreement for an alternative transaction with a buyer other
than the Designated Stalking Horse Bidder, if (a) or (b) above is the result of either (y) the
Designated Stalking Horse Bidder’s breach of its asset purchase agreement or (z) the failure of a
condition to closing that is under the control of the Designated Stalking Horse Bidder.

23. Subject to the Stalking Horse Objection Process, the obligation of the Debtors to
pay the Bid Protections shall: (a) constitute administrative expense claims against each of the
applicable Debtor’s estate; (b) be entitled to administrative expense priority status under sections
503(b)(1)(A) and 507(a)(2) of the Bankruptcy Code: (c) survive the termination of the Asset
Purchase Agreement; and (d) be paid by the applicable Debtors to any Designated Stalking
Horse Bidder in cash, on the terms of such Designated Stalking Horse Bidder’s asset purchase
agreement. For the avoidance of doubt, notwithstanding anything to the contrary in any asset
purchase agreement, no Bid Protections shall be entitled to superpriority administrative expense
status pursuant to section 364(c)(1) of the Bankruptcy Code.

24. Notwithstanding anything to the contrary in any asset purchase agreement, no set
of “Purchased Assets” shall include (a) any cause of action or the proceeds of such causes of

action arising under chapter 5 of the Bankruptcy Code or applicable state law equivalents (the

13
EAST\164463932.4

 
 

NN EE COO

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 14 of 104

“Avoidance Actions”); (b) any commercial tort claims (as such term is defined in the Uniform
Commercial Code as in effect in the State of New York) arising on or before the applicable
closing date or the proceeds thereof, including, without limitation, any and all causes of action
(i) against present and former directors and officers of the Debtors and/or any of their affiliates,
(ii) against direct and indirect equity holders of the Debtors and/or any of their affiliates, and
(iii) of the Debtors and/or any of their affiliates against any other Debtors (collectively, the
“Commercial Tort Claims”); and (c) any claims or causes of action against the Debtors’ contract
counterparties (other than claims or causes of action arising under any Assumed Contract) or the
proceeds of such claims or causes of action.

25. Notwithstanding anything to the contrary in any asset purchase agreement, after
any closing, each applicable Designated Stalking Horse Bidder or Successful Bidder, as
applicable, shall permit, for a period of not Jess than six (6) years, each of the Sellers, any direct
or indirect successor to the Seller and their respective professionals, and the Committee and its
professionals (collectively, the “Permitted Parties”) access to all Books and Records that are in
connection with or that otherwise relate to the applicable Remaining Assets and their operations
prior to the applicable closing and that are in control or the possession of the Designated Stalking
Horse Bidder or Successful Bidder, as applicable, or any of its affiliates or their respective agents
or representatives (collectively, the “Business Records”) for the purposes of (a) pursuing,
assessing, settling, or otherwise dealing with any Excluded Assets or Excluded Liabilities,
(b) pursuing, assessing, defending, settling, or otherwise dealing with (including, without
limitation, exercising rights and remedies with respect to) any claim, action, or cause of action,
including, without limitation, any objection or motion, that any Permitted Party has the right to

pursue, (c) performing and/or otherwise dealing with any obligations of the Sellers pursuant to

14
EAST\164463932.4

 
 

I _E'SECTS”—CO a S<S_

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 15 of 104

any asset purchase agreement, including the Excluded Liabilities, (d) assisting any one or more
of the Permitted Parties in connection with or otherwise relating to the claims reconciliation
process relating to any of the Debtors, including, without limitation, with respect to claims
against any person, including, without limitation, assessing, resolving, settling, and/or otherwise
dealing with priority and administrative claims and any general unsecured claims that accrue
prior to the Closing Date, and (e) without limiting the generality of the immediately preceding
clauses (i) through (iv), otherwise administering the Debtors’ estates, including, without
limitation, the preparation and confirmation of a plan relating to any of the Debtors and the
preparation of the accompanying disclosure statement, and compliance with any subpoena,
document request, or order of any court compelling any Permitted Party to produce documents to
third parties, winding down the Debtors’ estates, preparing or filing tax returns and causing
audits to be performed and/or for any other reasonable purpose.

26. The right of access for the Permitted Parties shall include, without limitation,
(a) the right of such Permitted Party to copy at the Permitted Party’s premises or the location of
the Remaining Assets at each requesting Permitted Party’s expense, such documents and records
as they may request in furtherance of any of the purposes referred to herein and (b) the
Successful Bidder’s copying and delivering, at the Permitted Party’s cost, to such Permitted
Party such documents and records as may be requested, but only to the extent such Permitted
Party furnishes the Successful Bidder with a reasonable written description of the materials to be
80 copied. The Successful Bidder shall not dispose of or destroy any of the Business Records
before the sixth (6th) anniversary of the applicable closing date and will provide the Permitted
Parties and this Court pursuant to a filing with this Court at least ninety (90) days written notice

before doing so and will provide each Permitted Party that requests copies of any Business

15
EAST\164463932.4

 
 

 

EE OE

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 16 of 104

Records within such ninety (90) day period copies of all requested Business Records at the cost
of the requesting Permitted Party.

27. The Successful Bidder shall use commercially reasonable efforts to make
reasonably available to Permitted Parties employees of the business to assist the Debtors in
connection with the administration of the Debtors’ estates as set forth herein, including, without
limitation, in connection with Excluded Assets and/or Excluded Liabilities.

28. Notwithstanding anything in the Motion or any asset purchase agreement to the
contrary, nothing in this Order shall be construed as authorizing the sale, transfer, or assignment
of any Medicare provider agreement to any Designated Stalking Horse Bidder or any Successful
Bidder free and clear of successor liability for any liability arising from such provider
agreements, nor as restricting the United States’ right of setoff and recoupment. Any assumption
and assignment of the Medicare provider agreements shall be authorized only in accordance with
11 U.S.C. § 365, all applicable Medicare statutes and regulations, and the Anti-Assignment Act.

29. Notwithstanding anything in the Motion or any asset purchase agreement to the
contrary, to the extent any Successful Bid or Backup Bid includes the assignment of a Medicare
provider agreement, such bid must include a provision that requires the agreement be assumed
and assigned pursuant to and in accordance with section 365 of the Bankruptcy Code, all
applicable Medicare statutes and regulations, and the Anti-Assignment Act, No Successful Bid
or Backup Bid may include a requirement that any Medicare provider agreement be sold,
assigned, or transferred “free and clear” pursuant to section 365(f) of the Bankruptcy Code.

30. __‘ Failure to timely file an ob jection in accordance with this Order shall! forever

bar the assertion of any objection to the Motion, entry of the Sale Order, or consummation

16
EAST\164463932.4

 

 
 

I ee

Case 18-12491-CSS Doc570-1_ Filed 02/01/19 Page 17 of 104

of the sale of the Remaining Assets, and such failure shall be deemed to constitute consent
to entry of the Sale Order and consummation of the sale of the Remaining Assets.

31. The stays provided by Rules 6004(h) and 6006(d) of the Bankruptcy Rules and
the requirements of Local Rule 6004-1(c)(2) are waived, and this Order shall be effective
immediately upon its entry.

32. This Court retains jurisdiction over any and all matters related to or arising from

the interpretation or implementation of this Order.

afta ef SG

17
BAST\164463932.4

 
 

 

IIE EEE EE EDL EE EE ae

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 18 of 104

EXHIBIT 1 te Bidding Procedures Order

(Asset Purchase Agreement)

EAST\164463932.4

 

 
 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 19 of 104

AUCTION BID DRAFT 12/31/18

ASSET PURCHASE AGREEMENT

BY AND BETWEEN

PROMISE HEALTHCARE, INC.,

THE SUBSIDIARIES THEREOF
LISTED ON EXHIBIT 1,

BUYERS LISTED ON EXHIBIT 2,
AND

UYERS’ PAREN

2019

4844-3270-9764 4

 

 
 

 

EEE SSNS OCSCé~Cé Ceo

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 20 of 104

 

 

  

 

 

TABLE OF CONTENTS
Page
ARTICLE I - DEFINITIONS 1
11 Definitions. ...ccccsccsssssccssssescssessssscsssssencstacenerescensscoscesencatasscesanessauacaueesaestueaeeseaterenenerannenaengey 1
ARTICLE II - transactions at the closing 1
2.1 Purchase and Salle. .....ccssssssssessesscssssceressessssasessensonsaesscsecsssssorsersnseavansseescsacsanenanearseannenseane 1
2.2 Excluded ASS€tS .......ccccssssscscsscscsssnesectnsressetecserseseesecstecsesecsaversaseeressasceevensnansanenacoeneseesanesaeaese 1
2.3 Assumed Liabilities, ......cccccccccssssssssssssenssessecernesesseeceersessnesesececuacotsesssssasaenessareneacnecuenesen nse 1
24 Excluded Liabilitios.......ccsscsssessssssescessescosestceatscersersceesseceseesenseataveeseuensenenaesastacsssnecessaesensees ]
2.5 Purchase Price. ....ccccosesssssssssssesscsessessevecssacssescescerseccersesenssessnensssegeaatenenpsorstenessesaseassesesenenersass 1
2.6 CLOSING, oo... ceceescessntenseneeseessesssvessrssnsctsansatanessensseteqsessseeesessececerseanenasonseneaseneneneesuanaaaussuensceseutents 1
2.7 Actions of Sellers’ Parent at Closing, .......:cccesessessssssesesecnsresccssessnrsecnenersnseenserenseaseuarsoenenaate j
2.8 Actions of Buyers’ Parent at Closing, .......csssscscssscssssescssesascsereccetsceneaserensserseasasenasaasoniessonenss 1
2.9 Real Estate Closing Matters. ........:scsssesesssssscsecssssseceescsneusseessusrserseeseenarsacconansersenanseasanerenees 1
2.10 Risk Of LOSS. .ccccsccsssscssecsesesrssrsetsessssessntasenseccenssesceseseassnseecustasaasascseeasanenavsesenesasspsesaseasanegnsceaees 1
2.11 Straddle Pationts......ccccccecccssescssssessssserserescesssecseceseacestseccesercasessonseaseuaesesseesensennesentesentonceseees 1
ARTICLE II - REPRESENTATIONS AND WARRANTIES OF SELLERS......ccccsssssresees ssseosescreoee 1
3.1 Corporate Capacity, Authority and Consent ........s.ssscsecccssseseessesenensenseacarsanansareastanenscnsenensens 1
3.2 Binding Agreement. .......sscscscsssecsesceresscssssessessecessersesesssesesanseetseconsesaesenenacaesnseenssnsensssessesenses 1
33 ASSCES. .occscccccsesenssssecsersesecsensevarsesceesnecaveesarsnsonspsceessessssoccencecanansenereseneaseensensaasensansaasenecsessevanses 1
3.4 Financial Statements. ........cccssscssssecscerecssaceccesverecserssssssnsscensusavausessenssesenscasarenesneneassenesenenenerentes 1
3.5 Licenses and Accreditations. ......cscsccsssseccesercsccsssncenctscsrenseasussonuansnearreaseeatsaesreseecansereueatnereents 1
3.6 Regulatory Compliance, .......cssssssssssssenseesceseeassessesssseensssssserssssseneensscananensseiosssssensensavensarsetas I
3.7 Compliance Progratn iscssescsssseessnsscesscsesssssscenesssessaseassenessenaesneesenvennsanescanaseoasensanieerseeess 1
3.8 Material Comtracts ....ssccsssssecssssesecesseneeseseees secscavssssssaceesesnesesssuststessvarssesenensenesstensnaseserseeas 1
3.9 Real Property. ..s.cccesscsssssccsernessenessesesenesssessvessseesssseasarseaseasensensasanssasansesansanseessoenbentnesersscseseens J
3.10 TISUTANCE. wo. secceccessescesescessesaucarsecaesoenseccscssanseenensencenepesesdasceasdcasuszecsaneseuseuerancnscaenesersseeeseces cares 1
3.11 Employee Benefit Plans. .......ceesecsecessessesesecsnsassscesssusnsouassssssenessesossensereensarsaceasnereneraseneeesseens 1
3,12 Employee Relations....ccsscssssecssesesserssssssmesssanseseueveraresssessneanseecaneasessasenenssossetseravaneseseeaeas 1
3.13 Litigation and Proceedings. ...cccesecessssscssesssssssssessenenssesessceaerseesnasessucarsecnereneotsneaseeseseaneresnennen 1
3.14 Third Party Reimbursement. 00.0.2... sccsssssessecssceesssanssesnesssserecsseesensatsseasensnenareeseesserereeventansaat 1
3.15 Tax Liabilities. .......cccsessesssccssessessssescescnssenarseseecsnsscscncevsecessansaseaensacsessesersenensscascnencusenenerensans 1
3.16 Absence Of Changes. ......:ceccecccsessccssesseceeseeseseassasscosceveasessseneeanseaesesesssneessneaeseecnensseessnesenenins 1
3.17 Intellectual Property ........ccccssccssecsesecssscsessseetensesssvasseseecssenseseunsanuaventueeesseasessesneseenseesteearatenses 1
3.18 Disclaimer of Warranties, .........:ccccccccssssesesseessessessnesssessessneassavestonsonsnesnesenacsaceseseseeseseseneaesanees 1
ARTICLE IV REPRESENTATIONS AND WARRANTIES
OF BUYERS AND BUYERS’ PARENT 1
41 Capacity, Authority and Consents... csscsessssscssereesenssnseesnscesencsnsennnsesessceararsessecsrseneesaesnenasen 1
4,2 Binding Agreement .....secsseeesssssccssscssecssserenssesessesatscenscenseeaeseesaneenenteersoconsenessecarasenasenanns 1
43 Litigation and Proceedings
44 Availability Of FUndS.......-ccuceccccessescssnestecssesessesoseesssanssesausensseseseneasteernecseseraescesenssenesagesnenengys
4.5 Representations of Sellers. 2... .cscccsssscccssssetsserresssevenssnssessecseceeasanssassecueencassecnenencaneansersans 1
4844-3270-9764.4
i

 
 

I oO

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 21 of 104

 

 

 

ARTICLE V - COVENANTS OF THE PARTIES PRIOR TO CLOSING. .......sccccsseesee sessertersecsesesoerss 1
5.1 ACCESS. cescccecssssecovssccessesssscavsvssenvevseesensesecescecscsssseucouscaesnesanensnsnesescasensusngessusnnanaseuanonsoasessensseesss 1
52 Third Party Consents.......sscscsssssessesssssencesneensecseessessneevensnncanensersuneanvesascaneueaneescanargnnneanensessstess# 1
5.3 Updates of Schedules, .......ssssssssssecssererssssssessessnenssesnnnnsassansnasercutausnnanenssnnanneceneennan cs
5.4 Operating Covenants. ...ss.csssssssccsscseecssssesesssnesscecnsnesensnnnansnsacsanessacsanannsecannenanyenreesonassaes
5.5 Negative Covenants....sssscssssssssrseressssscessecssssesensnsencsnsascranvectonesscesansnecnnansccrenasentenssecctentenens
5.6 RESELVE, cccccssssesevsrsessesesscsvsecscrenssccescessocecseseneoaseseatenssessasessanonsnsaunonsousoeennsnenasaeranenaeereneaeganneyeae

ARTICLE VI- CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYERS .....ccessssscersssnerenses 1
6.1 Representations and Warranties; Covenants. .......s.-sssssseessssessessnseesssnererssnnasencnnnirersensesseerentes 1
6.2 Required Governmental Approvals Consents. .......-sssssscsssseerssseseessnerstsnnnecccnansensnnnssatiectentes 1
6.3 Actions and Proceedings. ....cscssssssescersssnsstsessecassessesonsnenensnesnsssenesaesesestarensaneareronsoeseasensansng ss 1
6.4 Material Adverse Effect. ....cccssesscsccscsesseccssrsscsssssessessssnssssenvenssssnressssconseraessnenncacacresvensossanennes 1
6.5 Closing Deliveries, ...csssssssssessssssssserssnsesseesensessecssueecenensneseasessnscqnenssesnssnsonsssnnnanennscenssensensetea ts 1

ARTICLE VI - CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS ....csesssssersessesseee 1
V1 Representations and Warranties; Covenants. ......-scscssesssseesssreessssaseesensnunneersnntnnanreceessseestsess 1
72 Pre-Closing Comfirmations.......cssssssssecsssseecsssssscssessessnnecsessseessnneneennaretsonsanasnanansengansenseasarcnssany I
73 Actions and Proceedings. ...ccssscsssesessecsssssseeesesssescceeesnsensensanenecsunnsancencanenseneasannevareesseseeseatans 1
TA Closing Deliverics.......sssscssessssssssecssserscnsreessnnesssnesssenessesanusesenassegconensanesnensansunrenscogsseneastetsaes i
75 Cure AMmOutts ....csscsessssessevsssescecssssescssescosssssessnneensesaeserentenepesduaeenseaesesanenenesesceres ranaeeensaneneeaes 1

ARTICLE VIM - ADDITIONAL AGREEMENTS 1
8.1 Termination Prior to ClOSing.....sssssccsssesssececsesssneassasneceseesenseceneqnansnetsnareanscasonsensaneseaens tenses 1
8.2 Post-Closing Filings and Access to Information. ..........-ssssssssssesesntecenennensnssecenscnregneaneaeenes 1
8.3 Employee Matters. ..ssssssssesssseccessesecsnneessorersssueesssanensssnsacansnnenunaranecensuscs teunnenqenanareenssssnsetesset 1
8.4 Medical State. .c.ccccccssccsscesssscsssssccorssessescnceceessnssscsentenssenssnesuseneetacenansonoasernesenentasnaoesasanceatas cates 1°
8.5 Refunds and Remittances. ...c.ccccscesssscseseccsrsessesssssseenseveessessnensssssosnenesenesneecaneessavarcycesesessorennas 1
8.6 Terminating Cost Reports. .....csssssssessesceseceseesssssensvansensesnsesssasenranenreansensnanensisasansecnnsereseennss 1
8.7 Waiver of Bulk Sales Law Compliance. ..........scssssecerserersssnrsessentanensnrsncescavenranserecesenesenensnes 1
8.8 Closing Of Financials......ssssssssssssssssseecssssssrsscseseansseessnneensanersanvecannannesssuuatesconreconessscenasseneaned 1
8.9 Medicare Bad Debts. .....cesssssesereersceersccnrenes peceeseseavavecesaccssqnestsceversesceepscenesesaasecaeneesnneneenseges 1

ARTICLE IX - GENERAL PROVISIONS
91 SUViVal ccccccoscssecccsssssesesscsssesecesseceesesseversstensenecesesesscseseseavenessacaessasanssedensavensansenenseagaesenegearstsnnes 1
92 Additional ASSULATICES........cssecsserescssscsceseseccsesscestsnreseavssoentensenssenensensescatocanspssasseanasasesesenenssnenes j
93 Consents, Approvals and Discretion. ..........-esssssssersssssensesenecsnesnneensnrecssenesenssassnsersecersesenacan tes i
9.4 Legal Experses.....ccssessessssssssseesesenstesovecsssserssssssneusssnsensasssanensnnseceasacessneaseanesnnecrcarectaacasansantee J
9.5 Choice of Law: Vetue.....c cc sscsesecrcsecerseeseneneenverens hevestessoreceesseaenecasnnsvestesnavassevecssesenactaneanee 1
9.6 Benefit, Assignment and Third Party Beneficiaries. ......1..scssssessseccnsssseresstssnesrerscnssssneeseresanees 1
9.7 Cost of Transaction. .....c.ccsscscesesssessccecsseseesesesenesoseersussnsenessensennensesnsesstanecsnnennsnessiccnersosssanes 000 1
9.8 Waiver of Breach, ....sssscssessessessscsecssessssssnsssnesusenscssmssnsencesersessnscnneceasenseneasrevccrenssseaseanenannanges ]
9.9 NO tice. cccccscsssscsceccansersvcescerseseeveverscesocsescersseaeseaesessesunsecaassecnesnnsacsenansensaserecvsueeceesanerasenaeresnaaesens 1
9.10 Severability. ....sscscccstesssssessesssescssecsesssseearssneenaesanensnseensesseegsnecauransasoniaccsecetecsenscsaaeensenyennnety 1
9.11 Interpretation. ........ssesssscsessseecsssesssnscecntessnnrensnssasenssnasessnssseasennascesancgsarecsensccsananansneaeeansagnee nese 1
9.12 Entire Agreement, Amendments and Counnterparts.......s-csesssssesecosrersnsstsssiessneetsansenecenegees 1
9.13 Persomal Liability. .....csccecccsssssescestesesssvecsesssensseessensecveconessoesansaesnecanecnnsenssraceacansanassansoncansonates 1
9.14 Disclosure Gemerally.....c.secccccssecsssssssseseseseneseseessneasancensavsonasenssenesssssceassaenneonsansavanaasnaensesnaees I
9.15 Tirme Of ESSCNCE. .occcscsscssssecssssccesscsssesscassessesseessessoceneassarseanerensaccnssesscsnsscsnesensansasnnneressasengaeases i

4844-3270-9764.4

ii

 
 

 

IE EET’ _ EO Ee

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 22 of 104

Exhibits

Exhibit 1 — Direct and Indirect Subsidiaries of Sellers’ Parent
Exhibit 2 — Direct and Indirect Subsidiaries of Buyers’ Parent
Exhibit 3 — Reserved

Exhibit 4 — Reserved

Exhibit 5 — Reserved

Exhibit 6 — Form of Bill of Sale and Assignment

Exhibit 7 — Form of Assignment and Assumption Agreement
Exhibit 8 — Form of Transition Services Agreement

Exhibit 9 — Form of Drug Enforcement Administration (DEA) Power of Attorney
Exhibit10 — Form of Special Warranty Deed

4844-3270-9764.4
iil

 

 
 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 23 of 104

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is entered into as of , 2019 (the
“Effective Date”), by and among Promise Healthcare, Inc., a Florida corporation (“Sellers’ Parent’),
each of the direct or indirect subsidiary of Sellers’ Parent listed on Exhibit 1 (each, a “Seller” and,
collectively, the “Sellers”, a ‘
(“Buyers’ Parent”), and each direct or indirect subsidiary of Buyers’ Parent listed on Exhibit 2 (each, a
“Buyer” and, collectively, the “Buyers”. Sellers’ Parent, Sellers, Buyers’ Parent and Buyers are
collectively referred to as the “Parties” and each individually as a “Party”.

XV

 

BACKGROUND

WHEREAS, Sellers own and operate those certain long-term acute cate hospitals and skilled
nursing facilities and the other businesses incident thereto identified on Exhibit 1 (the “Seller Facilities”),

WHEREAS, on or about November 5, 2018, Sellers’ Parent and each of the Sellers filed
voluntary petitions (collectively, the “Bankruptcy Case”) pursuant to chapter 11 of the Bankruptcy Code
in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court’);

WHEREAS, each of the Sellers desires to sell and assign to the applicable Buyer, and applicable
Buyer desires to purchase from the applicable Seller, all of the Purchased Assets relating to the applicable
Seller Facility on the terms and conditions set forth herein, free and clear of all encumbrances (other than
Permitted Encumbrances) in accordance with Sections 105, 363 and 365 and other applicable provisions
of the Bankruptcy Code and the Bankruptcy Rules; and

WHEREAS, Buyers” Parent has executed and delivered to Sellers’ Parent a guaranty of the
payment and performance obligations of Buyers of even date herewith.

NOW, THEREFORE, in consideration of the promises, covenants, representations and
warranties hereinafter set forth, the Parties agree as follows:

ARTICLE I- DEFINITIONS

11 Definitions. As used in this Agreement, the following terms have the following meanings (unless
otherwise expressly provided herein):

“Accounts Receivable” means, other than items included in the definition of Excluded Assets, all
accounts, notes, interest and other receivables of each Seller, and all claims, rights, interests and proceeds
related thereto, arising from the rendering of services to inpatients and outpatients at the Seller Facilities,
billed and unbilled, recorded and unrecorded (including any accounts previously written off or charged
off as bad debts), for services provided by Sellers Facilities, whether payable by private pay patients or
Third Party Payors, or by any other source, including the right to receive an amount equal to the value of
all accounts receivable arising from the rendering of services and provision of medicine, drugs and
supplies to patients at the Seller Facilities relating to Medicare, Medicaid, TRICARE and other third party
patient claims of Sellers due from beneficiaries or governmental Third Party Payors.

“Actions” means any pending claim, cause of action, litigation, action, sult, arbitration,
proceeding, or right in action that has been brought by any Person.

“Agreement” means this Asset Purchase Agreement, as from time to time amended, modified or
supplemented in accordance with its terms, including the Exhibits and Schedules attached hereto.

4844.3270-9764.4
1

 
 

EOE a en

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 24 of 104

“Affiliate” means, with respect to a Person, any other Person that directly or indirectly controls, is
controlled by, or is under common control with, such Person and any successor and assignee of such
Person. The term “contro?” used in the preceding sentence means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a Person whether through
ownership of equity interests, by contract or otherwise.

“Accrued PTO” means obligations and liabilities with respect to accrued but unused paid time
off, including any sick, vacation and holiday pay hours (including employer FICA and any other
estimated employer taxes thereon), recorded by a Seller, pursuant to the Seller’s standard policies with
respect to those Employees accepting employment with Buyers in accordance with Section 8.3 of this
Agreement.

“Applicable State” means each State listed on Exhibit 1 with respect to the applicable Seller
Facility.

“Avoidance Actions” means any claim or cause of action under Sections 502, 510, 541, 544, 545,
547, 548, 549, 550, 551 or 553 of the Bankruptcy Code or under related state or federal statutes or
common law, including fraudulent transfer or fraudulent conveyance law.

“Bankruptcy Code” means title 11 of the United States Code, Sections 101 et seq.
“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedures.

“Baton Rouge Facility” means that certain long term acute care hospital and skilled nursing
facility of Promise Hospital of Ascension, Inc., a Florida corporation dba Promise Hospital Baton Rouge
and the assets and liabilities incident thereto.

“Break-Up Fee” means the Break-Up Fee, if any, designated by the Sellers’ Parent in accordance
with the Sales Procedure Order but solely to the extent the Buyers are designated as Stalking Horse
Bidders.

“Claim” shall have the meaning set forth in Section 101(5) of the Bankruptcy Code.
_ “CMS” means the Centers for Medicare and Medicaid Services.
“Code” means the Internal Revenue Code of 1986, as amended.

“Consent” means, with respect to any Person, any consent, approval, authorization, permission or
waiver of, or registration, declaration or other action or filing with or exemption by such Person.

“Cost Reports” means all cost and other reports filed pursuant to the requirements of Government
Reimbursement Programs, and similar or successor programs with or for the benefit of Governmental
Authorities for payment or reimbursement of amounts due from them.

“Cure Amount’ means the amount, if any, determined by the Bankruptcy Court to be necessary
to cure all defaults and to pay all actual losses that have resulted from defaults by the applicable Seller
pursuant to the Proposed Assumed Contracts; provided that to the extent the Cure Amount exceeds §
the Estimated Purchase Price shall be reduced on a dollar for dollar basis by such excess;
provided, further, that in the event Buyers’ Parent or Sellers’ Parent is able to negotiate a reduction in the
Cure Amount set forth on Schedule 2.3(b), such reduction shall reduce the Cure Amount component of
the Estimated Purchase Price (and the Purchase Price) on a dollar for dollar basis.

 

4844-3270-9764 4
2

 
 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 25 of 104

“Encumbrances” means any and all Claims, charges, equitable interests, encumbrances,
servitudes, mortgages, liens, pledges, security interests, leases, subleases, rights of way, easements, rights
of first refusal, options, restrictions, covenants, reservations or similar matters of record, or
encroachments of any nature whatsoever, or any conditional sale contracts, title retention contracts or
other agreements or arrangements to give or to refrain from giving any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Escrow Agent’ shall have the meaning set forth in Section 2.5(a).

“Escrow Agreement” shall have the meaning set forth in Section 2.5(a).

“Escrow Amount’ means $ [7% of the cash portion of the Purchase Price].

““Exnense Reimbursement” means the Expense Reimbursement, if any, designated by the
Sellers? Parent in accordance with the Sales Procedure Order but solely to the extent the Buyers are
designated as Stalking Horse Bidders.

“Facility Employees” means employees at the Seller Facilities, including employees who are on
leaves of absence and staff that may be employed by an Affiliate of Sellers but are allocated to the Seller
Facilities for substantially all of the services they perform.

“Facility IP’ means all of the Intellectual Property set forth on Schedule 1.1(a),

“Final Order” means an Order of the Bankruptcy Court (or any other court of competent
jurisdiction) which has not been modified, amended, reversed, vacated or stayed and as to which (i) the
time to appeal, petition for certiorari, or move for a new trial, stay, reargument or rehearing has expired
and as to which no appeal, petition for certiorari or motion for new trial, stay, reargument or rehearing
shall then be pending or (ii) if an appeal, writ of certiorari, new trial, stay, reargument or rehearing thereof
has been sought, such Order of the Bankruptcy Court (or other court of competent jurisdiction) shall have
been affirmed by the highest court to which such order was appealed, or certiorari shall have been denied,
or a new trial, stay, reargument or rehearing shall have expired, as a result of which such action or Order
shall have become final in accordance with Bankruptcy Rule 8002; provided that the possibility that a
motion under Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the
Bankruptcy Rules, may be filed relating to such Order, shall not cause an Order not to be a Final Order.

“GAAP” means generally accepted accounting principles, consistently applied.

“Governing Documents” means, for the Person in question, that Person’s Articles of
Incorporation, Certificate of Formation, Certificate of Limited Partnership, Bylaws, Partnership
Agreement, Limited Liability Company Agreement or other similar documents relating to the formation
and/or governance of the business and affairs of such Person.

“Governmental Authority’ means any federal, state, local or municipal government; any
governmental or quasi-governmental authority; any body exercising or entitled to exercise, any
administrative, executive, judicial, legislative or taxing authority.

“Government Reimbursement Programs” shall mean any programs funded or administered by a
Governmental Authority, or contractor(s) thereof, for the purposes of paying for health care services.
Such programs include Medicare, Medicaid, TRICARE, and similar or successor programs with or for the
benefit of designated federal or state residents.

4844-3270-9764.4

 
 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 26 of 104

“Healthcare Businesses” means, collectively, the businesses owned and operated by the Sellers
in connection with the Seller Facilities.

“Healthcare Laws” means, collectively, any and all Laws governing the licensure or regulation
of healthcare providers, professionals, or facilities, or payors or otherwise governing or regulating the
provision of, or payment for, healthcare services, the sale of controlled substances or other
pharmaceuticals, medical devices or supplies and the like. Without limiting the generality of the
foregoing, Healthcare Laws include Section 1128B(b) of the Social Security Act, as amended, 42 U.S.C.
§ 1320a-7(b), commonly referred to as the “Federal Anti-Kickback Statute”, Section 1877 of the Social
Security Act, as amended, 42 U.S.C. § 1395nn and related regulations, commonly referred to as “Stark
Law”, the federal False Claims Act, 31 U.S.C. § 3729 et seq., and the Health Insurance Portability and
Accountability Act of 1996, as amended, all applicable rules of the Laws of the Applicable State.

“HHS” means the U.S. Department of Health and Human Services.

“Intellectual Property” means all of the following in any jurisdiction throughout the world (i) all
inventions (whether patentable or unpatentable and whether or not reduced to practice), all improvements
thereto, and all patents, patent applications, and patent disclosures, together with all reissues, divisions,
continuations, continuations-in-part, renewals, extensions, and foreign counterparts and equivalents
thereof, (ii) all trademarks, service marks, logos, trade names, corporate names, and other source
identifiers whether registered or unregistered (as the case may be), as well as all goodwill associated
therewith, and all applications, registrations, and renewals in connection therewith, (iii) registrations for
internet domain names, and (iv) all rights protected by copyright law, including rights in registered and
unregistered works of authorship, all rights to copy, distribute, modify, publicly perform, and publicly
display such works, and all applications, registrations, and renewals in connection therewith.

“Inventory” means all inventories of supplies, drugs, food, janitorial and office supplies and other
disposables and consumables located at the Seller Facilities or used in connection with the operation of
the Seller Facilities.

“IRS” means the Internal Revenue Service.

“Knowledge of Sellers” (and any similar expression, including the expression “Sellers’
Knowledge”) means, as to a particular matter, the actual knowledge of the CEO, CFO, Chief Nursing
Officer and Compliance Officer of the applicable Seller Facility.

“Law” means any federal, state, local or other statute, law, ordinance, regulation, rule, or Order of
any Governmental Authority.

“Material Adverse Effect’? means any fact, condition, change, event or occurrence that has,
individually or in the aggregate, or is reasonably likely to have, a material and adverse effect on the
financial condition, properties, assets, liabilities, business, Purchased Assets, or results of operations of
the Seller Facilities, taken as a whole, or results in any Seller Facility ceasing or closing all or any
material portion of its operations, including inpatient services (other than in connection with the Salt Lake
Facility and Baton Rouge Facility) or otherwise impairs or affects in any adverse and material manner the
value or to the extent permitted by applicable law, transferability or use of, or causes any. Permits,
approvals, agreements, consents and/or filings specifically identified on Schedule 6.2 to lapse, or
materially impedes, delays, or is reasonably likely to materially impede or delay, the consummation of the
transactions contemplated by this Agreement. Notwithstanding the foregoing, a Material Adverse Effect
shall not include any fact, condition, change, event or occurrence resulting from: (i) any actual or
proposed change in Law or accounting standards or the interpretation or implementation thereof; (ii) any

4844-3270-9764.4
4

 
 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 27 of 104

change that is generally applicable to the healthcare industry or such industry in the Applicable State; (ili)
the entry into this Agreement or the announcement, pendency or consummation of the transactions
contemplated hereby; (iv) any action taken by Sellers’ Parent, Sellers or their Affiliates that is required to
be taken by this Agreement; (v) any omission to act or action taken with the prior written consent of
Buyers’ Parent or its Affiliates; (vi) any change in general business, economic, geopolitical or financial
market conditions; (vii) any national or international political event or occurrence, including acts of war
or terrorism; (viii) any natural disaster or calamity; (ix) any seasonal fluctuations in the operations of the
Seller Facilities consistent in all material respects with prior fiscal years; (x) failure of the Sellers to meet
financial projections; and (xi) any matters arising in connection with the filing or prosecution of the
Bankruptcy Case.

“Order” means any award, writ, injunction, judgment, order, ruling, decision, directive, or similar
determination entered, issued, made or rendered by any Government Entity.

“Permits” means all licenses, permits, franchises, certificates, rights, registrations, approvals,
authorizations, consents, provider numbers, waivers, exemptions, releases, variances, certificates of
authority, accreditations, or Orders issued by any Governmental Authority.

“Permitted Encumbrances” means those Encumbrances (i) that do not in the aggregate
materially impair the usefulness or value of the Purchased Assets, taken asa whole; (ii) that relate to
taxes, assessments and governmental charges or levies not yet due or payable or that are being contested
in good faith; (iii) mechanic’s, materialman’s and similar statutory liens for sums not yet due and payable
or that are being contested in good faith; (iv) leasehold interests of the owners of Leased Real Property;
(v) zoning regulations and other Laws affecting the Real Property; (vi) matters arising as a result of the
acts or omissions of Buyers or any of its Affiliates, or with the permission or consent of Buyers; (vil)
standard printed exceptions customarily set forth in title reports, title commitments or title policies; (viii)
any other matters disclosed by the Title Commitments or Seller Surveys or otherwise recorded in the
applicable real property records; and (ix) those Encumbrances listed on Schedule 1.1(b).

“Person” means an individual, corporation, partnership, limited liability company, limited
liability partnership, trust, association, or organization, including any Governmental Authority.

“Prepaid Assets” means all advance payments, prepayments, prepaid expenses and deposits
which were made with respect to the operation of the Seller Facilities.

“Purchase Price” means an amount equal to (i) $_. , plus (ii) the Cure Amount.

“Representatives” means, with respect to any Person, the officers, directors, principals,
employees, agents, auditors, advisors, bankers and other representatives of such Person.

“Sale Order” means a Final Order of the Bankruptcy Court approving, inter alia, (i) the sale of
the applicable Purchased Assets to the applicable Buycr free and clear of any encumbrances (other than
Permitted Encumbrances), and (ii) the assumption and assignment of the Assumed Contracts by the
applicable Buyer.

“Sale Procedures Order” means a Final Order of the Bankruptcy Court approving the procedures
for the sale of the Purchased Assets. .

“Salt Lake Facility” means that certain long-term acute care hospital and skilled nursing facility
of Promise Hospital of Salt Lake, Inc., a Louisiana corporation and the assets and liabilities incident
thereto.

4844-3270-9764.4

 
 

 

IE EE DB EO EE OEE

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 28 of 104

“Stalking Horse Bidder(s)” means the Stalking Horse Bidder(s) if any, designated by the Sellers’
Parent in accordance with the Sales Procedure Order.

“Third Party Payor” means any Person (including the Government Reimbursement Programs,
any entity authorized to provide health insurance (or property, casualty, or life insurance covering health
benefits) in the Applicate States, any health maintenance organization, or any employer authorized in
accordance with applicable Law to self-insure its workers’ compensation risk), other than a beneficiary,
that pays for or reimburses at least a portion of the health care expenses of its beneficiaries.

“Title Company” means the Nashville, Tennessee office of First American Title Insurance
Company.

“Transfer Taxes” means any sales, use, documentary, recording, stamp, transfer or similar taxes
arising from the sale of the Purchased Assets and the transactions contemplated by this Agreement.

ARTICLE I- TRANSACTIONS AT THE CLOSING

2.1 Purchase and Sale, Subject to the terms and conditions of this Agreement, including the final
paragraph of Section 2.2, at the Closing and effective as of the Effective Time, each Seller shall sell,
assign, transfer and deliver to the applicable Buyer, and the applicable Buyer shall acquire, all of each
Seller’s rigbt, title and interest in and to all of the assets owned, used or held for use by Sellers primarily
or exclusively in connection with the operation of the Seller Facilities, whether tangible or intangible,
whether or not specifically referred to herein or in any instrument or conveyance delivered pursuant
hereto, other than the Excluded Assets (all such assets other than the Excluded Assets, the “Purchased
Assets”), subject to no Encumbrances other than the Permitted Encumbrances, including, without
limitation:

 

(a) all interests of Sellers in the real property owned by Sellers that is described in Schedule
2.1(a) (the “Owned Real Property”), including all rights of Sellers or its Affiliates in the land, buildings,
fixtures, parking lots, construction in progress, and other improvements located thereon as to each parcel
of real property included in such Owned Real Property;

(b) all leasehold interests (the “Proposed Tenant Leases”) of Sellers used in connection with
the operation of the Healthcare Businesses in and to the real property (the real property that is subject to
the Proposed Tenant Leases being referred to as the “Leased Real Property”), (the term “Real Property”
means collectively the Owned Real Property and the Leased Real Property) that are described in Schedule

2.1(b);

(c) all interests of Sellers in and to all real property leases, subleases, licenses, use and other
occupancy agreements relating to the operation of the Healthcare Businesses described in Schedule 2.1({c)
(each, a “Proposed Lessor Lease”);

(d) all equipment, furniture, furnishings, machinery, tools, supplies, telephones, office
equipment, leasehold improvements;

(e) all Inventory owned by Sellers and used in connection with the operation of the Seller
Facilities (other than the portions of Inventory disposed of, or expended, as the case may be, by Sellers
after the Effective Date and prior to the Closing in the ordinary course of business);

® all Prepaid Assets of the Sellers (including, for the avoidance of doubt, all deposits under
Leased Real Property or personal property Leases);

4844-3270-9764.4

 
 

 

I EE EE

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 29 of 104

(g) all intangible personal property owned by Sellers and used primarily in connection with
the operation of the Seller Facilities, including all right, title and interest in and to all Facility IP,
including the names set forth on Schedule 2.1(g), but excluding the right to use any names, trade names,
trademarks and service marks including the name “Promise”,

(ch) all financial, medical staff and personnel records used in connection with the operation of
the Seller Facilities including all equipment records, construction plans and specifications, medical and
administrative libraries, documents, catalogs, books, records, files, operating manuals and current
personnel records) and all current patient medical records (“Purchased Medical Records”) in connection
with the operation of the Seller Facilities;

a subject to Section 2.10, all insurance proceeds relating to the physical condition of the
Purchased Assets, to the extent not expended on the repair or restoration of the Purchased Assets prior to
the Closing;

@ subject to Section 2.3(b), the commitments, contracts, leases and agreements of Sellers
designated in Schedule 2.1(j) as Material Contracts (the “Proposed Assumed Material Contracts”) or
which relate to the operation of the Seller Facilities but are not required to be listed in Schedule 3.8
(collectively the “Proposed Assumed Contracts”); .

(k) to the extent assignable, all Permits held by Sellers relating to the ownership,
development and operation of the Seller Facilities, including the Medicare and Medicaid provider
agreements for the Seller Facilities;

@ reserved;
(m) reserved;

(n) all telephone and facsimile numbers, post office boxes and directory listings used in
connection with the Seller Facilities; and

(0) {all of Promise Hospital of Baton Rouge, Inc.’s rights, title and interest in and to
that certain Non-Transferable and Non-Negotiable Promissory Note, dated September 14, 2017,
made by VSH2008, L.L.C.]

2.2 Excluded Assets. The following assets of Sellers shall not be conveyed to Buyers (collectively,
the “Excluded Assets’):

(a) all Accounts Receivable as of the Closing Date;

(b) all intercompany receivables from and between Sellers’ Parent, Sellers and any of their
respective Affiliates;

(c) all current and non-current cash and cash equivalents, securities, investments,
endorsements, bond funds and other funds created by bond indentures;

(d) rights to positive or negative cost report settlements or retroactive adjustments on Seller
Cost Reports in respect of time periods prior to the Closing (“Seller Agency Settlements”);

4844-3270-9764.4

 

 
 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 30 of 104

(e} all of Seller’s or any of its Affiliates’ proprietary manuals, marketing materials, policy
and procedure manuals, standard operating procedures and marketing brochures, data and studies or
analyses not primarily used at the Seller Facilities;

6a) the commitments, contracts, leases and agreements of Seller that (i) relate to the
Excluded Liabilities or the Excluded Assets, (ii) do not relate to either the Purchased Assets or the Seller
Facilities, (iii) are not Assumed Contracts or (iv) that are listed on Schedule 2.2(f);

(g) all United States and worldwide inventions, trade secrets, know-how, whether or not
patentable, mask work rights, patents, patent applications, trademarks, service marks, trade names, trade
dress, copyrights, and all applications, registrations and renewals in connection with any of the above
including the names “Promise”, and any other trade names, trademarks, service marks, trade dress, logos,
symbols (as well as all abbreviations, variations or derivations thereof), copyrights and applications
therefor of Seller or its Affiliates or world-wide web addresses not used primarily at the Seller Facilities,
any promotional material, educational material, signage, stationery, supplies or other items of inventory
bearing such names, marks, trade dress, logos, or symbols or abbreviations, variations or derivations
thereof , and any URLs, sites, blogs or pages hosted on Sellers’ Parent’s system websites, including
associated content embodied within the foregoing;

(h) all funds and accounts of all employee retirement, deferred compensation, health, welfare
or benefit plans and programs, including assets representing a surplus or overfunding of any Employee
Benefit Plan;

@ all minute books and organizational records relating to Sellers and their Affiliates and all
other books and records that a Seller is required by Law to retain in its possession;

Q@ all insurance policies and rights thereunder except to the extent described in Section 2.10;
ads those pharmaceuticals that cannot, by Law, be sold by Sellers to Buyers;

qd) all claims, rights, interests and proceeds with respect to state or local tax payments,
refunds, and credits (including but not limited to property tax refunds and charity tax credits) related to
the operations of the Seller Facilities or the Purchased Assets with respect to periods ending prior to the
Effective Time, and the right to pursue appeals of same;

(m) peer review materials and any writings, documents and other items that are protected
from discovery by the attorney-client privilege, the attorney work product doctrine or any other
cognizable privilege or protection, in each case, except to the extent related to the Assumed Liabilities;

(n) any receipts (i) relating to supplemental, disproportionate share or waiver payments, or
Medicaid GME funding with respect to time periods prior to the Effective Time; (ii) relating to the Seller
Cost Reports or Agency Settlements (whether resulting from an appeal by Sellers or otherwise) and other
risk settlements with respect to time periods prior to the Effective Time, (iii) which result from Sellers’
pursuit of one or more appeals pertaining to Medicare, Medicaid (including, without limitation,
disproportionate share hospital program payments) or TRICARE with respect to periods prior to the
Effective Time or (iv) relating to participation in any group purchasing organization (including any tax
refunds, rebates or fee sharebacks for purchases made prior to Closing) with respect to periods prior to the
Effective Time or (v) with respect to Meaningful Use attestations (“Excluded Payments’);

4844-3270-9764.4

 

 
 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 31 of 104

(0) all documents, records, correspondence, work papers and other documents other than
patient records, relating to the Seller Cost Reports or Agency Settlements, but excluding records relating
to the provision of patient care;

(p) any assets or businesses related to the operations of (i) St. Alexius Hospital in St. Louis,
Missouri, (ii) Silverlake Medical Center in Los Angeles, California, (iii) 5550 University Avenue, San
Diego, California or any of their ancillary facilities or businesses;

(q) the rights of Sellers’ Parent, Sellers and their Affiliates under this Agreement;

@ all patient and medical records that are not Purchased Medical Records; provided that
Buyers’ shall hold and destroy such records located at the applicable Seller Facility in accordance with
the terms and conditions of the Medical Records Custodian Agreement (as hereinafter defined);

(s) all claims, rights, credits or causes of action and rights of set off of Sellers, whether
known or unknown, contingent or otherwise; and

(t) other assets set forth in Schedule 2.2(t).
2.3 Assumed Liabilities.

(a) In connection with the sale of the Purchased Assets to Buyers at the Closing and effective
as of the Effective Time and subject to Buyers’ obligation to pay Cure Amounts and the final paragraph
of Section 2.2, Buyers shall assume and be responsible only for all following liabilities, obligations and
duties of Seller relating to operation of the Seller Facilities (all such liabilities other than the Excluded
Liabilities, collectively, the “Assumed Liabilities”), including without limitation:

(i) all trade payables relating to the Seller Facilities arising on or after the Closing
Date;

(it) subject to Section 2.3(b), liabilities, obligations and duties of Sellers under the
Assumed Contracts as and to the extent any such liability, obligation or duty arises on or after the
Closing Date;

(iii) _ alll liabilities and obligations with respect to the Owned Real Property and Leased
Real Property and operations thereon as and to the extent any such liability or obligation arises on
or after the Closing Date;

(iv) capital lease obligations of Seller under the Assumed Contracts;
v) patient credit balances accruing post-Closing and Accrued PTO;

(vi) claims, recoupments, set-offs, adjustments and other liabilities (accruing post-
Closing) relating to the Medicare and Medicaid provider agreements of the Seller Facilities;

(vii) Cure Amounts; and
(viii) _ other specifically assumed liabilities set forth in Schedule 2.3(a)(viti),

(b) Schedule 2.3(b) attached hereto (and which, to the extent permitted by applicable Law,
shall remain confidential) sets forth Sellers’ Parents’ good faith estimate of the Cure Amount for each

4844-3270-9764 4

 
 

 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 32 of 104

Proposed Assigned Contract, Proposed Tenant Lease and Proposed Lessor Lease (collectively, the
“Proposed Assigned Contracts”). Prior to any hearing set by the Bankruptcy Court to approve a sale
pursuant to this Agreement (the “Sale Hearing”), (i) Sellers’ Parent shall commence appropriate
proceedings before the Bankruptcy Court and otherwise take all reasonably necessary actions to
determine the actual amount of the Cure Amounts, including resolving any disputes as to Cure Amounts
prior to or at the Sale Hearing, such that all Proposed Assigned Contracts may be assumed by the
applicable Seller and assigned to the applicable Buyer in accordance with Section 365 of the Bankruptcy
Code (each such Contract, an “Assigned Contract’) and (ii) Buyers’ Parent shall, on or after the date of
this Agreement, have the right to commence discussions and negotiations with the non-debtor parties to
any Proposed Assigned Contracts and Government Reimbursement Programs regarding the terms of and
modification of such Proposed Assigned Contacts and Government Reimbursement Programs; provided
that (A) Buyers and Buyers’ Parent shall be solely responsible for the payment of any Cure Amount(s)
that are, in the aggregate, less than $ (or shall deliver into escrow amounts sufficient to pay
any claim for Cure Amounts that remain disputed as of the Closing as the Bankruptcy Court shall
determine); (B) any such discussions shall be coordinated with a Representative designated by Seller; (C)
the substance of any such discussions shal! be promptly communicated to Seller’s designated
Representative; and (D) a Representative of Seller shall have the right, but not the obligation, to
participate in any such discussion. Notwithstanding anything herein to the contrary, at any time at least
five (5) business days prior to the Sale Hearing, Buyers’ Parent, in its sole discretion by written notice to
Sellers’ Parent, may (1) exclude from being assigned pursuant hereto any Proposed Assigned Contracts,
and such Proposed Assigned Contracts shall not constitute Assigned Contracts, and Buyers shall not
acquire any rights or assume any liabilities with respect thereto, and (2) include as being assigned
pursuant hereto any Proposed Assigned Contracts, and such Proposed Assigned Contracts shall constitute
Assigned Contracts, and Buyers shall acquire all rights and assume liabilities with respect thereto. Upon
Buyers’ Parent’s reasonable request, Sellers’ Parent shall provide additional detailed information in its
possession as to the liabilities under the Proposed Assigned Contracts.

(c) To the extent that the assignment to a Buyer of any Proposed Assigned Contract is not
permitted by Law or is not permitted without the consent of another Person, and such restriction cannot be
effectively overridden or canceled by the Sale Order or other related Order of the Bankruptcy Court prior
to the Closing, then, at Buyers’ Parent’s option, Buyers’ Parent may designate any such Proposed
Assigned Contract as an Excluded Contract and, in such event, the applicable Seller shall use its
commercially reasonable efforts to obtain any such consents to assign any such Proposed Assigned.
Contract. This Section 2.3(c) does not (i) require any Seller or Sellers’ Parent to provide any financial
accommodation to any applicable counterparty to any Proposed Assigned Contract in order to obtain its
consent or (ii) prohibit any Seller or Sellers’ Parent from ceasing operations or winding up its affairs
following the Closing.

2.4 Excluded Liabilities. Buyers shall not assume, and under no circumstances shall Buyers be
obligated to pay, discharge, perform or assume any debt, obligation, expense or liability of Sellers or any
Affiliates thereof that are not Assumed Liabilities, including without limitation (collectively, the
“Excluded Liabilities”).

(a) any liabilities owed by a Seller to an Affiliate of Seller;

(b) all general unsecured claims, interest bearing debt, mortgages and advances, dividends
payable, guarantees, letters of credit, retirement plan liabilities and other benefit plan contributions, back
wages and commissions, credit card liabilities, other capital debt, income taxes payable, other taxes
accruing pre-Closing, any capital expenditure (including, but not limited to, capital leases that are not
Assigned Contracts), profit sharing plan liabilities, severance liabilities, management or Sellers’
transaction related bonuses, deferred employee compensation, professional fees, other liabilities incurred

4844-3270-9764.4
10

 

 
 

EO OO“

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 33 of 104

3

outside the ordinary course of business or any similar obligation, including all accrued and unpaid
interest, and any costs, prepayment penalties, premiums, consent or other fees and costs in connection
with any payment of the foregoing; and

(c) patient credit balances arising prior to the Closing.

The Parties intend that, except for the Assumed Liabilities, upon the Closing none of the Buyers will, and
will not be deemed to, (a) be the successor of, or successor to, any Seller; (b) have, de facto or otherwise,
merged with or into any Seller; (c) be a mere continuation or substantial continuation of any Seller or the
enterprise(s) of any Seller; or (d) be liable for any acts or omissions of any Seller in the conduct of the
Healthcare Business or arising under or related to the Purchased Assets other than as set forth in this
Agreement. The Parties agree that the provisions substantially in the form of this Section 2.4 will be
reflected in the Sale Order along with other customary successor liability findings and declarations.

25 Purchase Price.

 

(a) Buyers’ Parent has deposited the Escrow Amount (the “Deposif”) into an escrow account
pursuant to that certain Escrow Agreement dated , 2019 among U.S. Bank National
Association (the “Escrow Agent”), Sellers’ Parent and Buyers’ Parent (the “Escrow Agreement”). At the
Closing, the Deposit shall be credited towards payment of the Purchase Price and paid to Sellers. If the
Closing does not occur and this Agreement is terminated by Sellers’ Parent pursuant to Section 8.1(a)(iii),
the Deposit shall be paid to Sellers’ Parent. If the Closing does not occur for any reason other than
termination of this Agreement by Sellers’ Parent pursuant to Section 8.1(a)\(ii) the Deposit shall be
returned immediately, but no later than three (3) days, to Buyers’ Parent.

(b) Reserved.

(c) At the Closing, Buyers will pay to Sellers the Purchase Price, payable in immediately
available funds by wire transfer to the account of Sellers as set forth in wiring instructions provided by
Sellers’ Parent to Buyers’ Parent. In addition, Buyers shall (i) cause the Escrow Agent to deliver the
Deposit to Sellers’ Parent and (ii) pay any and all Cure Amounts to the applicable party pursuant to the
Sale Order.

(d) Reserved.
(e) Reserved.

(f) Sellers’ Parent and Buyers’ Parent shall agree upon an allocation of the Purchase Price
among the various categories of Purchased Assets for tax reporting and other purposes consistent with the
allocation methods and principles required by the Code. Buyers and Sellers shall report, act and file all
tax returns, including IRS Form 8594, with their respective federal income tax returns for the tax year in
which the Closing Date occurs consistent with such agreed upon allocation.

2.6 Closing, Subject to the terms and conditions of this Agreement, the consummation of the
transactions contemplated pursuant to this Agreement (the “Closing”) shall take place electronically on
the later of (a) the last business day of the month on which all of the conditions to Closing set forth in
ARTICLE VI (other than those conditions which are to be satisfied at Closing, but subject to such
conditions being satisfied at the Closing) are satisfied or waived, or (b) such other date as the Sellers’
Parent and Buyers’ Parent may mutually agree upon (the “Closing Date”). The Closing shall be deemed
to have occurred and to be effective as between the parties as of 12:01 a.m. (determined by reference to
the local time zone in which the applicable Seller Facility is located) on the first calendar day of the

4844-3270-9764.4
11

 
 

 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 34 of 104

month after the Closing Date (the “Effective Time”). Except as otherwise may be required by the Title
Company, the Closing will take place remotely by electronic mail or other electronic exchange of
documents, among and between the parties and/or their respective counsel. ,

2.7 Actions of Sellers’ Parent at Closing, At the Closing or within such other timeframes as
specified below and unless otherwise waived in writing by Buyers’ Parent, Sellers’ Parent shall deliver or

cause to be delivered to Buyers’ Parent the following:

(a) A Bill of Sale and Assignment in the form attached as Exhibit 6 (each, a “Bill of Sale”)
executed by each applicable Seller in favor of each applicable Buyer;

(b) An Assignment and Assumption Agreement in the form attached as Exhibit 7 (each, an
“Assignment and Assumption”) executed by each applicable Seller in favor of each applicable Buyer;

(c) A Transition Services Agreement in the form attached as Exhibit 8 (each, a “Transition
Services Agreement”) executed by each applicable Seller in favor of each applicable Buyer;

(d) Reserved;

(e) The Drug Enforcement Administration (DEA) Power of Attorney (cach, a “Power of
Attorney”) in the form attached hereto as Exhibit 9 and executed by or on behalf of each applicable Seller
in favor of each applicable Buyer;

(f) © Certificates of existence and good standing of each Seller and Sellers’ Parent from the
state of its incorporation or formation, each dated the most recent practicable date prior to the Closing
Date;

(g) A Special Warranty Deed in the form attached as Exhibit 10 (each, a “Special Warranty
Deed”) with respect to each parcel of Owned Real Property executed by each applicable Seller in favor of
each applicable Buyer;

(h) A non-foreign affidavit of the applicable Seller, dated as of the Closing Date, in form and
substance consistent with the Treasury Regulations issued pursuant to Section 1445 of the Code stating
that such Seller is not a “foreign person” as defined in Section 1445 of the Code;

@ With respect to each Seller that owns a parcel of Owned Real Property and with respect
to each Seller that is the Lessee of leased Real Property on which a long term acute care hospital is
located, a duly executed affidavit in the form attached hereto as Exhibit 10 and other documents
reasonably required by the Title Company to issue the applicable Title Policy, subject only to the
Permitted Encumbrances; .

G) Certificates of title with respect to any vehicles included in the Purchased Assets duly
executed by the applicable Seller;

ds) A medical records custodian agreement in a form reasonably satisfactory to the Parties
(“Medical Records Custodian Agreement”) executed by the Sellers;

a@ Certificates of an officer of the Sellers’ Parent certifying the satisfaction of the conditions
to Closing set forth in Sections 6.1;

4844-3270-9764.4
12

 

 
 

 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 35 of 104

(m) Certificates of incumbency for the respective officers of Sellers and Sellers’ Parent
executing this Agreement or making certifications for the Closing dated as of the Closing Date;

(n) A copy of the Sale Order;

(0) UCC-3 financing statement amendment (a) terminating any and all financing statements
filed with respect to the Purchased Assets, other than those financing statements which correspond to an
Assumed Liability and (b) assigning any and all financing statements which corresponded to a personal
property lease that is among the Assumed Liabilities; and

(p) Any such other instruments, certificates, consents or other documents which the Patties
mutually deem reasonably necessary to carry out the transactions contemplated by this Agreement and to
comply with the terms hereof.

2.8 Actions of Buyers’ Parent at Closing. At the Closing and unless otherwise waived in writing
by Sellers’ Parent, Buyers’ Parent shall deliver or cause to be delivered to Sellers’ Parent the following:

(a) The Estimated Purchase Price by wire transfer of immediately available funds to an
account designated in writing by Sellers’ Parent;

(b) A Bill of Sale executed by each applicable Buyer;
(c) An Assignment and Assumption executed by each applicable Buyer;
(d) A Transition Services Agreement executed by each applicable Buyer;

(e) Copies of resolutions duly adopted by the Board of Directors (or similar governing body)
of each Buyer and Buyers’ Parent authorizing and approving such Party’s execution and delivery of this
Agreement and the consummation of the transactions by this Agreement certified by an officer of Buyers’

Parent;

® Certificates of existence and good standing of each Buyer and Buyers’ Parent from the
state of its incorporation or formation, each dated the most recent practicable date prior to the Closing

Date;

(g) Certificates of an officer of the Buyers’ Parent certifying the satisfaction of the conditions
to Closing set forth in Section 7.1;

(h) Certificates of incumbency for the respective officers of Buyers and Buyers’ Parent
executing this Agreement or making certifications for the Closing dated as of the Closing Date;

@ Reserved;
@) The Medical Records Custodian Agreement executed by the Buyers; and

(&) Any such other instruments, certificates, consents or other documents which the Parties
mutually deem reasonably necessary to carry out the transactions contemplated by this Agreement and to
comply with the terms hereof.

2.9 Real Estate Closing Matters.

4844-3270-9764.4
13

 
 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 36 of 104

(a) Title Commitments and Surveys. Prior to the Effective Date, Sellers’ Parent has made
available to Buyers’ Parent, (i) those certain title commitments for the Owned Real Property or Leased
Real Property issued by the Title Company (collectively, the “Title Commitments”) described in
Schedule 2.9(a), together with the exception documents referenced therein and (ii) certain ALTA/ACSM
surveys of the Owned Real Property described in Schedule 2.9(a\(ii) (“Seller Surveys”). Buyers’ Parent
and each Buyer hereby approves all title exception matters set forth in the Title Commitments and Seller
Surveys.

(b) Environmental Assessments. Prior to the Effective Date, Sellers’ Parent has made
available to Buyers’ Parent, (i) those certain environmental site assessments performed by Partner
Engineering and Science, Inc. (collectively, the “Phase I’s”) described in Schedule 2.9(b). Buyers’
Parent and each Buyer hereby agree and acknowledge to accept the Real Property subject to any and all
limitations, recommendations or potential violations of applicable Law reflected therein.

 

(c) Property Condition Reports. Prior to the Effective Date, Sellers’ Parent has made
available to Buyers’ Parent, those certain property condition reports performed by Partner Engineering
and Science, Inc. (“PCRs”) described in Schedule 2.9(c). Buyers’ Parent and each Buyer hereby agree
and acknowledge to accept the Real Property subject to any and all limitations, recommendations or
potential violations of applicable Law reflected therein.

2.10 Risk of Loss.

(a) The risk of loss or damage to any of the Owned Real Property or Leased Real Property or
any personal property used in connection with the Healthcare Business by the Sellers shall remain, as
between Buyers and Sellers, with the Sellers until the Effective Time and Sellers shall maintain their
respective insurance policies covering such property through the Effective Time.

(b) With respect to the Owned Real Property and Leased Real Property, if prior to the
Closing, all or any part of such Owned Real Property or Leased Real Property is destroyed or damaged by
fire or the elements or by any other cause where such damage or destruction is in the aggregate (the
“Aggregate Damage”) less than Five Hundred Thousand Dollars ($500,000) (the “Casualty Termination
Threshold’), the Parties’ duties and obligations pursuant to this Agreement with respect to such Seller
Facility shall not be affected and the Closing shall proceed as scheduled; provided, however, the
applicable Seller shall assign, transfer and set over to the applicable Buyer all of the applicable Seller’s
right, title and interest in and to any insurance proceeds on account of such damage or destruction and, if
such insurance policy proceeds are insufficient to repair, restore and/or replace the Owned Real Property
or Leased Real Property, as applicable, the difference between the cost to repair, restore and/or replace
and the amount of such proceeds shall be deducted from the Purchase Price allocated to the applicable
Seller Facility.

(c) If prior to the Closing, all or any part of the Owned Real Property or Leased Real
Property is destroyed or damaged by fire or the elements or by any other cause where the Aggregate
Damage exceeds the Casualty Termination Threshold (a “Damaged Facility”), Buyers’ Parent may elect
to (i) include the Purchased Assets relating to the Damaged Facility in the Purchased Assets relating to
the Seller Facilities and the Closing shall proceed as scheduled (provided, however, at the Closing, the
applicable Seller shall assign, transfer and set over to the applicable Buyer all of the applicable Seller’s
right, title and interest in and to any insurance proceeds on account of such damage or destruction loss
plus the amount of any deductibles under such insurance policies) or (ii) not purchase the Damaged
Facility (and related Purchased Assets), and, in such event, the Buyers shall be obligated to consummate
the purchase of the Purchased Assets that are related to the other Seller Facilities and an appropriate
adjustment to the Purchase Price allocated to the Damaged Facility shall be made.

4844-3270-9764.4
14

 
 

 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 37 of 104

(d) With respect to any personal property which is destroyed or damaged by fire or the
elements or by any other cause prior to the Closing, Sellers shall assign, transfer and set over to Buyers all
of Sellers’ right, title and interest to any insurance proceeds on account of such damage or destruction and
shall reimburse Buyers for any deductible a Buyer is required to pay in connection with the receipt of
such insurance proceeds and Buyers shall be obligated to consummate the purchase of the remaining
Purchased Assets.

(e) For purposes of this Section 2.10, the Purchase Price shall be allocated among the Seller
Facilities (and related Purchased Assets) as set forth on Schedule 2.L0(e).

2.11 Straddle Patients. To reimburse Sellers for funds that are received in relation to services
rendered and medicine, drugs and supplies provided prior to the Effective Time (the “Straddle Services”)
with respect to patients who are admitted to the Seller Facilities prior to the Effective Time but who are
not discharged until on or after the Effective Time (such patients being referred to herein as the “Straddle
Patients”), the Parties shall take the following actions: ‘

 

(a) As soon as practicable after the Effective Time, Sellers shall deliver to Buyers a
statement itemizing the Straddle Patients of the Seller Facilities whose medical care is paid for, in whole
or in part, by any third party payor who pays on a DRG, case rate or other similar basis (the “DRG
Straddle Patients”). For each DRG Straddle Patient, Sellers shall be allocated an amount equal to (i) the
total DRG and outlier payments (including capital and any deposits, deductibles or co-payments received
by the Buyers or Sellers that constitute Excluded Assets) per the remittance advice received by the Buyers
on behalf of a DRG Straddle Patient, multiplied by a fraction, the numerator of which shall be the total
days such DRG Straddle Patient was an inpatient prior to the Effective Time, and the denominator of
which shall be the total days the DRG Straddle Patient was an inpatient at the Seller Facilities both prior
to and on and after the Effective Time, minus (ii) any deposits, deductibles or co-payments made by such
DRG Straddle Patient to Sellers that constitute Excluded Assets.

(b) With respect to cost-based Straddle Patients, Sellers shall be allocated an amount equal to
(i) the payments actually received by the Buyers post-Closing for a cost-based Straddle Patient (including
any deposits, deductibles or co-payments that constitute the Excluded Assets) multiplied by a fraction, the
‘numerator of which shall be the total number of days prior to the Effective Time which Sellers provided
Straddle Services to such patient, and the denominator of which shall be the total number of days with
respect to such patients’ stay at the Seller Facilities prior to and following the Effective Time, minus (ii)
any deposits, deductibles or co-payments made by such cost-based Straddle Patient to Sellers that
constitute the Excluded Assets.

(c) If Buyers receive any amounts (including, but not limited to, adjustments, retroactive
lump sum credits or payments) from the Medicare, TRICARE or Medicaid (or from any other payor)
programs for periodic interim payments (“PIP”) or costs paid for on a pass-through basis, such as capital
costs, associated with the operation of the Seller Facilities prior to the Effective Time, Buyers shall tender
the amount applicable to the period prior to the Effective Time to Sellers within ten (10) business days of
receipt. If Sellers receive any amounts from the Medicare, TRICARE or Medicaid (or from any other
payor) program for PIP or pass-through costs, such as capital costs, associated with the operations of the
Seller Facilities relating to periods on or subsequent to the Effective Time, Sellers shall tender the same to
Buyers within ten (10) business days of receipt. It is the intent of the parties that Buyers and Sellers shall
receive PIP payments and pass-through costs payments (including capital costs) applicable to the period
of time the Seller Facilities are owned by such party.

(d) All payments required by this Section 2.11 shall be made within ten (10) business days of
a party’s receipt of payment with respect to a Straddle Patient that are due to the other party, accompanied

4844-3270-9764.4
15

 
 

 

Oo EEE EEE

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 38 of 104

by copies of remittances and other supporting documentation as reasonably required by such other party.
In the event that Sellers and Buyers are unable to agree on any amount to be paid pursuant to this Section
2.11, then such disputed amount shall be submitted to the Arbitrator for computation or verification in
accordance with the provisions of this Agreement. The Arbitrator shall review the matters in dispute and
shall promptly decide the proper amounts of such disputed entries. The submission of the disputed matter
to the Arbitrator shall be the exclusive remedy for resolving accounting disputes relative to the
determination of payments relating to Straddle Patients. The Arbitrator’s determination shall be binding
upon the Parties, absent manifest error. The Arbitrafor’s fees and expenses shall be allocated between
Sellers and Buyers based upon the percentage which the portion of the contested amount not awarded to
each patty bears to the amount actually in dispute at the time of submission to the Arbitrator, as
determined by the Arbitrator in its reasonable discretion. Notwithstanding anything in this Agreement to
the contrary, in the event that, for whatever reason, any such dispute is not resolved within two hundred
seventy (270) days after the Closing Date, then either Sellers or Buyers may submit such dispute to the
Bankruptcy Court for resolution.

 

2.12 Sale Free and Clear. Notwithstanding anything herein to the contrary, Sellers acknowledge and
agree that on the Closing Date, to the fullest extent permitted under applicable Law, the Purchased Assets
will be transferred to the Buyers free and clear of all Encumbrances (including, for the avoidance of
doubt, all forms of successor liability), other than the Permitted Encumbrances and the Assumed
Liabilities, to be provided for in the Sale Order, which will be in form and substance satisfactory to
Buyers and Sellers. The Parties agree that the provisions substantially in the form of this Section 2.12
will be reflected in the Sale Order.

ARTICLE IJ- REPRESENTATIONS AND WARRANTIES OF SELLERS

Except to the extent a representation or warranty speaks as of another date, as of the Effective
Date and as of the Closing Date, when read in light of any Schedules to this ARTICLE II (“Article IZ
Schedules”) that are updated prior to the Closing in accordance with the provisions of this Agreement,
Sellers represent and warrant to Buyers the following:

3.1 Corporate Capacity, Authority and Consents. Each of Sellers’ Parent and each Seller are duly

organized and validly existing in good standing under the Laws of the state of their formation or
incorporation with the requisite organizational power and authority to enter into this Agreement, to

_ perform its respective obligations hereunder and to conduct its business as now being conducted. Subject
to the entry of the Sale Procedure Order or any Sale Order, the execution, delivery and performance of
this Agreement and all other agreements referenced herein to which each of Sellers’ Parent and each
Seller are or will become a party and the actions to be taken by each of Sellers’ Parent and each Seller in
connection with the consummation of the transactions contemplated herein:

(a) _—_ are within the organizational powers of each of Sellers’ Parent and each Seller, are not in
contravention of applicable Law or the terms of the applicable Governing Documents;

(b) except as otherwise expressly herein provided or as set forth in Schedule 3.1(b), do not
require any approval, notice or consent of, or filing with, any Governmental Authority or other third

party; and

(c) will not violate any Law to which Sellers’ Parent or any Seller is subject or result in a
breach or violation of, or conflict with or allow any Person to exercise any rights under, any of the terms
or provisions of any contracts or instruments to which a Seller is a party or pursuant to which any of the
Purchased Assets may be affected.

4844-3270-9764.4
16

 

 
 

 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 39 of 104

3.2 Binding Agreement, Subject to the entry of the Sale Order, this Agreement and all agreements
to which any of Sellers’ Parent or a Seller is or will become a party pursuant to this Agreement are and
will constitute the valid and legally binding obligations of Sellers’ Parent and Sellers, and are and will be
enforceable against Sellers’ Parent and Sellers in accordance with the respective terms hereof or thereof,
except as enforceability may be restricted, limited or delayed by applicable bankruptcy or other Laws
affecting creditors’ rights generally and except as enforceability may be subject to general principles of

equity.
3.3 Assets.

(a) Sellers own valid title to, or possesses valid leasehold interests in, all of the Purchased
Assets. Sellers have sole custody and control of all of the Purchased Assets, except with respect to any
Permitted Encumbrances or as otherwise set forth on Schedule 3.3(a).

(b) Subject to the entry of the Sale Order, the Purchased Assets are free and clear of all
Encumbrances except Permitted Encumbrances.

3.4 Financial Statements. Attached as Schedule 3.4 are copies of the unaudited balance sheets and
statements of income of Sellers with respect to the operation of the Seller Facilities for the year ended
December 31, 2017 and unaudited balance sheets and statements of income of Sellers with respect to the
operation of the Seller Facilities for the period ended November 4, 2018 (the “Balance Sheet Date”)
(collectively, the “Financial Statements”). Except as set forth on Schedule 3.4, the F inancial Statements
are complete and present fairly in all material respects the financial condition and results of operations of
Sellers and the Seller Facilities as of the dates and for the periods indicated therein in accordance with
GAAP, except that the Financial Statements @) that are not for a fiscal year-end do not reflect normal
recurring year-end adjustments, (ii) do not contain footnotes, (iii) were prepared without physical
inventories, (iv) do not contain a statement of cash flow, (v) omit substantially all the disclosures required
by GAAP, (vi) are not restated for subsequent events, (vii) may not reflect any adjustments for
impairment of long-lived assets, or restructuring charges or the reclassification of assets held for sale on
the applicable balance sheet, and (viii) balance sheets reflect the following liabilities in intercompany
liabilities: (A) accruals in respect of Sellers’ self-insured employee health benefits, (B) liabilities payable
in connection with workers’ compensation claims, (C) liabilities payable pursuant to any employee
welfare benefit plan (within the meaning of Section 3(1) of ERISA) maintained by Sellers or any Affiliate
of Sellers on account of any of the Facility Employees, and (D) payroll and bonuses payable and vacation,
holiday and similar accruals with respect to some but not all Facility Employees. Federal, state and local
income or franchise taxes accruals are not reflected on the balance sheets or income statements. Except
as set forth on Schedule 3.4, there are no known obligations or liabilities, whether absolute, accrued,
contingent or otherwise, of Sellers that are required in accordance with GAAP to be reflected or disclosed
in the Financial Statements except for obligations or liabilities (a) reflected or disclosed in the Financial
Statements and (b) incurred in the ordinary course of business since the Balance Sheet Date, none of
which have had a Material Adverse Effect.

3.5 Licenses and Accreditations. Sellers hold all Permits required to be held by them to own,
occupy and operate the Seller Facilities as they are currently being operated. Schedule 3.5 sets forth a list
of such Permits, copies of which have been made available to Buyers, and all of which are valid and in
fall force and effect. All of such Permits are valid, binding and in full force and effect. Schedule 3.5 sets
forth a list of any survey or inspection deficiencies of which a correction is in the process of being
implemented. The Seller Facilities are duly accredited by The Joint Commission and Sellers have made
available to Buyers complete and accurate copies of the most recent survey reports and lists of
deficiencies, if any, from such accreditation agency.

4844-3270-9764.4
17

 
 

 

EEE EEE EO

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 40 of 104

3.6 Regulatory Compliance.

(a) Except as set forth on Schedule 3.6, Sellers are, and in the two (2) years preceding the
date hereof have been in compliance in all material respects with all applicable Laws incinding the
Healthcare Laws.

(b) With respect to the Seller Facilities, during the preceding two (2) years, Sellers have not,
to Sellers’ Knowledge, been investigated by any Governmental Authority with respect to any alleged
violation of Law.

(c) Without limiting the generality of the foregoing, Sellers have not, directly or indirectly,
offered, paid or received, or made arrangements to offer, pay or receive, any remuneration, in cash or in
kind, to any past, present or potential customers, past or present suppliers, patients, medical staff
members, contractors or Third Party Payors of the Seller Facilities in order to obtain business or payments
from such Persons that would reasonably be expected to subject Sellers to any material damage or penalty
in any civil, criminal or governmental litigation or proceeding. With respect to the Seller Facilities, to the
Knowledge of Sellers, none of the current or former officers, directors, agents or managing employees (as
such term is defined in 42 U.S.C. §1320a-5(b)) of the Sellers has been excluded from any Third Party
Payor program or been subject to sanction or been convicted of a crime in connection with any state or
federal healthcare program or under any Health Care Laws, nor is any such exclusion or conviction
pending or threatened.

(d) With respect to the Seller Facilities, there are no pending or, to the Knowledge of Seller,
threatened disciplinary or corrective actions or appeals involving physician applicants, active medical
staff members or affiliated health professionals under the medical staff bylaws at each Seller Facility.
Sellers have made available to Buyers copies of the bylaws, rules and regulations of the medical staff at
each Seller Facility and its executive committee. Notwithstanding the foregoing provisions, Sellers shall
not be required to disclose any information pursuant to this Section 3.6(d) where such disclosure is
prohibited by Law or such disclosure would, or could reasonably be expected to, jeopardize any
applicable privilege or protection including, without limitation, peer review or any other privilege which
is available under applicable law.

(e) With respect to the Seller Facilities, Sellers have not, during the preceding two (2) years,
made and are not in the process of making a voluntary self-disclosure under the Self-Referral Disclosure
Protocol established by the Secretary of HHS pursuant to Section 6409 of the Patient Protection and
Affordable Care Act, or under the self-disclosure protocol established and maintained by the HHS Office
of the Inspector General, or any United States Attorney or other Governmental Authority.

3.7 Compliance Program. No Seller, with respect to the operations of the Seller Facilities, (a) is a
party to a Corporate Integrity Agreement with the OIG; (b) has reporting obligations pursuant to any
settlement agreement entered into with any Governmental Authority; and (c) during the preceding two (2)
years, has been served with any search warrant, subpoena, or civil investigation demand from any
Governmental Authority related to the Seller Facilities’ participation in any Governmental
Reimbursement Program.

3.8 Material Contracts. Schedule 3.8 sets forth a list of the following commitments, contracts,
leases and agreements of Sellers, in each case relating to the Seller Facilities: (a) contracts involving the
lease of equipment or personal property that require payments by a Seller of greater than $30,000 during
the remaining term or on an annual basis; (b) leases or subleases with respect to the Owned Real Property;
(c) any agreement for the employment of any individual on a full time, part time, consulting or other
basis; (d) contracts with respect to patents, trademarks, trade names or service names; (e) collective

4844-3270-9764.4
18

 

 
 

RE -C O e

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 41 of 104

bargaining agreements; (f) partnership or joint venture agreements; (g) contracts containing a covenant on
the part of the Seller not to compete with respect to the operation of the Seller Facilities; (h) contracts
with any hospitals, ambulatory surgery centers or other healthcare facilities; (i) contracts with any
physicians or other providers of healthcare services; (j) reserved; (k) any contract (or group of related
contracts) under which any indebtedness for borrowed money or capitalized lease obligation has been
created, incurred, assumed or guaranteed; (1) reserved; (m) reserved; and (n) any other contracts,
commitments, leases or agreements that involve payments, performance of services or provision of items
in an amount exceeding $100,000 or that cannot be canceled by the applicable Seller, without penalty on
90 days’ notice or less (the “Material Contracts”). Sellers have made available to Buyers copies of all of
the Material Contracts. The Sellers are not in any non-monetary default or alleged to be in any non-
monetary default under any Proposed Tenant Lease, and to the Knowledge of the Sellers, there exists no
event, condition or occurrence which, after notice or lapse of time, or both, would constitute a mon-
monetary default under any Proposed Tenant Lease. Except as set forth on Schedule 3.8, the transactions
contemplated by this Agreement do not require any notice to or consent of any third party.

3.9 Real Property.

(a) The Owned Real Property constitutes all real property owned by Sellers that is primarily
used in connection with the operation of the Seller Facilities. The Sellers have fee simple title to all of the
Owned Real Property. There are no tenants or other Persons occupying any space in the Owned Real
Property, other than pursuant to leases or subleases to third party tenants under any Proposed Lessor

Lease listed on Schedule 2.1(b).

(b) Except as otherwise set forth on Schedule 3.9(b), Schedule 2.1(b) contains a list of all
leases of real property leased by the Sellers as a tenant in connection with the operation of the Seller
Facilities. Sellers have made available to Buyers true and complete copies of all of such leases. The
Sellers have not subleased, assigned or otherwise granted to any Person the right to use or occupy such
leased real property or any portion thereof.

(c) Except as shown on Schedule 3.9(c) or as reflected in the PCRs or Phase I’s, each parcel
of Owned Real Property (collectively the “Premises”) conforms in all material respects to all applicable
Laws, including zoning regulations. The Sellers have not received during the preceding two (2) year
period written notice of any pending or contemplated condemnation, expropriation or other proceeding in
eminent domain affecting the Leased Real Property or any portion thereof or interest therein. The Sellers
have not received during the preceding two (2) year period any written notice that the current use and
occupancy of the Leased Real Property violates in any material respect any easement, covenant,
condition, restriction or similar provision in any instrument of record or other unrecorded agreement
affecting such leased real property.

3.10 Insurance, Attached as Schedule 3.10 is a list and description of all insurance policies, including
all self-funded plans or trusts, maintained by or for the benefit of the Seller Facilities. All of such policies
and plans or trusts are in full force and effect with no premium or contribution arrearage. Such policies
are sufficient for compliance with all applicable Laws and contracts to which Sellers are a party or by
which they are bound.

3.11 Employee Benefit Plans.

(a) The term “Employee Benefit Plans” means collectively, each “employee pension benefit
plan” and “employee welfare benefit plan” as those terms are defined in Section 3(3) of ERISA (whether
or not subject to ERISA), stock option or equity-based compensation, employee stock ownership,
deferred compensation, severance pay, vacation, bonus or other incentive agreement, arrangement, plan

4844-3270-9764.4
19

 
 

EEE IEE EE EDIE OL

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 42 of 104

or policy, currently maintained by, sponsored in whole or in part by, or contributed to by Sellers or its
Affiliates for the benefit of any current or former employees of the Seller Facilities and their respective
dependents, spouses, or other beneficiaries. Schedule 3.11(a) sets forth a list of each Employee Benefit
Plan. The term “ERISA Affiliate” means each trade or business (whether or not incorporated) which,
together with Sellers, is treated as a single employer for any purpose under (i) Section 414(b), (c), (m) or
(0) of the Code, or (ii) Section 302 or Title TV of ERISA. Except as disclosed on Schedule 3.11(a),
neither Sellers nor any ERISA Affiliate of Sellers currently has or has ever had an “obligation to
contribute” (as defined in ERISA Section 4212) to a “multiemployer plan” (as defined in ERISA Sections
4001(a)(3) and 3(37)(A)), or any liability with respect to an employee pension benefit plan subject to
Title TV of ERISA or the minimum funding requirements of Section 412 or 430 of the Code.

(b) Except as disclosed on Schedule 3.11(b), all Employee Benefit Plans and the related
trusts comply in all material respects with and have been administered in all material respects in
compliance with (i) the applicable provisions of ERISA and the regulations promulgated thereunder, (ii)
all applicable provisions of the Code relating to qualification and tax exemption under Code Sections
401(a) and 501(a) or otherwise applicable to secure tax-qualified treatment, and (iii) all applicable Laws.
Except as disclosed on Schedule 3.11(b), no Employee Benefits Plan is subject to any audit, investigation
or examination by any Governmental Authority (including IRS, Department of Labor and Pension Benefit
Guaranty Corporation). Each Employee Benefit Plan that is intended to be qualified under Section 401(a)
of the Code or otherwise for favorable tax treatment has (1) received a favorable determination letter from
the IRS relating to the most recently completed IRS qualification cycle or (2) filed, or caused to be filed,
an application for a determination letter for the most recently completed qualification cycle applicable to
such plan, and, to the Knowledge of Sellers nothing has occurred since the date of such letter, filing or
approval that would reasonably be expected to cause the loss of the qualified status of any such Employee
Benefit Plan.

3.12 Employee Relations. There is no pending or, to the Knowledge of Sellers, threatened employee
strike, work stoppage or labor dispute concerning the Facility Employees. Except as set forth on
Schedule 3.12, (a) no collective bargaining agreement exists or is currently being negotiated in respect of
the Facility Employees; (b) no written demand has been made in the preceding two (2) years for
recognition by a labor organization by or with respect to any Facility Employees; (c) no union organizing
activities by or with respect to any Facility Employees are taking place; and (d) none of the Facility
Employees is represented by any labor union or organization. The Sellers are, in all material respects, in
compliance with all Laws respecting employment and employment practices, terms and conditions of
employment and wages and hours including, without limitation, the Fair Labor Standards Act, the Family
and Medical Leave Act of 1993, the Americans with Disabilities Act of 1990, the Veterans
Reemployment Rights Act, the Equal Employment Opportunities Act, as amended by the Civil Rights
Act of 1991, the Occupational Safety and Health Act, the Employee Retirement Income Security Act of
1974, the Immigration Reform and Control Act of 1986, the Age Discrimination in Employment Act,
Title VIL of the Civil Rights Act of 1964, the Older Workers Benefit Protection Act, and all other Laws,
each as amended to date, relating to employer/employee rights and obligations. Except as otherwise set
forth on Schedule 3.12, Sellers have not terminated any employee of the Sellers during the three (3)
mouth period prior to the date hereof.

 

3.13 Litigation and Proceedings. Except as set forth on Schedule 3.13, there are no Actions pending
or, to Sellers’ Knowledge, threatened against Sellers or their Affiliates, at law or in equity, or before or by
any Governmental Authority. There is no Action pending or, to the Knowledge of Sellers, threatened
against Sellers or their Affiliates which seeks to prevent or delay consummation of the transactions .
contemplated herein, seeks damages in connection with transactions contemplated herein or would impair
the ability of Sellers to perform their obligations under this Agreement.

 

4844-3270-9764.4
20

 
 

I EO EO

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 43 of 104

3.14 Third Party Reimbursement.

(a) The Seller Facilities are certified to participate in the Medicare, Medicaid and TRICARE
programs with valid and current provider or supplier agreements under such programs. Except as set
forth on Schedule 3.14(a) or as would not result in a Material Adverse Effect, the Seller Facilities are in
compliance with the terms and conditions of participation in the Medicare, Medicaid and TRICARE
programs and are not subject to any pending or, to Sellers’ Knowledge, threatened Actions with respect to
participation in such programs, other than routine audits and investigations conducted through the
Medicare Recovery Audit Contractor programs.

(b) For the two (2) years preceding the Effective Date, Sellers and their Affiliates have
timely filed all Cost Reports in respect of the Seller Facilities, and such reports accurately reflect in all
material respects the information to be included thereon. Except as set forth on Schedule 3.14(b) there
are no pending Actions, adjustments or audits relating to such Cost Reports. To the Knowledge of
Sellers, Sellers are not subject to any pending but unassessed Medicare or Medicaid claim payment
adjustments arising from the Seller Facilities, except to the extent Sellers have established reserves for
such adjustments in accordance with Sellers’ accounting policy for establishing any such reserves and that
are reflected on the Financial Statements.

3.15 Tax Liabilities.

 

(a) All tax returns, including income tax returns, payroll tax returns, unemployment tax
returns and franchise tax returns, for periods prior to and including the Closing Date which are required to
be filed by Sellers with any Governmental Authority in respect of the Sellers (collectively “Returns’”)
have been timely filed or will be timely filed in the manner provided by Law, and each Return does or
will accurately reflect in all material respects the tax liabilities of Sellers for the periods or other matters
covered by such Return. The Sellers have not waived any statute of limitations in respect of taxes or
agreed to any extension of time with respect to a tax assessment or deficiency.

(b) Except as set forth on Schedule 3.15(b), all taxes, penalties, interest, and any other
statutory additions which have become due pursuant to the Returns, and any material assessments in
respect of the Returns have been paid when due or adequately provided for by the reserves reflected in the
Financial Statements and to the Knowledge of Sellers there is no pending tax examination or audit of, nor
any action, investigation or claim asserted against Sellers by any taxing authority in respect of the Sellers.
Except as set forth on Schedule 3,15(b), there are no Encumbrances for taxes upon any of the Purchased
Assets nor, to the Knowledge of Sellers, is any taxing authority in the process of imposing any
Encumbrances for taxes on any of the Purchased Assets.

(c) Except as set forth on Schedule 3.15(c), the Sellers have, within the time and manner
prescribed by Law, (i) withheld all required amounts from their employees, agents, contractors and
nonresidents and remitted such amounts to the proper agencies; (ii) paid all employer payroll taxes; and
(iii) filed all federal, state, local and foreign Returns and reports with respect to employee income tax
withholding, and social security and unemployment taxes and premiums, all in compliance in all material
respects with the withholding tax provisions of the Code, as in effect for the applicable year or any prior
provision thereof and other applicable Laws.

3.16 Absence of Changes, Except as expressly contemplated by this Agreement, as disclosed on the
Financial Statements, as required in connection with the Bankruptcy Case or as otherwise disclosed on
Schedule 3.16, no Seller has, since the Balance Sheet Date, (a) written off as uncollectible, or established
any extraordinary reserve with respect to, any material account receivable or other material indebtedness
of Seller; (b) amended or restated, or approved the amendment or restatement of, the Governing

4844-3270-9 764.4
2)

 
 

 

EK) EEE 2 SLDSDSSLDSPEASES’TCS?S$;w6DdT”XT" =o ooh

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 44 of 104

Documents of such Seller; (c) made or changed any material tax election, entered into any settlement or
compromise of any material tax liability or surrendered any right to claim a material tax refund; (d)
settled or compromised any material pending or threatened Action; (e) sold, transferred, leased, optioned
or otherwise disposed of any material assets except in the ordinary course of business; (f) granted or
incurred any obligation for any increase in the compensation of any of the Facility Employees except in
the ordinary course of business; (g) received any written notice from any Governmental Authority of any
material liability, potential liability or claimed liability based on any violation of Law by a Seller; (h)
instituted any material change in a Seller’s accounting practices or methods; or (i) agreed or committed to
take any of the foregoing actions.

3.17 Intellectual Property. Except as set forth on Schedule 3.17, with respect to the Seller Facilities:
(a) Sellers have not received any written notice that they are infringing on or has misappropriated or
otherwise violated the Intellectual Property rights of any Person and (b) to the Sellers’ Knowledge, there
is no infringement or misappropriation, or other violation by any Person of the Facility IP. The Sellers
own or hold a valid license to use all Facility IP.

 

3.18 Disclaimer of Warranties. Except as expressly set forth in Article IIT hereof, the Purchased
Assets will be sold by Sellers and purchased by Buyers “AS IS, WHERE IS AND WITH ALL FAULTS
AND NONCOMPLIANCE WITH LAWS” WITH NO WARRANTY OF HABITABILITY OR
FITNESS FOR HABITATION, with respect to the Owned Real Property or Leased Real Property, and
WITH NO WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, with respect to the physical
condition of the personal property and Inventory, any and all of which warranties (both express and
implied) Sellers hereby disclaim. All of the real and personal property included in the Purchased Assets
shall be further subject to normal wear and tear and normal and customary use in the ordinary course of
business up to the Effective Time. Buyers’ Parent and each Buyer acknowledges that Buyers’ Parent has
examined, reviewed and inspected all matters which in Buyers’ Parent’s judgment bears upon the
Purchased Assets and their value and suitability for Buyers’ purposes and, except as affirmatively
represented and warranted by Sellers, is relying solely on its own examination, review and inspection of
the Purchased Assets.

ARTICLE IV - REPRESENTATIONS AND WARRANTIES
OF BUYERS AND BUYERS’ PARENT

As of the Effective Date and as of the Closing Date, when read in light of any Schedules to this
ARTICLE IV, Buyers’ Parent and each Buyer represents and warrants to Sellers’ Parent and Sellers the

following:

 

41 Capacity, Authority and Consents, Each of Buyers’ Parent and each Buyer is duly organized
and validly existing in good standing under the Laws of the state of its incorporation or formation with
the requisite power and authority to enter into this Agreement, to perform its respective obligations
hereunder and to conduct its business as now being conducted. The execution, delivery and performance
of this Agreement and all other agreements referenced herein to which Buyers’ Parent or a Buyer is or
will become a party and the actions to be taken by Buyers’ Parent or a Buyer in connection with the
consummation of the transactions contemplated herein:

(a) are within the powers of Buyers’ Parent or a Buyer, are not in contravention of applicable
Law or the terms of the Governing Documents of Buyer’s Parent or a Buyer and have been duly
authorized by all appropriate action;

4844-3270-9764.4
22

 

 
 

 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 45 of 104

(b) except as otherwise expressly herein provided or as set forth on Schedule 4.1(b), do not
require any approval or consent of, or filing with, any third party or any Governmental Authority;

(c) except as otherwise expressly provided herein, will not result in any material breach or
contravention of, nor permit the acceleration of the maturity of or termination of or constitute a default
under, the terms of any material indenture, mortgage, contract, agreement or other instrument to which
Buyers is a party or otherwise bound that could be reasonably expected to materially impair Buyers’
ability to fulfill its obligations under this Agreement; and

(d) will not violate any Law to which Buyers’ Parent or a Buyer is subject.

4.2 Binding Agreement. This Agreement and all agreements to which Buyers’ Parent or a Buyer is
or will become a party pursuant to this Agreement are and will constitute the valid and legally binding
obligations of Buyers’ Parent or a Buyer, and are and will be enforceable against Buyers’ Parent and each
Buyer in accordance with the respective terms hereof or thereof, except as enforceability may be
restricted, limited or delayed by applicable bankruptcy or other Laws affecting creditors’ rights generally
and except as enforceability may be subject to general principles of equity.

43 Litigation and Proceedings. There are no Actions pending or, to Buyers’ knowledge, threatened
against Buyers’ Parent or a Buyer, or any governing Persons thereof, at Law or in equity, or before or by
any Governmental Authority, that if adversely determined could be reasonably expected to materially
impair Buyers’ Parent or a Buyers’ ability to fulfill its obligations under this Agreement.

4.4 Availability of Funds. Buyers’ Parent has the ability to obtain funds in cash in amounts equal to
the Purchase Price by means of credit facilities or otherwise and will at the Closing have immediately
available funds in cash which are sufficient to pay the Purchase Price and to pay any other amounts
payable pursuant to this Agreement and to consummate the transactions contemplated by this Agreement.

45 Representations of Sellers. Buyers’ Parent and each Buyer acknowledges that it is purchasing
the Purchased Assets on an “AS IS, WHERE IS” basis (except as set forth in ARTICLE ILI hereof and as
more particularly described in Section 3.18), and that neither Buyers’ Parent nor a Buyer is relying on any
representation or warranty (expressed or implied, oral or otherwise) made on behalf of Sellers other than
as expressly set forth in this Agreement

ARTICLE V- COVENANTS OF THE PARTIES PRIOR TO CLOSING

5.1 Access. From and after the Effective Date until the Closing or the earlier termination of this
Agreement (the “Interim Period’), Sellers shall (a) provide Buyers and their Representatives reasonable
access to and, as applicable, the right to inspect, the plants, properties, books and records and other
documents and information relating to the Seller Facilities, the Purchased Assets and Assumed Liabilities
and access, during normal business hours and upon reasonable notice, to the personnel of the Seller
Facilities and (b) furnish Buyers with such additional financial and operating data and other information
as to the business and properties of the Seller Facilities as reasonably requested, including copies of the
updated Financial Statements following each calendar month during the Interim Period; provided,
however, that such access shall be subject to prior approval by Sellers’ Parent and shall be coordinated
through persons as may be designated in writing by Sellers’ Parent for such purpose. Notwithstanding the
foregoing, all disclosures of information shall be consistent with all joint defense agreements and any
other nondisclosure agreements entered into between the Parties. Buyers’ right of access and inspection
shall be exercised during normal business hours and in such a maser as not to interfere unreasonably
with the operations of the Seller Facilities.

 

4844-3270-9764.4
23

 
 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 46 of 104

5.2 Third Party Consents. Sellers shall use commercially reasonable efforts to cooperate with
Buyers to secure, before the Closing Date, any third party consents that Buyers reasonably deem
necessary to consummate the transactions contemplated hereby, to the extent such consents are not
provided for or satisfied by the Sale Order; provided that neither Sellers nor Buyers shall have any
obligation to offer or pay any consideration in order to obtain any such consents, approvals or waivers
except for such amounts as Sellers shall be obligated to pay, or otherwise satisfy, as a condition to any
such assignment and assumption (including the payment or satisfaction of Cure Costs) pursuant to
Section 365(b) of the Bankruptcy Code.

5.3 Updates of Schedules. After the Effective Date, and no later than five (5) business days prior to
the Closing Date, Sellers’ Parent may supplement or update any and all Article II Schedules with respect
to any matter arising after the Effective Date which if existing as of the Effective Date would have been
required to be set forth or described in such Schedules and such updated Schedules shall be incorporated
into this Agreement; provided that the foregoing shall not limit the Sellers’ ability to update Schedule 3.8
which Sellers may do at any time prior to five (5) business days prior to the Closing Date. If Sellers’
Parent provides Buyers with a written notice pursuant to this Section 5.3 relating to an event or
circumstance that first occurred or arose following the Effective Date and prior to the Closing Date and
such event or circumstance does not materially and adversely affect the Sellers and/or the Purchased
Assets, such notice shall be deemed to have amended the Article II Schedules and to have qualified the
particular representations and warranties contained in Article I which relate to such event or
circumstance. If the events or circumstances included in such notice do materially and adversely affect
the Sellers and/or the Purchased Assets, Buyers’ Parent has the unqualified right to terminate this
Agreement pursuant to Article VII hereof as a result thereof. If Buyers’ Parent does not exercise such
tight to terminate this Agreement pursuant to Article VIII hereof within five (5) business days after
receipt of such notice, then Buyers’ Parent shall be deemed thereafter to have waived the right to
terminate this Agreement as a result of the matters set forth in such disclosure and such written notice
shall be deemed to have amended the Article IIT Schedules and to have qualified the particular
representations and warranties contained in Article III which relate to such event or circumstance.

5.4 Operating Covenants. During the Interim Period, except with the prior written consent of
Buyers’ Parent (which consent will not be unreasonably withheld, conditioned or delayed) or as required
by this Agreement or a Bankruptcy Court Order, each Seller shall:

(a) carry on its businesses in respect of the Seller Facilities in the ordinary course of business
consistent with past practice in all material respects;

(b) perform its obligations relating to or affecting the Seller Facilities in all material respects
in the ordinary course of business consistent with past practice;

(c) keep in full force and effect current insurance policies, self-funded plans or trusts or other
comparable insurance relating to or affecting the Seller Facilities;

(d) use its commercially reasonable efforts to: (i) comply in all material respects with all
Laws applicable to the Seller Facilities, (ii) keep in force all Permits necessary for the operation of the
Seller Facilities, (iii) maintain and preserve its business organizations intact and retain the current Facility
Employees (excluding terminations of employment in the ordinary course); (iv) maintain its relationships
with physicians, suppliers, customers and others having business relations with the Seller Facilities; and
(v) satisfy all of the conditions precedent set forth in ARTICLE VI; and

(e) Sellers shall use commercially reasonable efforts to maintain its Inventory in the ordinary
course of business in a manner consistent with its past practices.

4844-3270-9764.4
24

 

 

 
 

 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 47 of 104

55 Negative Covenants, During the Interim Period, except as required by Law or as ordered by the
Bankruptcy Court, Sellers shall not, with respect to the Seller Facilities, without the prior written consent
of Buyers’ Parent (which shall not be unreasonably withheld, conditioned or delayed):

(a) amend or terminate any of its contracts, enter into any contract or commitment, except
with respect to any such contract or commitment that is amended, terminated or entered into in the
ordinary course of business and that, over the terms of such contract or commitment involves less than
$100,000 or can be terminated without cause by a Seller on 90 days’. notice or less without penalty:

(b) increase compensation payable or to become payable, make any bonus payment to, or
otherwise enter into one or more bonus agreements with, any Facility Employee, except in the ordinary
course of business in accordance with existing personnel policies and consistent with prior practice or
with respect to any retention bonuses which are to be paid in full prior to the Closing Date; or

(c) sell, assign, lease or otherwise transfer or dispose of any property, plant or equipment
used in connection with the operation of the Seller Facilities except in the ordinary course of business.

5.6 Reserved.

5.7 Reserved.

 

ARTICLE VI- CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYERS

Notwithstanding anything herein to the contrary, the obligations of Buyers’ Parent and Buyers to
consummate the transactions described herein are subject to the fulfillment, on or prior to the Closing
Date, of the following conditions precedent unless (but only to the extent) waived in writing by Buyers on
or prior to the Closing:

6.1 Representations and Warranties; Covenants.

(a) The representations and warranties of Sellers contained in this Agreement shall be true
and correct in all material respects (without giving duplicative effect to any limitation or qualification as
to “materiality” set forth herein), when read in light of any Article TI Schedules that are updated prior to
the Closing Date in accordance with the this Agreement, as of the Effective Date and as of the Closing
Date or, in the case of representations and warranties that are made as of a specified date, as of such
specified date; provided that this condition shall be deemed satisfied if such failure would not reflect a
material and adverse effect on the Sellers and the Purchased Assets taken as a whole. All of the
covenants in this Agreement to be complied with or performed by Sellers on or before the Closing Date
pursuant to the terms hereof shall have been duly complied with and performed. Buyers shall have
received a certificate signed on behalf of Sellers by a duly authorized officer of Sellers to such effect.

 

(b) If the effect of any failure or alleged failure of any such representation or warranty of
Sellers to be true and correct can be remedied by Sellers through the payment of money or the giving of
an absolute first dollar indemnity to Buyers’ Parent, and Sellers’ Parent pays such money or gives such
first dollar indemnity, the related failure or alleged failure shall be deemed waived by Buyers’ Parent and
Buyers as a Closing condition. :

(c) For the avoidance of doubt, Buyers’ Parent and each Buyer agree that G@) Buyers shall not
be excused from consummating the transactions contemplated by this Agreement and (i) Buyers’ Parent
and Buyers will not assert the failure or the alleged failure of a representation or warranty made by Sellers
to be true as a basis for not consummating the transactions contemplated by this Agreement if the

4844-3270-9764.4
25

 
 

 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 48 of 104

conditions set forth in Section 6.1(b) are satisfied in which event Buyers’ Parent and Buyers’ sole remedy
shall be those set forth in Section 6.1(b), In no event shall any dispute over a reduction in the Purchase
Price based on the failure or alleged failure of any representation and warranty made by Sellers to be true

and correct delay or postpone the Closing.

6.2 Required Governmental Approvals and Consents. Buyers shall have obtained documentation
or other evidence reasonably satisfactory to Buyers (or customary assurances that it will receive following
the Closing but effective as of the Closing) that the Parties have obtained from applicable Governmental
Authorities the approvals and consents set forth on Schedule 6.2 (the “Required Governmental

Approvals’),

6.3 Actions and Proceedings. No Governmental Authority shall have issued any Order that is then
in effect and that enjoins, restrains, makes illegal or otherwise prohibits the consummation of the
transactions contemplated by this Agreement.

 

6.4 Material Adverse Effect. There shall not have been any Material Adverse Effect since the
Balance Sheet Date. ;

65 Closing Deliveries. Sellers shall have executed and delivered, or caused to have been executed
and delivered, to Buyers the documents and items described in Section 2.7.

ARTICLE VII- CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS

Notwithstanding anything herein to the contrary, the obligations of Sellers’ Parent and Sellers to
consummate the transactions described herein are subject to the fulfillment, on or prior to the Closing
Date, of the following conditions precedent unless (but only to the extent) waived in writing by Sellers’
Parent on or prior to the Closing:

7A Representations and Warranties; Covenants, The representations and warranties of Buyers’
Parent and Buyers contained in this Agreement shall be true and correct in all material respects (without
giving effect to any duplicative limitation or qualification as to “materiality” set forth therein), as of the
Effective Date and as of the Closing Date or, in the case of representations and warranties that are made
as of a specified date, as of such specified date. All of the covenants in this Agreement to be complied
with or performed by Buyers’ Parent or Buyers on or before the Closing Date pursuant to the terms hereof
shall have been duly complied with and performed. Sellers’ Parent shall have received a certificate
signed on behalf of Buyers’ Parent by a duly authorized officer of Buyers’ Parent to such effect.

7.2 Pre-Closing Confirmations. Sellers’ Parent shall have obtained documentation or other
evidence reasonably satisfactory to Sellers that the Parties have obtained (or customary assurances that it
will receive following the Closing but effective as of the Closing) the Required Governmental Approvals.

73 Actions and Proceedings. No Governmental Authority shall have issued any Order that enjoins,
restrains, makes illegal or otherwise prohibits the consummation of the transactions contemplated by this

Agreement.

7A Closing Deliveries. Buyers shall have executed and delivered, or caused to have been executed
and delivered, to Sellers the documents and items described in Section 2.8.

75 Cure Amounts. Any and all Cure Amounts shall have been paid by Buyer except for those Cure
Amounts that are to be paid in full at or after the Closing in accordance with the Order(s) of the
Bankruptcy Court.

4844-3270-9764.4
26

 
 

NN $< —__ OEE EEE ae

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 49 of 104

ARTICLE VUI- ADDITIONAL AGREEMENTS

8.1 Termination Prior to Closing.

(a) Notwithstanding anything herein to the contrary, this Agreement set forth in Section 2.10,
this Agreement may be terminated at any time prior to the Closing:

63) by the mutual written consent of Sellers’ Parent and Buyers’ Parent;

(ii) by Buyers’ Parent, if Sellers breach or fail to perform in any respect any of its
representations, warranties or covenants contained in this Agreement and such breach or failure to
perform would, if the Closing otherwise were to occur on the date of written notice of such
breach or failure to perform, give rise to the failure of a condition set forth in Section 6.1;

(iii) by Sellers’ Parent, if Buyers’ Parent or a Buyer breaches or fails to perform in
any respect any of its representations, warranties or covenants contained in this Agreement and
such breach or failure to perform would, if the Closing otherwise were to occur on the date of
written notice of such breach or failure to perform, give rise to the failure of a condition set forth
in Section 7.1; and

(iv) by either Party after the date that is the one hundred twentieth (120%) day
following the Effective Date (provided that such date may be extended unilaterally by a Party up
to an additional forty-five (45) days if necessary to obtain any Required Governmental
Approvals) (the “Termination Date’) if the conditions contained in Article VI or Article VII, as
applicable, to which such Party’s obligations hereunder are subject, have not been fulfilled or
waived; provided, however, that the right to terminate this Agreement pursuant to this
Section 8.1(a\(iv) shall not be available if the failure of the Party so requesting termination to
fulfill any obligation under this Agreement shall have been the cause of the failure of such
condition to be satisfied on or prior to such date.

 

 

The Party seeking to terminate this Agreement pursuant to this Section 8.1(a) (other than
Section 8.1(a)(i)) shall give prompt written notice of such termination to the other Parties.

(b) In the event of a termination of this Agreement pursuant to Section 8.1(a)(i), each Party
shall pay the costs and expenses incurred by it in connection with this Agreement. Subject to the
provisions of this Section 8.1, the rights of termination set forth above are in addition to any other rights a
terminating party may have under this Agreement and the other document related to the transactions
contemplated herein, and the exercise of a right of termination will not be an election of remedies.
Notwithstanding the foregoing sentence, in the event of any termination of this Agreement by either
Buyers’ Parent or Sellers’ Parent as provided in Section 8.1(a), this Agreement shall forthwith become
void, and there shall be no liability on the part of any Party or any of its or their Affiliates to any other
Person resulting from, arising out of, relating to, or in connection with this Agreement or any other
document related to the transactions contemplated herein, except that (i) nothing in this Agreement or any
other document related to the transactions contemplated herein will relieve any party from any material
breach of this Agreement or any other document related to the transactions contemplated herein prior to
such termination or for fraud, intentional misrepresentation or willful or criminal misconduct; (ii)
ARTICLE IX (General Provisions) and any pre-termination breaches of such provisions shall survive any
termination of this Agreement and each Party shall be entitled to all remedies available at Law or in
equity in connection with any past or future breach of any such provision; and (iii) Sellers’ obligations to
pay Buyers the Break-Up Fee, if any, and the Expense Reimbursement, if any, in accordance with the
Sales Procedure Order shall survive any termination of this Agreement.

4844-32 70-9764.4
27

 
 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 50 of 104

8.2 Post-Closing Filings and Access to Information.

(a) After the Closing, each Party shall promptly deliver to the other Party upon reasonable
notice copies of any post-closing filings, financial statements or reports that may be required to be
prepared and delivered to any Governmental Authority as a result of the consummation of the transactions
described herein, in each case at the sole cost and expense of the requesting Party.

(b) The Parties acknowledge that, subsequent to the Closing, Sellers may need access to
information or documents in the control or possession of Buyers for the purposes of concluding the
transactions herein contemplated, audits, compliance with Laws, and the prosecution or defense of third
party claims. Each Party shall cooperate with the other in connection with the handling of any such
post-closing matters as may reasonably be requested.

(c) The Parties acknowledge that subsequent, to the Closing, Buyers may need access to
information or documents in the control or possession of Sellers for the purposes of concluding the
transactions herein contemplated, audits, compliance with Laws, and the prosecution or defense of third
party claims. Each Party shall cooperate with the other in connection with the handling of any such
post-closing matters as may reasonably be requested.

8.3 Employee Matters.

(a) Upon the Closing Date, Sellers or its Affiliates shall terminate the employment of all of
the Facility Employees currently employed by Sellers or their Affiliates and Buyers, subject to
satisfactory results from standard background screening conducted pursuant to Buyers’ personnel
policies, will make offers of employment to all such Facility Employees (whether in active or leave of
absence status) currently in good standing into positions (including job title, reporting structure and
responsibilities) with Buyers that are substantially equivalent to the positions with Sellers occupied by the
respective Facility Employees on the Closing Date. Buyers shall provide each Facility Employee who
accepts such offer (collectively, the “Yransferred Employees”) with a combined level of compensation
and benefits that are comparable to such Facility Employee’s combined level of compensation and
benefits with Sellers as of the Closing Date through the three-month anniversary thereof. With respect to
each Transferred Employee, Buyers shall assume Sellers’ or its Affiliates’ liability to such Transferred
Employee for the Accrued PTO as of the Closing Date. Such Accrued PTO assumed by Buyers will be
administered in accordance with Buyers’ employee policies and procedures.

(b) In respect of Transferred Employees employed by Buyers pursuant to offers made in
accordance with Section 8.3(a), existing seniority or periods of service with Sellers or its Affiliates of all
such Transferred Employees shall be recognized for plan benefits purposes and credited for eligibility and
vesting purposes with respect to Buyers’ Employee Benefit Plans. Buyers agree to adopt (or cause to be
adopted) any necessary plan amendments to effectuate the foregoing provisions. Buyers shall cause each
of its Employee Benefit plans in which any Transferred Employee becomes eligible to participate to
waive all limitations as to pre-existing conditions and waiting periods with respect to participation and
coverage requirements for any Transferred Employees and their eligible dependents. Buyers agree to
accept direct rollovers of any electing Transferred Employees from Sellers’ retirement savings plan and
Buyers agree to cause the account balances of any electing Transferred Employees to be rolled over in
cash to Buyers’ defined contribution plan which satisfies the requirements of Code Section 401(k).

(c) Except for the Accrued PTO assumed by Buyers pursuant to this Agreement, Buyers
shall not assume any obligations of Sellers related to any of Sellers’ or their Affiliates’ Employee Beneiit
Plans. .

4844-3270-9764.4
28

 
 

 

Case 18-12491-CSS .Doc570-1 Filed 02/01/19 Page 51 of 104

8.4 Medical Staff. To ensure continuity of care in the applicable community, Buyers agree that the
medical staff members of the Seller Facilities who are in good standing as of the Closing Date shall
maintain medical staff privileges at the Seller Facilities as of the Closing. After the Closing, the medical
staff will be subject to the Medical Staff Bylaws of the Seller Facilities then in effect, as amended from

time to time.

85 Refunds and Remittances. After the Closing: (a) if Sellers or any of their Affiliates receive any
refund or other amount that is a Purchased Asset or is otherwise properly due and owing to Buyers in
accordance with the terms of this Agreement, Sellers promptly shall remit, or shall cause to be remitted,
such amount to Buyers; and (b) if Buyers or any of their Affiliates receive any refund or other amount
that is an Excluded Asset or is otherwise properly due and owing to Sellers or any of their Affiliates in
accordance with the terms of this Agreement, Buyers promptly shall remit, or shall cause to be remitted,
such amount to Sellers. Sellers shall cooperate with Buyers to execute appropriate Lock Box agreements
and bank account sweep instructions to facilitate the transfer of Accounts Receivable to Buyers following
the Closing as reasonably requested by Buyers and consistent with applicable Healthcare Laws.

8.6 Terminating Cost Reports.

(a) Sellers shall prepare and, after allowing Buyers’ Parent ten (10) business days to review
and comment, timely file all Cost Reports relating to the periods ending on or prior to the Closing Date or
required as a result of the consummation of the transactions contemplated herein. Buyers’ Parent shail
forward to Sellers’ Parent any and all correspondence relating to such Seller Cost Reports or the Seller
Agency Settlements within five (5) business days after receipt by Buyers. Buyers shall not reply to any
such correspondence without Sellers’ Parent’s written approval. Sellers shall retain the originals of the
Seller Cost Reports, correspondence, work papers and other documents relating to the Seller Cost Reports
and the Seller Agency Settlements and furnish copies of such documents to Buyers’ Parent upon
reasonable request.

(b) Buyers shall, upon reasonable notice, during normal business hours and at the sole cost
and expense of Sellers’ Parent, and subject to applicable Law, provide Sellers reasonable access to all
records of the Seller Facilities and shall allow Sellers to copy any documents relating to the Seller Cost
Reports and appeals thereof.

8.7 Waiver of Bulk Sales Law Compliance. Buyers’ Parent and each Buyer hereby waives
compliance by Sellers with the requirements, if any, of Article 6 of the Uniform Commercial Code as in
force in any state in which the Purchased Assets are located and all other similar laws applicable to bulk

sales and transfers.

8.8 Closing Of Financials, Buyers shall cause the individual(s) acting as the chief financial officer
of the Seller Facilities after the Effective Time or such other person(s) as may be responsible for financial
closings and reconciliations (the “Finance Team”) to complete (or take such action as shall be necessary
for Buyers or Sellers to complete) the standardized closing of Sellers’ financial records for the Seller
Facilities through the Closing Date including, without limitation, the closing of general ledger account
reconciliations (collectively, the “Closing of Financials”). Buyers shall cause the Finance Team to use
their good faith efforts to complete the Closing of Financials by no later than the date which is thirty (30)
days after the Closing Date. The Finance Team and other appropriate personnel shall be reasonably
available to Sellers after the Closing Date as reasonably requested by Sellers.

8.9 Medicare Bad Debts. Sellers shall be entitled to receive Medicare bad debt reimbursement
associated with services furnished prior to the Effective Time (“Se/ers’ Bad Debts”) upon receipt of the
Notice of Program Reimbursement covering the Cost Report period in which the bad debt is claimed and

4844-3270-9764.4
29

 
 

Case 18-12491-CSS_ Doc570-1 Filed 02/01/19 Page 52 of 104

to the extent for which it is allowed. Sellers shall have the right, in their sole discretion, to require that
Buyers submit a claim for reimbursement to the CMS for a Sellers’? Bad Debt on Buyers’ cost repori(s)
for the period in which Sellers’ Bad Debt becomes uncollectible by Sellers.

ARTICLE IX- GENERAL PROVISIONS

9.1 Survival. The representations and warranties of the Sellers set forth herein shall not survive the
Closing.

9.2 Additional Assurances. The provisions of this Agreement shall be self-operative and shall not
require further agreement by the Parties except as may be herein specifically provided to the contrary;
provided, however, at the request of a Party, the other Party or Parties shall execute such additional
instruments and take such additional action as the requesting Party may deem necessary to effectuate this
Agreement. In addition and from time to time after the Closing Date, Sellers and Buyers shall each
execute and deliver such other instruments of conveyance and transfer, and take such other actions as any
‘Party may reasonably request, to more effectively convey and transfer full right, title and interest to, vest
in, and place Buyers in legal and actual possession of the Purchased Assets.

 

93 Consents, Approvals and Discretion. Except as herein expressly provided to the contrary,
whenever this Agreement requires any consent or approval to be given by a Party or a Party must or may
exercise discretion, such consent or approval shall not be unreasonably withheld, conditioned or delayed
and such discretion shall be reasonably exercised.

94 Legal Expenses. In the event a Party elects to incur legal expenses to enforce or interpret any
provision of this Agreement by judicial proceedings, the prevailing Party will be entitled to recover such
legal expenses in addition to any other relief to which the prevailing Party shall be entitled.

95 Choice of Law; Venue. . This Agreement and all disputes or controversies arising out of or
relating to this Agreement or the transactions contemplated hereby (in contract or tort) shall be governed
by and construed in accordance with the laws of the State of Delaware, without regard to conflicts of law
principles.

9.6 Benefit, Assignment and Third Party Beneficiaries. Subject to provisions herein to the
contrary, this Agreement shall inure to the benefit of and be binding upon the Parties and their respective

legal representatives, successors and assigns; provided, however, that no Party may assign this Agreement
without the prior written consent of the other Party except that Buyers may assign this Agreement and/or
any of its rights hereunder to a wholly owned subsidiary of Buyers’ Parent (“Buyers Subsidiary”), and
Buyers may collaterally assign its rights, but not its obligations, under this Agreement to any party that
provides funding for the transactions hereunder as additional security for Buyers’ obligations to such
party without the prior writien consent of Sellers. The Parties acknowledge that Buyers may assign
ownership and title to certain of the Purchased Assets to certain designees of Buyers, such that more than
one entity may own the Purchased Assets at Closing. This Agreement is intended solely for the benefit of
the Parties and is not intended to, and shall not, create any enforceable third party beneficiary rights.

 

9.7 Cost of Transaction. Except as may be provided to the contrary elsewhere herein: (a) Buyers
shall pay the fees, expenses and disbursements incurred by Buyers and its agents, representatives,
accountants and counsel thereof in connection with the subject matter hereof and any amendments hereto,
together with the costs of any Tithe Commitments, Title insurance policies, Surveys, and environmental
Sife assessments; and (b) Sellers shall pay the fees, expenses and disbursements incurred by Sellers and
their agents, representatives, accountants and counsel thereof in connection with the subject matter hereof
and any amendments hereto and ali Transfer Taxes.

4844-3270-9764.4
30

 

 
 

EE EOE

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 53 of 104

9.8 Waiver of Breach. The waiver by any Party of a breach or violation of any provision of this
Agreement shall not operate as, or be construed to constitute, a waiver of any subsequent breach of the
same or any other provision hereof. Any agreement on the part of either Party to any such waiver shall be
valid only if set forth in a written instrument executed and delivered by a duly authorized officer on

behalf of such Party.

 

9.9 Notice. Any notice, demand or communication required, permitted or desired to be given
hereunder shall be deemed effectively given when personally delivered with signed receipt, when
delivered by facsimile or other electronic means with electronic confirmation of delivery (unless not
delivered on a business day or delivered after 5:00 p.m. Eastern Time on a business day, in which case
such delivery shall be deemed effective on the next succeeding business day), when delivered by
overnight courier with signed receipt, or when delivered by registered United States mail, with postage
prepaid and return receipt requested, addressed to the addresses below or to such other address as any
Party may designate, with copies thereof to the respective counsel thereof as notified by such Party.

 

 

 

 

 

 

 

 

 

 

 

 

 

Buyers:
Attention:
Facsimile No.:
With a Copy to:
Attention:
Facsimile No.:
Sellers:
With Copies to: Waller Lansden Dortch & Davis, LLP
Nashville City Center
511 Union Street, Suite 2700

Nashville, TN 37219
Attention: John Tishler and Brian Browder
Facsimile No:: (615) 244-6804

9.10 Severability. In the event any provision of this Agreement is held to be invalid, illegal or
unenforceable for any reason and in any respect, such invalidity, illegality, or unenforceability shall in no
event affect, prejudice or disturb the validity of the remainder of this Agreement, which shali be and
remain in full force and effect, enforceable in accordance with its terms.

9,11 Interpretation, In the interpretation of this Agreement, except where the context otherwise
requires, (a) “including” or “include” does not denote or imply any limitation, (b) “or” has the inclusive
meaning “and/or”, (c) “and/or” means “or” and is used for emphasis only, (d) “$” refers to United States
dollars, (e) the singular includes the plural, and vice versa, and each gender includes each other gender,
(f) captions or headings are only for reference and are not to be considered in interpreting this Agreement,
(g) “Section” refers to a section of this Agreement, unless otherwise stated in this Agreement, (h)
“Ryhibif? refers to an exhibit to this Agreement (which is incorporated herein by reference), unless

4844-3270-9764.4
31

 
 

 

EE EEE EE IEEE ee

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 54 of 104

otherwise stated in this Agreement, (i) “Schedule” refers to a schedule to this Agreement and incorporates
any attachments thereto (which are incorporated herein by reference), unless otherwise stated in this
Agreement, (j) all references to times are times in Boca Raton, Florida, (k) “day” refers to a calendar day
unless expressly identified as a “business day,” which means any day that is not a Saturday, Sunday, or
official federal holiday in the United States, and (1) “made available to Buyers” or similar phrases means
information included in a virtual data room maintained by Houlihan Lokey to which Buyers and their
representatives have had access as of five (5) business days prior to the Effective Date or Closing Date, as
applicable.

9,12 Entire Agreement, Amendments and Counterparts. This Agreement supersedes all previous

contracts, agreements and understandings between the Parties regarding the subject matter hereof and
constitutes the entire agreement existing between or among the Parties respecting the subject matter
hereof and no Party shall be entitled to benefits other than those specified herein. As between or among
the Parties, no oral statements or prior written material not specifically incorporated herein shali be of any
force and effect, and neither Party is relying on any such oral statements or prior written material. All
prior representations or agreements, whether written or oral, not expressly incorporated herein are
superseded and no changes in or additions to this Agreement shall be recognized unless and until made in
writing and signed by all Parties. This Agreement may be executed in counterparts, each and all of which
shall be deemed an original and all of which together shall constitute but one and the same instrument.
Signatures received via facsimile or other electronic transmission shall be accepted as originals.
Notwithstanding any oral agreement or course of conduct of the Parties or their Representatives to the
contrary, no Party shall be under any legal obligation to enter into or complete the transactions
contemplated hereby unless and until this Agreement shall have been executed and delivered by each

Party.

9,13 Personal Liability. This Agreement shall not create or be deemed to create or permit any
personal liability or obligation on the part of any direct or indirect equity holder of any Party or any
officer, director, employee, investor or other Representative of any Party.

9.14 Disclosure Generally, Notwithstanding anything to the contrary contained in the Article Tl
Schedules or in this Agreement, the information and disclosures contained in any Article IT Schedule
shall be deemed to be disclosed and incorporated by reference in any other Schedule as though fully set
forth in such Article If] Schedule for which applicability of such information and disclosure is reasonably
apparent on its face. The fact that any item of information is disclosed in any Article If Schedule shall
not be construed to mean that such information is required to be disclosed by this Agreement. Such
information and the dollar thresholds set forth herein shall not be used as a basis for interpreting the terms
“material” or “Material Adverse Effect’ or other similar terms in this Agreement.

9,15 Time of Essence. Time is of the essence with regard to all dates and time periods set forth or
referred to in this Agreement.

[Signature Pages Follow]

4844-3270-9764.4
32

 

 
 

EEE EE ESI SSSS'Ss=OCS”CO“

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 55 of 104

IN WITNESS WHEREOF, the Parties have caused this Asset Purchase Agreement to be executed
by their authorized officers as of the Effective Date.

SELLERS’ PARENT:

PROMISE HEALTHCARE, INC.

By:
Name:
_ Title:

 

 

SELLERS:

BOSSIER LAND ACQUISITION CORP., a Florida
corporation

By:
Name:
Title:

 

PROMISE HEALTHCARE OF LOUISIANA, INC.,
a Louisiana corporation

By:
Name:
Title:

 

 

 

PROMISE HOSPITAL OF ASCENSION, INC., a
Florida corporation dba Promise Hospital Baton
Rouge

By:
Name:
Title:

 

 

 

PROMISE PROPERTIES OF SHREVEPORT, LLC
a Louisiana limited liability company .

By:
Name:
Title:

 

4844-3270-9764.4

 
 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 56 of 104

4844-3270-9764.4

PROMISE HEALTHCARE OF LOUISIANA, INC.,
a Louisiana corporation

By:
Name:
Title:

PROFESSIONAL REHABILITATION HOSPITAL,

LL.C., a Louisiana limited liability company dba
Promise Hospital of Miss Lou

By:
Name:
Title:

 

 

 

PROMISE HOSPITAL OF SALT LAKE, INC., a
Louisiana corporation

By:
Name:
Title:

 

PROMISE HOSPITAL OF EAST LOS ANGELES,
L.P., a California limited partnership dba Suburban
Medical Center

By: Promise Healthcare of California, Inc., general
partner

By:
Name:
Title:

 

 

PROMISE HOSPITAL OF PHOENIX, INC., a
Florida corporation

By:
Name:
Title:

 

 

 

PROMISE HOSPITAL OF WICHITA FALLS,
INC., a Texas corporation

By:
Name:

 

 

 

 
 

 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 57 of 104

4844-3270-9764.4

Title:

PROFESSIONAL REHABILITATION HOSPITAL,
L.L.C., a Louisiana limited lability company dba
Promise Hospital of Miss Lou

By:
Name:
Title:

 

 

PROMISE HOSPITAL OF OVERLAND PARK,
INC., a Kansas corporation

By:
Name:
Title:

 

 

PROMISE HOSPITAL OF VICKSBURG INC., a
Louisiana corporation

By:
Name:
Title:

 

 

 

PROMISE SKILLED NURSING FACILITY OF
WICHITA FALLS, INC., a Texas corporation

By:
Name:
Title:

PROMISE SKILLED NURSING FACILITY OF
OVERLAND PARK, INC., a Kansas corporation

 

By:
Name:
Title:

 

BUYERS’ PARENT:

 

 
 

Case 18-12491-CSS Doc570-1 Filed 02/01/19

4844-3270-9764.4

By:
Name:
Title:

 

 

Page 58 of 104

 

BUYERS:

 

By:

 

Name:
Title:

 

 
I _ _

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 59 of 104

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT 1
Applicable
Seller Seller Facility Applicable State
Bossier Land Acquisition Corp., | Promise Hospital of Louisiana- | Louisiana
a Florida corporation Bossier City
Promise Healthcare of
Louisiana, Inc., a Louisiana
corporation
Promise Hospital of Ascension, | Promise Hospital Baton Rouge Louisiana
Inc., a Florida corporation dba | (Ascension)
Promise Hospital Baton Rouge
Promise Properties of Promise Hospital of Louisiana - | Louisiana
Shreveport, LLC, a Louisiana Shreveport
limited liability company
Promise Healthcare of
Louisiana, Inc., a Louisiana
corporation
Professional Rehabilitation Promise Hospital of Miss Lou Louisiana
Hospital, L.L.C., a Louisiana
limited liability company dba
Promise Hospital of Miss Lou
Promise Hospital of Salt Lake, | Promise Hospital of Salt Lake Utah
Inc., a Louisiana corporation
Promise Hospital of East Los Promise Hospital of East LA - California
Angeles, L.P., a California Suburban Medical Center
limited partnership dba
Suburban Medical Center
Promise Hospital of Phoenix, Promise Hospital of Phoenix Arizona
Inc., a Florida corporation
Promise Hospital of Wichita Promise Hospital of Wichita Texas
Falls, Inc., a Texas corporation | Falls
Professional Rehabilitation Promise Hospital of Miss Lou | Louisiana

Hospital, L.L.C., a Louisiana
limited liability company dba
Promise Hospital of Miss Lou

 

 

 

4844-3210-9764.4

 

 
Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 60 of 104

 

 

 

 

 

 

 

Promise Hospital of Overland | Promise Hospital of Overland | Kansas
Park, Inc., a Kansas Park

corporation

Promise Hospital of Vicksburg, | Promise Hospital of Vicksburg Mississippi
Inc., a Louisiana corporation

Promise Skilled Nursing Promise Skilled Nursing Texas
Facility of Wichita Falls, Inc.,a | Facility of Wichita Falls

Texas corporation

Promise Skilled Nursing Promise Skilled Nursing Kansas

Facility of Overland Park, Inc.,
a Kansas corporation

 

Facility of Overland Park

 

 

4844-3270-9764.4

 

 
 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 61 of 104

EXHIBIT 2

Applicable
Seller F

 

4844-3270-9764.4

 

 
 

 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 62 of 104

EXHIBIT 3

Reserved

4844-3270-9764.4

 

 
ee IEEE IEEE ee

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 63 of 104

EXHIBIT 4

Reserved

 

4844-3270-9764.4

 

 
 

 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 64 of 104

EXHIBIT 5

Reserved

4844-3270-9764.4

 

 
 

 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 65 of 104

EXHIBIT 6

Form of Bill of Sale and Assignment

4844-3270-9764.4

 

 
 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 66 of 104

EXHIBIT 7

Form of Assignment and Assumption Agreement

4844-3270-9764.4

 

 

 
 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 67 of 104

EXHIBIT 8

Form of Transition Services Agreement

 

4844-3270-9764.4

 

 

 
 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 68 of 104

EXHIBIT 9

Form of Drug Enforcement Administration (DEA) Power of Attorney

4844-3270-9764.4

 

 
 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 69 of 104

EXHIBIT 10

Form of Special Warranty Deed

4844-3270-9764.4

 

 

 
 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 70 of 104

EXHIBIT 2 to Bidding Procedures Order
(Bidding Procedures)

EAST\164463932.4

 

 
 

 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 71 of 104

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

x

 

In re: : Chapter 11
PROMISE HEALTHCARE GROUP, LLC, et al.,| : Case No. 18-12491 (CSS)
Debtors. : Gointly Administered)

x Related D.L: 374,

BIDDING PROCEDURES FOR THE SALE OF
THE REMAINING ASSETS

The above-captioned debtors and debtors-in-possession (collectively, the “Debtors’y
have filed chapter 11 cases pending in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”), jointly administered under Case No. 18-12491 (CSS).

On [_____]. the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court’) entered the Order: (D(A) Approving Bidding Procedures and Bid

Protections Respecting the Remaining Assets, (B) Permitting Debtors to Designate Stalking

 

1 The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), BLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, LP. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3 FL, Boca Raton, FL 33431.

2 Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.

EAST\164463932.4

 
 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 72 of 104

Horse Purchaser(s) and Grant Bid Protections, (C) Scheduling a Hearing to Consider Approval
of the Sale of Assets, (D) Approving Form and Manner of Notice of Sale, and (E) Granting
Related Relief: and (I)(A) Authorizing and Approving the Sale of Substantially All Assets of
Certain of the Debtors Free and Clear of Liens, Claims, Interests, and Encumbrances,
(B) Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired
Leases, and (C) Granting Related Relief [D.1.___] (the “Bidding Procedures Order’), pursuant
to which the Bankruptcy Court approved the following procedures (the “Bidding Procedures”)
for the sale of the Remaining Assets. Capitalized terms used but not defined in these Bidding
Procedures have the meanings given to them in the Bidding Procedures Order. These Bidding
Procedures set forth the process by which the Debtors are authorized to conduct an auction (the

“Auction”) for one or more sales of the Remaining Assets in accordance with the Bidding

Procedures Order.

1. Submissions to the Debtors.

All submissions to the Debtors required to be made under these Bidding Procedures must
_ be directed to each of the following persons unless otherwise provided (collectively, the

“Bid Notice Parties”):

a. Debtors’ Counsel. John Tishler & Brian Browder, Waller Lansden Dortch &
Davis, LLP, Nashville City Center, 511 Union Street, Suite 2700, Nashville, TN
37219,  john-tishler@wallerlaw.com, brian. browder@wallerlaw.com; and
Stuart Brown, Kaitlin MacKenzie Edelman & Matthew Sarna, DLA Piper LLP
(US), 1201 North Market Street, Suite 2100, Wilmington, Delaware 19801,
stuart. brown(@dlapiper.com, kaitlin.edelman@dlapiper.com,
matthew.sarna@dlapiper.com;

b. Debtors’ Financial Advisor and Investment Banker. Matthew Ryan, Houlihan
Lokey Capital, Inc., 123 North Wacker Drive, 4th Floor, Chicago, Illinois 60606,

mryan@hi.com.

c. Counsel to the DIP Agent. Brian I. Swett, McGuire Woods LLP, 77 West
Wacker Drive, Suite 4100, Chicago, Tllinois 60601-1818,

bswett@mcguirewoods.com.

BAST\164463932.4

 
 

EE

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 73 of 104

d. Counsel to the Official Committee of Unsecured Creditors. Andrew H.
Sherman & Boris I. Mankovetskiy, Sills Cummis & Gross P.C., One Riverfront
Plaza, Newark, New _ Jersey 07102, asherman@sillscummis.com,
bmankovetskiy@silscummis.com; and Brad Sandler & Colin Robinson,
Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street, Suite 1700,
Wilmington, Delaware 19801, bsandler@pszjlaw.com, crobinson@pszilaw.com.

2. Potential Bidders.

a. The Debtors and their financial advisors have identified, and may in the future ,
identify, parties they believe potentially may be interested in purchasing (and
potentially may have the financial resources necessary to purchase) the
Remaining Assets. To participate in the bidding process or otherwise be
considered for any purpose under these Bidding Procedures, a person or entity
interested in consummating a sale for any or all of the Remaining Assets (each, a
“Potential Bidder”) must deliver or have previously delivered an executed
confidentiality agreement on terms acceptable to the Debtors (a “Confidentiality
Agreement”), in consultation with the Consultation Parties.

3. Qualified Bidders.

a. A “Qualified Bidder” is a Potential Bidder: (i) whose most current audited and
latest unaudited financial statements (or, if the Potential Bidder is an entity
formed for the purpose of acquiring the Remaining Assets, (i) Financials of the
equity holder(s) of the Potential Bidder or such other form of financial disclosure
as is acceptable to the Debtors and their advisors, in consultation with the
Consultation Parties, (ii) a written commitment acceptable to the Debtors and.
their advisors, in consultation with the Consultation Parties, of the equity
holder(s) of the Potential Bidder to be responsible for the Potential Bidder’s
obligations in connection with the proposed transaction (collectively, the
“Financials”), demonstrate the financial capability to consummate a sale for any
portion of the Remaining Assets, as determined in the Debtors’ business judgment
(in consultation with the Consultation Parties); and (ii) whose Bid (as defined
below) is a Qualified Bid (as defined below). Promptly after the Bid Deadline
(defined below), the Debtors’ advisors will notify each Potential Bidder in writing
whether such Potential Bidder is a Qualified Bidder, and shall provide a copy of
each Qualified Bid to counsel to the DIP Agent, and counsel to the Committee.
Any Designated Stalking Horse Bidder shall be deemed a Qualified Bidder that
has submitted a Qualified Bid at all times. °

b. For the avoidance of doubt, two or more Potential Bidders may submit a Bid for
any or all of the Remaining Assets, provided that such Bid(s), when taken as a
whole (collectively, a “Joint Bid”), is determined by the Debtors, in consultation
with the Consultation Parties and in accordance with Section 3(a) of the Bidding
Procedures, to constitute a Qualified Bid; provided, however, that any Joint Bid
must comply with section 363(n) of the Bankruptcy Code and Potential Bidders
must seek the Debtors’ permission before they contact each other. The Debtors

EAST 64463932.4

 
 

Ee

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 74 of 104

shall consult with the Consultation Parties regarding any request for permission to
contact another Potential Bidder. In addition, any Potential Bidder may submit a
Bid for any or all of the Remaining Assets. The Debtors, in consultation with the
Consultation Parties and in accordance with Section 3(a) of the Bidding
Procedures, may thereafter determine the Bid constitutes a Qualified Bid.

c. If any Potential Bidder is determined by the Debtors, in consultation with the
Consultation Parties, not to be a Qualified Bidder, the Debtors will refund such
Potential Bidder’s Deposit (as defined below) and all accumulated interest thereon
on or within three (3) Business Days after the Bid Deadline.

d. Between the date the Debtors notify a Potential Bidder that it is a Qualified
Bidder and the Auction, the Debtors, in consultation with the Consultation Parties,
may discuss, negotiate, or seek clarification and / or improvement of any
Qualified Bid from a Qualified Bidder. Without the written consent of the Debtors
(in consultation with the Consultation Parties), a Qualified Bidder may not
modify, amend, or withdraw its Qualified Bid, except for proposed amendments
to increase the consideration contemplated by, or otherwise improve the terms of,
the Qualified Bid, during the period that such Qualified Bid remains binding as
specified in these Bidding Procedures; provided that any Qualified Bid may be
improved at the Auction as set forth herein. Any improved Qualified Bid must
continue to comply with the requirements for Qualified Bids set forth in these
Bidding Procedures. Bids must remain open offers capable of being accepted until
two (2) Business Days after the closing of the sale to a person or entity other than
the applicable Qualified Bidder.

&. Any disputes related to these Bidding Procedures shall be resolved by the
Bankruptcy Court.

4, Due Diligence.
a. Diligence Provided to Potential Bidders.

Only Potential Bidders that have entered into a Confidentiality Agreement shall be
eligible to receive due diligence information and access to the Debtors’ electronic data room and
to additional non-public information regarding the Sellers. No Potential Bidder will be

permitted to conduct any due diligence prior to entering into a Confidentiality Agreement.

 

The Debtors will provide to each Potential Bidder that has entered into a Confidentiality
Agreement reasonable due diligence information, as requested by such Potential Bidder in

writing, as soon as reasonably practicable after such request, and the Debtors shall post written

EAST\164463932.4

 

 
 

Eee

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 75 of 104

due diligence provided to Potential Bidders to the Debtors’ electronic data room. For all
Potential Bidders, including any Designated Stalking Horse Bidder, the due diligence period will
end on the Bid Deadline and subsequent to the Bid Deadline the Debtors shall have no obligation
to furnish any due diligence information.

The Debtors shall not furnish any confidential information relating to the Remaining
Assets, the Debtors’ liabilities, or the sale of any or all of the Remaining Assets (“Confidential
Sale Information”) to any person, except to a Potential Bidder that has entered into a
Confidentiality Agreement or to such Potential Bidder’s duly-authorized representatives, in each
case, to the extent provided in the applicable Confidentiality Agreement or in a subsequent
written direction from the Potential Bidder. The Debtors and their advisors shall coordinate all
reasonable requests from Potential Bidders for additional information and due diligence access;
provided that, in consultation with the Consultation Parties, the Debtors may decline to provide
such information to Potential Bidders who, at such time and in the Debtors’ business judgment
have not established, or who have raised doubt, that such Potential Bidder intends in good faith
to, or has the capacity to, consummate the sale of all or a portion of the Remaining Assets.

In consultation with the Consultation Parties, the Debtors may withhold from Potential
Bidders any diligence materials that the Debtors determine are sensitive or otherwise not
appropriate for disclosure to a Potential Bidder who the Debtors determine is a competitor of the
Debtors or is affiliated with any competitor of the Debtors. Neither the Debtors nor their
representatives shall be obligated to furnish information of any kind whatsoever to any person
that is not approved by the Debtors as a Potential Bidder. |

All due diligence requests must be directed to:

Scott Kremeier, SKremeier@HL.com; and Matt Ryan, MRyan@HL.com.

EAST\164463932.4

 
 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 76 of 104

b. Diligence Provided by Potential Bidders.

Each Potential Bidder shall comply with all reasonable requests for additional
information and due diligence access requested by the Debtors or their advisors regarding the
ability of the Potential Bidder to consummate a transaction for all or a portion of the Remaining
Assets. Failure by a Potential Bidder to comply with such reasonable requests for additional
information and due diligence access may be a basis for the Debtors to determine (in
consultation with the Consultation Parties) that such Potential Bidder is not a Qualified Bidder or
that a bid made by such Potential Bidder is not a Qualified Bid.

The Debtors and each of their respective advisors and representatives shall be obligated
to maintain in confidence any confidential information in accordance with any applicable
confidentiality agreement, except as otherwise set forth in these Bidding Procedures. Each
recipient of confidential information agrees to use, and to instruct their advisors and
representatives to use, such confidential information only in connection with the evaluation of
Bids during the bidding process or otherwise in connection with the Chapter 11 Cases or in
accordance with the terms of any applicable confidentiality agreement.

Notwithstanding the foregoing and the provisions contained in any applicable
Confidentiality Agreement, the Debtors and the Debtors’ advisors may disclose confidential
information: (a) with the prior written consent of such bidder and the Debtors; (b) to the counsel
to the Committee, (c) to the counsel to the DIP Agent, and (d) as otherwise required or allowed
by any applicable confidentiality agreement with respect to a particular Potential Bidder or other
agreement, law, court or other governmental order, or regulation, including, as appropriate, to

regulatory agencies.

EAST\164463932.4

 
 

 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 77 of 104

5. Bid Requirements.

A proposal, solicitation, or offer (each, a “Bid”) by a Potential Bidder that is submitted in
writing and satisfies each of the following requirements (collectively, the “Bid Requirements”),
as determined by the Debtors in their business judgment (after consultation with the Consultation
Parties) shall constitute a “Qualified Bid” The form of a Bid must include a proposed asset
purchase agreement (a “Bid Purchase Agreement’) duly executed by the Potential Bidder and

must also include a redline comparing the Bid Purchase Agreement to the template asset

 

purchase agreement filed with the Motion and attached to this Order as Exhibit 1. The Bid

Requirements are as follows:

i. Assets. Each Bid must clearly state (i) which Remaining Assets the
Potential Bidder is offering to purchase and (ii) whether the Potential Bidder
intends to operate all or a portion of the Debtors’ business as a going concern, or
to liquidate any portion of the business.

ii, Assumption of liabilities. Each Bid must expressly identify the
liabilities it proposes to (i) assume or (ii) satisfy with consideration, including
cure amounts.

iii. Purchase Price. Each Bid must clearly set forth the purchase
price to be paid (the “Purchase Price”). The Bid must propose a Purchase Price
for the subject Remaining Assets, including any assumption of liabilities. A Bid
with respect to the Remaining Assets that are the subject of a Designated Stalking

- Horse Bidder’s bid, must exceed the value of such Designated Stalking Horse
Bidder’s bid by: (a)(i) the amount of the Bid Protections and (ii) at least
$100,000; or (b) such other combination of cash, assumed liabilities, and/or
excluded assets as the Debtors, in consultation with the Consultation Parties, may
determine to exceed the value to the Debtors’ estates from the Designated
Stalking Horse Bidder’s bid by at least $100,000 (a “Minimum Bid’); provided,
however, in the event that a Bid is for a combination of Remaining Assets
different from those set forth in a Designated Stalking Horse Bidder’s bid, such
consideration shall reasonably represent a premium when considered in respect of
the alternatives for the Debtors’ assets, as determined by the Debtors in
consultation with the Consultation Parties; provided, further, that in determining
the value of any Bid, the Debtors, in consultation with the Consultation Parties,
will not be limited to evaluating the dollar value of the consideration but may also
consider other factors, including, without limitation, the speed, certainty, and
value of the proposed transaction. Subject to the immediately preceding sentence,

EAST\164463932.4

 
 

EE Ee

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 78 of 104

the Purchase Price contained in a Bid may be structured in whatever form the
Potential Bidder desires (e.g., a Potential Bidder may propose an all cash Bid).

iv. Deposit. With a Bid, a Potential Bidder must submit by wire
transfer of immediately available funds, a cash deposit in the amount not less than
5% of the aggregate Purchase Price set forth in the Bid, to be held in a
noninterest-bearing escrow account to be identified and established by the
Debtors (the “Deposit’).

v. Same or better terms. The evaluation of each Bid will consider
the terms and conditions to the Debtors relative to the terms and conditions of
other Bids, as determined by the Debtors (in consultation with the Consultation
Parties). Each Bid must be on terms that are not more burdensome to the Debtors
than the terms of a prior Bid, including any bid submitted by a Designated
Stalking Horse Bidder, as determined by the Debtors in consultation with the
Consultation Parties. Each Bid must include (a) duly executed, non-contingent
transaction documents necessary to effectuate the sale contemplated by the Bid,
(b) a schedule of executory contracts and unexpired leases proposed to be
assumed by the Debtors and assigned and sold to the Potential Bidder (“Assumed
Contracts”), (c) a copy of the purchase agreement representing the Bid clearly
marked to show all changes requested by the Potential Bidder from the template
asset purchase agreement filed with the Motion or applicable Designated Stalking
Horse Bidder’s asset purchase agreement, including those related to the respective
Purchase Price and assets to be acquired by such Potential Bidder, (d) all other
material documents integral to such bid and (€) a written assurance or
commitment demonstrating to the satisfaction of the Debtors (in consultation with
the Consultation Parties) that the Potential Bidder will be able to close the
transaction proposed in its Bid on the terms and conditions set forth therein (the
“Qualified Bid Documents”).

vi. Contingencies; No financing or diligence outs. A Bid shall not
be conditioned on (a) obtaining financing, (b) shareholder, board of directors, or
other internal approval, or (c) the outcome or completion of a due diligence
review by the Potential Bidder. Notwithstanding the foregoing, a Bid may be
subject to (x) the accuracy at the closing of the sale of specified representations
and warranties and (y) the satisfaction at the closing of the sale of specified
conditions, which shall not be more burdensome to the Debtors, as determined by
the Debtors (in consultation with the Consultation Parties), than those set forth in
a prior Bid and/or any bid submitted by a Designated Stalking Horse Bidder.

vii. Identity. Each Bid must fully disclose the identity of each entity
that will be bidding or otherwise participating in connection with such Bid
(including each equity holder or other financial backer of the Potential Bidder if
such Potential Bidder is an entity formed for the purpose of consummating a sale
of the Remaining Assets), and the complete terms of any such participation.
Under no circumstances shall any undisclosed principals, equity holders, or

8
EAST\164463932.4

 
 

ETL

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 79 of 104

financial backers be associated with any Bid. Each Bid must also include contact
information for the specific persons and counsel whom the Debtors and their
advisors should contact regarding such Bid. Each Bid must also disclose any past
or present connections or agreements with the Debtors, any other Potential Bidder
and its affiliates, and/or any officer or director of the foregoing (including any
current officer or director of the Debtors).

viil. Demonstrated financial capacity. A Potential Bidder must have,
in the Debtors’ business judgment (in consultation with the Consultation Parties),
the necessary financial capacity to consummate the proposed transactions
required by its Bid and provide adequate assurance of future performance under
all Assumed Contracts to be assumed by such Bid. Each Bid must be
accompanied by reasonable evidence of the Potential Bidder’s ability to operate
the business related to the applicable Remaining Assets and include a packet of
information, including financial information that will be provided to the non-
Debtor counterparties to Assumed Contracts sufficient to demonstrate adequate
assurance of future performance.

ix. Committed financing. To the extent that a Bid is not accompanied
by evidence of the Potential Bidder’s capacity to consummate the sale set forth in
its Bid with cash on hand, each Bid must include either executed unconditional
committed financing from a qualified source or other assurance, documented to
the satisfaction of the Debtors (in consultation with the Consultation Parties),
which demonstrates that the Potential Bidder has received sufficient debt and/or
equity funding commitments to satisfy the Potential Bidder’s Purchase Price and
other obligations under its Bid. Such funding commitments, assurance or other
financing must be unconditional and must not be subject to any internal
approvals, syndication requirements, diligence, or credit committee approvals,
and shall have covenants and conditions acceptable to the Debtors (in consultation
with the Consultation Parties).

x Binding and irrevocable. A Potential Bid must include a signed
writing stating that: (i) the Potential Bid is irrevocable until two (2) Business
Days after the closing of the sale to a person or entity other than the Potential
Bidder; and (ii) the Potential Bidder agrees to serve as a Backup Bidder upon the
terms and conditions set forth in the Bidding Procedures, if such Potential Bidder
is not a Successful Bidder.

xi. Expenses; Disclaimer of fees. Each Potential Bid (other than a bid
by a Designated Stalking Horse Bidder) must disclaim any right to receive a
break-up fee, expense reimbursement, termination fee, or any other similar form
of compensation or bid protection. For the avoidance of doubt, no Potential
Bidder (other than any Designated Stalking Horse Bidder) will be penmitted to
request, or be granted by the Debtors, at any time, whether as part of the Auction
or otherwise, a break-up fee, expense reimbursement, termination fee, or any
other similar form of compensation or bid protection, and by submitting its Bid is

EAST\164463932.4

 
 

IEEE Ee

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 80 of 104

agreeing to refrain from and waive any assertion or request for reimbursement on
any basis, including under section 503(b) of the Bankruptcy Code.

xii. Authorization. Each Bid must contain evidence that the Potential
Bidder has obtained authorization or approval from its board of directors (or a
comparable governing body acceptable to the Debtors in consultation with the
Consultation Parties) with respect to the submission of its Bid and the
consummation of the transactions contemplated in such Bid.

xiii. As-Is, Where-Is. Each Bid must include a written
acknowledgement and representation that the Potential Bidder: (i) has had an
opportunity to conduct any and all due diligence regarding the Remaining Assets
prior to submitting the Bid; (ii) has relied solely upon its own independent review,
investigation, and/or inspection of any documents and/or the Remaining Assets in
making its Bid; and (iii) did not rely upon any written or oral statements,
representations, promises, warranties, or guaranties whatsoever, whether express,
implied by operation of law, or otherwise, regarding the Remaining Assets or the
completeness of any information provided in connection therewith or the Auction,
except as expressly stated in the Bid.

xiv. Adherence to Bidding Procedures. By submitting its Bid, each
Potential Bidder is agreeing to abide by and honor the terms of these Bidding
Procedures and agrees not to submit a Bid or seek to reopen the Auction after
conclusion of the Auction. Each Bid must expressly state that the Potential Bidder
agrees to serve as a Backup Bidder (as defined below) if such bidder’s Qualified
Bid is selected as the next highest or otherwise next best bid after the
Successful Bid. '

XY. Regulatory Approvals and Covenants. A Bid must set forth each
regulatory and third-party approval needed to consummate the ‘transaction
contemplated by such Bid and the time period within which the Potential Bidder
expects to receive such regulatory and third-party approvals (and in the case that
receipt of any such regulatory or third-party approval is expected to take more
than thirty (30) days following the Bid Deadline, those actions the Potential
Bidder will take to ensure receipt of such approvals as promptly as possible). A
Bid must also state that all necessary filings under applicable regulatory, antitrust,
and other laws will be made and that payment of the fees associated therewith
shall be made by the Potential Bidder. Each Qualified Bid must provide that the
Potential Bidder, if successful, will either (i) assume the Debtors’ Medicare and
Medicaid provider agreements or (ii) obtain its own, in cach instance within a
timeframe acceptable to the Debtors in consultation with the Consultation Parties.

xvi. Consent to Jurisdiction. Each Potential Bidder must submit to the
jurisdiction of the Bankruptcy Court and waive any right to a jury trial in
connection with any disputes relating to Debtors’ qualification of Bids, the

10
EAST\164463932.4

 
 

RE DEE ES SSSSSS lh

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 81 of 104

Auction, the construction and enforcement of these Bidding Procedures, the Sale
documents, and the closing of the sale, as applicable.

xvii. Bid Deadline. Each Bid must be transmitted via email (in -pdf or

similar format) as to be actually received on or before February 19, 2019 at
12:00 p.m. (the “Bid Deadline”) by the Bid Notice Parties.

xviii. The SWC Properties. Any bidder seeking to purchase Promise
Hospital of Wichita Falls, Promise Skilled Nursing Facility of Wichita Falls (the
“Wichita Falls Properties”), Promise Hospital of Overland Park, Promise Skilled
Nursing Facility of Overland Park (the “Overland Park Properties”), and Promise
Hospital of Dallas (the “Dallas Property,” and, together with the Wichita Falls
Properties and the Overland Park Properties, the “SWC Properties”) should
consider the Order Approving the Amended Term Sheet Respecting Extension of
Leases Between (1) Cam-Mid America, LLC and Promise Hospital of Wichita
Falls, Inc., Promise Skilled Nursing Facility of Wichita Falls, Inc,, Promise
Hospital of Overland Park, Inc., and Promise Skilled Nursing Facility of
Overland Park, Inc.; and (I) Cam-Dallas, LLC and Promise Hospital of Dallas,
Inc. [D.L. 333] signed on December 19, 2018.

The Debtors reserve the right, in consultation with the Consultation Parties, to work with
any Potential Bidder in advance of the Auction to cure any deficiencies in a Bid that is not
initially deemed to be a Qualified Bid. The Debtors, in consultation with the Consultation
Parties, may accept a single Qualified Bid or multiple Bids for non-overlapping material portions
of the Remaining Assets that, if taken together in the aggregate, would otherwise meet the
standards for a single Qualified Bid. The Debtors, in consultation with the Consultation Parties,
may also permit otherwise Qualified Bidders who submitted Bids by the Bid Deadline for a
material portion of the Remaining Assets but who are not identified as a component of a single
Qualified Bid consisting of multiple Bids, to participate in the Auction and to submit higher
and/or otherwise better Bids that in subsequent rounds of bidding may be considered, together

with other Bids for non-overlapping portions of the Debtors’ assets, as part of such a single

Qualified Bid.

11
EAS 1\i64463932.4

 
 

NE IIS -EV--CCSSC~CO Oo

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 82 of 104

6. Auction.

If the Debtors receive two or more Qualified Bids for the same Remaining Assets
(including the bid of any Designated Stalking Horse Bidder), the Debtors will conduct an
Auction with respect to the applicable Remaining Assets to determine (in consultation with the
Consultation Parties) the Successful Bidder(s) for the Remaining Assets. If the Debtors do not
receive more than one Qualified Bid (including any bid submitted by a Designated Stalking
Horse Bidder) for the same Remaining Assets, the Debtors may not conduct an Auction for such
Remaining Assets and upon the conclusion of the Auction shall designate the sole Bid as the
Successful Bid for the applicable Remaining Assets.

Prior to the commencement of the Auction, the Debtors will notify each Qualified Bidder
of the highest or otherwise best Qualified Bid, as determined in the Debtors’ business judgment
(the “Baseline Bid”) for the Remaining Assets, after consultation with the Consultation Parties.
The determination of which Qualified Bid constitutes the Baseline Bid and which Qualified Bid
constitutes the Successful Bid shall take into account any factors the Debtors (in consultation
with the Consultation Parties) reasonably deem relevant to the value of the Qualified Bid to the
Debtors’ estates, which may include, among other things: (a) the number, type, and nature of any
changes to the template asset purchase agreement (or other applicable purchase agreement), if
any, requested by the Qualified Bidder, including the type and amount of Remaining Assets
sought to be acquired and obligations sought to be assumed in the Qualified Bid; (b) the amount
and nature of the total consideration; (c) the likelihood of the Qualified Bidder’s ability to close
the applicable purchase of the Remaining Assets and the timing thereof; (d) the net economic
effect of any changes to the value to be received by the Debtors’ estates from the transaction
- contemplated by the Qualified Bid Documents; (©) the tax consequences of such Qualified Bid,
and (f) the number of transactions that the Debtors have relating to its operating facilities

12
EAST\164463932.4

 
 

I

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 83 of 104

(collectively, the “Bid Assessment Criteria”). Only a Designated Stalking Horse Bidder, if one is
designated, and other Qualified Bidders will be entitled to make any subsequent bids at the
Auction. At least one (1) Business Day prior to the Auction, each Qualified Bidder who has
timely submitted a Qualified Bid must inform the Debtors whether it intends to attend the
Auction and all Qualified Bidders wishing to attend the Auction must have at. least one
individual representative with authority to bind such Qualified Bidder in attendance at the
Auction in person.

The Auction, if necessary, will be conducted on February 21, 2019 at 10:00 a.m.
(prevailing Eastern time) at the offices of DLA Piper LLP, 1201 North Market Street, Suite
2100, Wilmington, Delaware 19801, or at such other time and location as designated by the
Debtors, in consultation with the Consultation Parties. The Auction, if necessary, shall be
conducted in a timely fashion according to the following procedures:

a, The Debtors Shall Conduct the Auction.

The Debtors and their professionals shall direct and preside over the Auction. At the start
of the Auction, the Debtors shall generally describe the terms of each Baseline Bid. All
incremental Bids made thereafter shall be Overbids (defined below) and shall be made and
received on an open basis, and all material terms of each Overbid shall be fully disclosed to all
other Qualified Bidders who submitted Qualified Bids. The Debtors shall maintain a written
transcript of all Bids made and announced at the Auction, including the Baseline Bid, all
applicable Overbids, the Successful Bid(s), and Backup Bid(s).

The Auction will be conducted openly and all creditors will be permitted to attend. The
Qualified Bidders and any Designated Stalking Horse Bidder may appear at the Auction in

person or through duly authorized representatives.

13
EAST\164463932.4

 
 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 84 of 104

b. Terms of Overbids.

“Qverbid’ means any bid made at the Auction by a Qualified Bidder subsequent to the
Debtors’ announcement of the Baseline Bid. Each Overbid must comply with the following
conditions:

Gi) Minimum Overbid Increment. The initial Overbid, if any, shall provide
for total consideration to the Debtors with a value that exceeds the value
of the consideration under the applicable Baseline Bid by an incremental
amount that is not less than $100,000 (a “Minimum Overbid Increment’).

(ii) Conclusion of Each Overbid Round. Upon the solicitation of each round
of applicable Overbids, the Debtors, in consultation with the Consultation
Parties, may announce a deadline (as the Debtors may, in their reasonable
business judgment, after consultation with the Consultation Parties, extend
from time to time, the “Overbid Round Deadline”) by which time any
Overbids must be submitted to the Debtors.

(iii) | Overbid Alterations. An applicable Overbid may contain alterations,
modifications, additions, or deletions of any terms of the Bid no less
favorable to the Debtors’ estates than any prior applicable Bid or Overbid,
as determined in the Debtors’ business judgment (in consultation with the
Consultation Parties), but shall otherwise comply with the terms of these
Bidding Procedures. Any Overbid must comply with the conditions for a
Qualified Bid.

(iv) Announcing Highest Bid. Subsequent to each Overbid Round Deadline,
the Debtors shall announce whether the Debtors have identified (in
consultation with the Consultation Parties) in the initial applicable
Overbid round, an Overbid or Overbids as being higher or otherwise better
than the applicable Baseline Bid(s) for the Remaining Assets, or in
subsequent rounds, the Overbid(s) previously designated by the Debtors
(after consultation with the Consultation Parties) as the prevailing highest
or otherwise best Bid for the Remaining Assets (the “Prevailing Highest
Bid’). The Debtors shall describe to all Qualified Bidders the material
terms of any new Overbids designated by the Debtors as the Prevailing
Highest Bid(s) as well as the value attributable by the Debtors to such
Prevailing Highest Bid(s).

c. Consideration of Overbids.

 

The Debtors reserve the right, in their discretion (in consultation with the Consultation

Parties) to adjourn the Auction one or more times to, among other things: (i) facilitate

14
BAST\164463932.4

 

 
 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 85 of 104

discussions among the Debtors and any Qualified Bidders; (ii) allow Qualified Bidders to
consider how they wish to proceed; (iii) provide Qualified Bidders the opportunity to provide the
Debtors with such additional evidence as the Debtors, in their business judgment (in consultation
with the Consultation Parties), may require, including that the Qualified Bidder has sufficient
internal resources or has received sufficient non-contingent debt and/or equity funding
commitments to consummate the proposed transaction at the prevailing Overbid amount, and
(iv) to provide the Debtors with an opportunity to consider (in consultation with the Consultation
Parties) how to value each Overbid. The full amount of the Bid Protections shall be included as
value of any bid made by any Designated Stalking Horse Bidder in each round of bidding at the
Auction, including for purposes of comparing the value of a Qualified Bidder’s Overbid to the
bid of such Designated Stalking Horse Bidder in any round of bidding.

d. Closing the Auction.

Gi) The Auction shall continue until there is only one Bid or combination of
Bids, as applicable, that the Debtors determine, in their business judgment
(in consultation with the Consultation Parties), is the highest or otherwise
best Bid(s) for the Remaining Assets. Such Bid(s), as applicable, shall be
declared the “Successful Bid(s),” and such Qualified Bidder(s) the
“Successful Bidder(s),” at which point the Auction will be closed. The
Debtors shall notify the Qualified Bidders of the Successful Bid(s) within
one Business Day following such selection. The Auction shall not close
unless and until all Qualified Bidders have been given a reasonable
opportunity to submit an Overbid at the Auction to the then prevailing
highest Bid. Such acceptance by the Debtors, in consultation with the
Consultation Parties, of the Successful Bid is conditioned upon approval
by the Bankruptcy Court of the Successful Bid.

(ii) Subject to the Fiduciary Out in section 12 of these Bidding Procedures and
as may be otherwise required by the Court, the Debtors shall not consider
any Bids or Overbids submitted after the conclusion of the Auction, and
any such Bids or Overbids shall be deemed untimely.

(iii) As soon as reasonably practicable after closing the Auction, the Debtors
shall file on the docket, but not serve, a notice with the Court identifying
the Successful Bidder(s) and Backup Bidder(s).

15
EAST\164463932.4

 
 

IEE I EEE I Ee

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 86 of 104

e. No Collusion; Good-Faith Offer.

Each Qualified Bidder participating at the Auction will be required to confirm on the
record at the Auction that: (i) it has not engaged in any collusion with respect to the bidding; and
(ii) its Bid is a good-faith offer and it intends to consummate the transaction contemplated by
such Bid if selected as the Successful Bidder(s). All Potential Bidders and all Qualified Bidders
will immediately disclose to the Debtors, the United States Trustee, the DIP Agent, and the
Committee any discussions regarding employment of or offers to retain or employ any officer or
insider of the Debtors.

7. Backup Bidder.

a. Notwithstanding anything in these Bidding Procedures to the contrary, if an
Auction is conducted, the Qualified Bidder(s) with the next-highest or otherwise
second-best Bid(s) for all or a portion of the Remaining Assets at the Auction, as
determined by the Debtors in their discretion and in consultation with the
Consultation Parties (the “Backup Bid(s)”), shall be required to serve as a backup
bidder (the “Backup Bidder(s)”), and each Qualified Bidder(s) shall agree and be
deemed to agree to be the Backup Bidder(s) if so designated by the Debtors.

bd. The identity of the Backup Bidder(s) and the amount and material terms of the
Backup Bid(s) shall be announced by the Debtors at the conclusion of the Auction
at the same time the Debtors announce the identity of the Successful Bidder(s).
The Backup Bidder(s) shall be required to keep the Backup Bid(s) open and
irrevocable, until the closing of the sale with the Successful Bidder(s). Each
Backup Bidder’s Deposit shall be held in escrow until the closing of the
transaction with the Successful Bidder(s) and shall thereafter be returned within
five (5) Business Days.

c If a Successful Bidder(s) fails to consummate the approved transactions
contemplated by its Successful Bid(s), the Debtors may select (in consultation
with the Consultation Parties) the applicable Backup Bidder(s) as the Successful
Bidder(s), and such Backup Bidder(s) shall be deemed a Successful Bidder(s) for
all purposes. The Debtors will be authorized, but not required, in consultation
with the Consultation Parties, to consummate all transactions contemplated by the
Backup Bid(s) without further order of the Bankruptcy Court or notice to any
party (other than the Consultation Parties). In such case, the defaulting Successful
Bidder’s Deposit shall be forfeited to the Debtors. The Debtors specifically
reserve the right to seek all available remedies against any defaulting Successful
Bidder(s), including with respect to specific performance.

16
EAST\164463932.4

 
 

EES EEOOD'''ovx OOO

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 87 of 104

d. Notwithstanding anything to the contrary in this section or the Bidding
Procedures Order, if any Designated Stalking Horse Bidder is required to serve as
Backup Bidder, the terms and conditions of such service shall be governed by
such Designated Stalking Horse Bidder’s final Overbid (including such
Designated Stalking Horse Bidder’s asset purchase agreement, as the same may
have been amended or otherwise revised during the Auction).

8. Reservation of Rights.

Without prejudice to the rights of any Designated Stalking Horse Bidder, or the rights of
any DIP Agent in respect of any sale-related milestones set forth in the Debtors’ debtor-in-
possession credit agreement, the Debtors reserve their rights to modify these Bidding Procedures
in their business judgment (in consultation with the Consultation Parties) in any manner that will
best promote the goals of the bidding process, or impose, at or prior to the Auction, additional
customary terms and conditions on the sale of the Remaining Assets, including, without
limitation: (a) extending the deadlines set forth in these Bidding Procedures; (b) adjourning the
Auction at the Auction and/or adjourning the Sale Hearing in open court without further notice;
(c) adding procedural rules that are reasonably necessary on advisable under the circumstances
for conducting the Auction; (d) canceling the Auction; and (e) rejecting any and all bids or Bids.

9. Sale Hearing.

A hearing to consider approval of the Sale of the Remaining Assets to the Successful
Bidder(s) (or to approve the sale of the Remaining Assets to a Designated Stalking Horse Bidder,
if one is designated, if no Auction is held) (the “Sale Hearing”) is currently proposed to be
scheduled to take place on February 26, 2019 at 1:00 p.m. (prevailing Eastern time , before
the Honorable Christopher S. Sontchi, at the Bankruptcy Court, 824 Market Street, 5" Floor,
Courtroom No: 6, Wilmington, Delaware 19801. |

The Sale Hearing may be continued to a later date by the Debtors, in consultation
with the Consultation Parties, by sending notice prior to, or making an announcement at,

17
BAST\164463932.4

 
 

NN

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 88 of 104

the Sale Hearing. No further notice of any such continuance will be required to be provided
to any party (including to any Designated Stalking Horse Bidder).

At the Sale Hearing, the Debtors shall present the Successful Bid(s) to the Bankruptcy
Court for approval.

10. Bid Protections.

To provide an incentive and to compensate any Designated Stalking Horse Bidder for
performing the substantial due diligence and incurring the expenses necessary and entering into a
corresponding asset purchase agreement, with the knowledge and risk that arises from
participating in the sale and subsequent bidding process, the Debtors have agreed to pay any
Designated Stalking Horse Bidder, under the conditions and in the amount set forth in the
Bidding Procedures Order:

Bid Protections. Pursuant to the terms of the Bidding Procedures Order and these
Bidding Procedures, and in accordance with the Stalking Horse Objection Process,
in the event any Designated Stalking Horse Bidder is not the Successful Bidder for
the subject Remaining Assets (or otherwise does not purchase the subject
Remaining Assets as a Backup Bidder) and is not in default under the applicable
asset purchase agreement, the Designated Stalking Horse Bidder is to be provided
an expense reimbursement for its actual, reasonable and documented expenses not
to exceed 1.5% of the Designated Stalking Horse Bidder’s Purchase Price and a

break-up fee in an amount not to exceed 3% of the Designated Stalking Horse
Bidder’s Purchase Price.

Subject to the Bidding Procedures Order and the Stalking Horse Objection Process, the
Debtors have agreed that their obligations to pay the Bid Protections from the consideration
received from the consummation of a transaction with a Successful Bidder that is not a
Designated Stalking Horse Bidder, shall survive termination of any Designated Stalking Horse
Bidder’s asset purchase agreement, and shall be payable under the terms of. such asset purchase

agreement and the Bidding Procedures Order.

18
EAST\164463932.4

 
 

EE SEISC'T’~COS*C*~*«~CS~Sa ‘ee

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 89 of 104

Any Designated Stalking Horse Bidder shall have standing to appear and be heard on all
issues related to the Auction, including the right to object to the conduct of the Auction and
interpretation of these Bidding Procedures.

11. Return of Deposit.

The Deposit of the Successful Bidder(s) shall be applied to the Purchase Price of the
transaction at closing. The Deposits for each Qualified Bidder shall be held in one or more
interest-bearing escrow accounts on terms acceptable to the Debtors in their business judgment
and shall be returned (other than with respect to the Successful Bidder(s) and the Backup
Bidder(s)) on or within five (5) Business Days after the Auction.

If any Successful Bidder fails to consummate the sale because of a breach by such
Successful Bidder, the Debtors will not have any obligation to return the applicable Deposit
deposited by the Successful Bidder, which may be retained by the Debtors as liquidated
damages, in addition to any and all rights, remedies, or causes of action that may be available to
the Debtors, and the Debtors shall be free to consummate the sale with the applicable Backup
Bidder(s) without the need for an additional hearing or order of the Bankruptcy Court, in which
case the Backup Bidder’s Deposit shall be applied to the Purchase Price.

12. Fiduciary Out.

Nothing in these Bidding Procedures shall require the Debtors’ boards of directors to take
any action, or to refrain from taking any action, with respect to these Bidding Procedures, to the
extent the Debtors’ boards of directors determine, based on the advice of counsel, that taking
such action, or refraining from taking such action, as applicable, is required to comply with
applicable law or their fiduciary obligations under applicable law; provided that in the event of
any such action, all rights and remedies of any Designated Stalking Horse Bidder in these
Bidding Procedures and/or applicable law shall be reserved and preserved.

19
EAST\164463932.4

 
 

 

IEEE IIS SSSSSSSSS

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 90 of 104

EXHIBIT 3 to the Bidding Procedures Order
(Notice of Auction and Sale Hearing)

EAST\164463932.4

 

 
 

I IIIS SC=CO’”~ Ce |

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 91 of 104

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

X

In re: Chapter 11

PROMISE HEALTHCARE GROUP, LLC, et al.’ Case No. 18-12491 (CSS)
Debtors. (Jointly Administered)

x Re: D.L: 374,_

 

NOTICE OF AUCTION AND SALE HEARING

PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) sought relief from the United States Bankruptcy Court for the
District of Delaware to effectuate one or more sales for the sale of substantially all of the

Debtors’ assets.

PLEASE TAKE FURTHER NOTICE that on [ |, 2019, the United States
Bankruptcy Court for the District of Delaware (the “Courf’) entered the Order.
(D(A) Approving Bidding Procedures and Bid Protections Respecting the Remaining Assets,
(B) Permitting Debtors to Designate Stalking Horse Purchaser(s) and Grant Bid Protections,
(C) Scheduling a Hearing to Consider Approval of the Sale of Assets, (D) Approving Form and
Manner of Notice of Sale, and (E) Granting Related Relief: and (ID(4) Authorizing and
Approving the Sale of Substantially All Assets of Certain of the Debtors Free and Clear of Liens,
Claims, Interests, and Encumbrances, (B) Authorizing the Assumption and Assignment of

 

1 The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, LP. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc, (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Pacility of Wichita Falls, Inc.
(1791), Quantum Health, Inc, (4298), Quantum Properties, LP. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 31 FL, Boca Raton, FL 33431.

EAST\164463932.4

 
 

EEE EEE

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 92 of 104

Certain Executory Contracts and Unexpired Leases, and (C) Granting Related Relief [DJ.___]
(the “Bidding Procedures Order”), pursuant to which the Court approved the Bidding
Procedures, which establish key dates and times related to the Debtors’ efforts to sell certain
assets of the Debtors’ estates.

PLEASE TAKE FURTHER NOTICE that the summary of the Bidding Procedures
contained in this notice is provided for convenience only, all interested bidders should carefully
read the Bidding Procedures Order and Bidding Procedures, and, to the extent of any
inconsistencies between this notice and the Bidding Procedures Order or Bidding Procedures, the
terms of the Bidding Procedures Order and Bidding Procedures shall control.

PLEASE TAKE FURTHER NOTICE that the deadline by which all Potential Bids
must be actually received by the parties specified in the Bidding Procedures is | 1, 2019
at 4:00 p.m. (prevailing Eastern time).

PLEASE TAKE FURTHER NOTICE that copies of the Bidding Procedures Order,
Bidding Procedures, all related exhibits, and any other filings related to the foregoing are
available for free on the website of the court-appointed claims and noticing agent in these cases,
Prime Clerk LLC, at https://cases.primeclerk.com/promisehealthcaregroup/, or can be requested
by calling: (a) 844-822-9230 (domestic, toll-free); or (b) 347-338-6503 (international).

PLEASE TAKE FURTHER NOTICE that, if the Debtors timely receive more than one
Qualified Bid, the Debtors will conduct the Auction on | ],.2019 at 10:00 a.m.
(prevailing Eastern time) at the offices of DLA Piper LLP, 1201 North Market Street, Suite
2100, Wilmington, Delaware 19801 or at such other time and location as the Debtors may later
designate, to determine the highest or otherwise best Bids.

PLEASE TAKE FURTHER NOTICE that, if the Debtors do not timely receive more
than one Qualified Bid, the Debtors will not conduct the Auction and, instead, will (a) file a
notice with the Court identifying the sole Qualified Bid as a Successful Bidder and Successful
Bid for the Remaining Assets and (b) promptly seek the Court’s approval of the sale of the
Remaining Assets.

PLEASE TAKE FURTHER NOTICE that the Debtors will seek approval of the sale of
the Remaining Assets before the Honorable Christopher S. Sontchi, Chief United States
Bankruptcy Judge for the District of Delaware, 824 North Market Street, 5th Floor, Wilmington,
Delaware 19801, on [ 1.2019 at{[_ __] (prevailing Eastern time).

PLEASE TAKE FURTHER NOTICE that objections, if any, must (i) be in writing,
(ii) conform to the applicable provisions of the Bankruptcy Code, Bankruptcy Rules, and Local
Rules, (iii) state with particularity the legal and factual basis for the objection and the specific
grounds for such objection, and (iv) be filed with the Court and served so as to be actually
received no later than J 1, 2019 at 4:00 p.m. (prevailing Eastern time) by the
following parties: (i) counsel to the Debtors, (a) John Tishler, Waller Lansden Dortch & Davis,
LLP, 511 Union Street, Suite 2700, Nashville, Tennessee 37219 and (b) Stuart M. Brown, DLA

 

2 Capitalized terms used but not defined in this notice shall have the meanings ascribed to them in the Bidding
Procedures Order and Bidding Procedures, as applicable.
2

EAST\164463932.4

 
 

0D DESDE SSSEG oan

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 93 of 104

Piper LLP, 1201 N. Market Street, Suite 2100, Wilmington, Delaware 19801; (ii) counsel to the
Committee, (a) Jeffrey N. Pomerantz, Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street,
17th Floor, Wilmington, Delaware 19801 and (b) Andrew H. Sherman, Sills Cummis & Gross
P.C., One Riverfront Plaza, Newark, New Jersey 07102; (iii) counsel to the Select Purchaser,
(a) Stephen M. Leitzell, Dechert LLP, Cira Centre, 2929 Arch Street, Philadelphia, Pennsylvania
19104-2808, (b) Brian Greer, Dechert LLP, Three Bryant Park, 1095 Avenue of the Americas,
New York, New York 10036-6797, and (c) J onathan Stott, Dechert LLP, Cira Centre, 2929 Arch
Street, Philadelphia, Pennsylvania 19104-2808; (iv) counsel to Wells Fargo, National
Association, (a) Brian I. Swett, McGuire Woods LLP, 77 West Wacker Drive, Suite 4100,
Chicago, Illinois 60601-1818 and (b) John Knight, Richards, Layton & Finger, PA, 920 N. King
Street, Wilmington, Delaware 19801; (v) the Office of the United States Trustee, J. Caleb Boggs
Federal Building, 844 King Street, Lockbox 35, Wilmington, Delaware 19801, Attn: Brya
Keilson; and (vi) counsel to any Successful Bidder and Backup Bidder as identified in
accordance with the Bidding Procedures.

PLEASE TAKE FURTHER NOTICE THAT ANY PARTY OR ENTITY WHO
FAILS TO TIMELY FILE AND SERVE AN OBJECTION TO THE SALE ON OR
BEFORE THE OBJECTION DEADLINE IN ACCORDANCE WITH. THE BIDDING
PROCEDURES ORDER SHALL BE FOREVER BARRED FROM ASSERTING ANY
OBJECTION TO THE SALE(S), INCLUDING WITH RESPECT TO THE TRANSFER
OF THE REMAINING ASSETS FREE AND CLEAR OF LIENS, CLAIMS,
ENCUMBRANCES, AND OTHER INTERESTS.

PLEASE TAKE FURTHER NOTICE THAT THE PROPOSED SALE ORDER
PROVIDES THAT A PURCHASER OF THE REMAINING ASSETS WILL HAVE NO
RESPONSIBILITY FOR, AND THE REMAINING ASSETS WILL BE SOLD FREE
AND CLEAR OF, ANY SUCCESSOR LIABILITY, INCLUDING THE FOLLOWING:

a. To the greatest extent allowable by applicable law, any Successful Bidder shall not be deemed, as a result
of any action taken in connection an asset purchase agreement, the consummation of a sale of the
Remaining Assets, or the transfer or operation of any part of the Remaining Assets, to: (a) be a legal
successor, or otherwise be deemed a successor to the Debtors (other than, for any Successful Bidder, with
respect to any obligations as an assignee under the executory contracts or unexpired leases assumed and
assigned pursuant to 11 U.S.C. § 365 arising after the applicable closing); (b) have, de facto or otherwise,
merged with or into the Debtors; or (c) be an alter ego or mere continuation or substantial continuation of
the Debtors, including, without limitation, within the meaning of any foreign, federal, state or local revenue
law, pension law, the Employee Retirement Income Security Act, the Consolidated Omnibus Budget
Reconciliation Act, the WARN Act (29 U.S.C. §§ 2101, et seq.), the Comprehensive Environmental
Response Compensation and Liability Act (“CERCLA”), the Fair Labor Standard Act, Title VIL of the
Civil Rights Act of 1964 (as amended), the Age Discrimination and Employment Act of 1967 (as
amended), the Federal Rehabilitation Act of 1973 (as amended), the National Labor Relations Act (29
U.S.C. § 151, et seq.), environmental liabilities, debts, claims or obligations arising from conditions first
existing on ot prior to the applicable closing (including, without Limitation, the presence of hazardous,
toxic, polluting, or contaminating substances or wastes), which may be asserted on any basis, including,
without limitation, under CERCLA, any liabilities, debts or obligations of or required to be paid by the
Debtors for any taxes of any kind for any period, labor, employment, or other law, rule or regulation
(including without limitation filing requirements under any such laws, rules or regulations), or under any
products liability law or doctrine with respect to the Debtors’ liability under such law, rule or regulation or
doctrine.

EAST\164463932.4

 
 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 94 of 104

All rights of any party to set off any claims, debts or obligations owed by or to a Successful Bidder in
connection with the Remaining Assets shall be extinguished on the applicable closing date pursuant to the
proposed Sale Order, with such rights attaching to the proceeds of the applicable sale. A Successful Bidder
shall not have any responsibility for (a) any liability or other obligation of the Debtors or related to the
Remaining Assets or (b) any claims (as such term is defined in section 101(5) of the Bankruptcy Code)
against the Debtors or any of their predecessors or affiliates.

To the greatest extent allowed by applicable law, a Successful Bidder shall have no liability whatsoever
with respect to the Debtors’ (or their predecessors’ or affiliates’) respective businesses or operations or any
of the Debtors’ (or their predecessors’ or affiliates’) obligations based, in whole or in part, directly or
indirectly, on any theory of successor or vicarious liability of any kind or character, or based upon eny
theory of antitrust, environmental, successor of transferee liability, de facto merger or substantial
continuity, labor and employment or products liability, whether known or unknown as of the applicable
closing, now existing or hereafter arising, asserted or unasserted, fixed or contingent, liquidated or
unliquidated, including liabilities on account of any taxes arising, accruing or payable under, out of, in
connection with, or in any way relating to the operation of the Remaining Assets prior to the applicable
closing.

Dated: [__], 2019 DLA PIPER LLP (US)
Wilmington, Delaware

 

{s/ Stuart M_ Brown

Stuart M. Brown (#4050)

Kaitlin MacKenzie Edelman (#5924)

Matthew S. Sarna (#6578)

1201 N. Market Street, Suite 2100

Wilmington, DE 19801

Telephone: (302) 468-5700

Facsimile: (302) 394-2341

Email: Stuart.Brown@dlapiper.com
Kaitlin Edelman@dlapiper.com
Matthew.Sarna@dlapiper.com

-and-

WALLER LANSDEN DORTCH & DAVIS, LLP

John Tishler (admitted pro hae vice)

Katie G. Stenberg (admitted pro hac vice)

Blake D. Roth (admitted pro hac vice)

Tyler N. Layne (admitted pro hac vice)

511 Union Street, Suite 2700

Nashville, TN 37219

Telephone: (615) 244-6380

Facsimile: (615) 244-6804

Email: John.Tishler@wallerlaw.com
Katie.Stenberg@wallerlaw.com
Blake.Roth@wallerlaw.com
Tyler.Layne@wallerlaw.com

Attorneys for the Debtors and
Debtors in Possession

4

EAST\164463932.4

 
 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 95 of 104

EXHIBIT 4 to Bidding Procedures Order
(Notice of Potential Assumption)

EAST\164463932.4

 

 
 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 96 of 104

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

x

 

In re: | : Chapter 11
PROMISE HEALTHCARE GROUP, LLC, et al.,’ : Case No. 18-12491 (CSS)

Debtors. : (Jointly Administered)

 

x Re: D.L: 374,

NOTICE OF (1) CURE AMOUNT WITH RESPECT TO
EXECUTORY CONTRACTS AND UNEXPIRED LEASES TO POTENTIALLY BE
ASSUMED AND ASSIGNED AND (II) POTENTIAL ASSUMPTION AND
ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

PLEASE TAKE FURTHER NOTICE that on [ |, 2019, the United States
Bankruptcy Court for the District of Delaware (the “Court’) entered the Order:
(D(A) Approving Bidding Procedures and Bid Protections Respecting the Remaining Assets,
(B) Permitting Debtors to Designate Stalking Horse Purchaser(s) and Grant Bid Protections,
(C) Scheduling a Hearing to Consider Approval of the Sale of Assets, (D) Approving Form and
Manner of Notice of Sale, and (E) Granting Related Relief: and (I)(A) Authorizing and
Approving the Sale of Substantially All Assets of Certain of the Debtors Free and Clear of Liens,
Claims, Interests, and Encumbrances, (B) Authorizing the Assumption and Assignment of
Certain Executory Contracts and Unexpired Leases, and (C) Granting Related Relief [D.I.___ J

 

' The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. ($831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, LP. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita F alls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, LP. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3% FL, Boca Raton, FL 33431.

EAST\164463932.4

 
 

Case 18-12491-CSS_ Doc 570-1 Filed 02/01/19 Page 97 of 104

(the “Bidding Procedures Order’)? The above-captioned debtors and debtors in possession
(collectively, the “Debtors”) provide this notice that you and one or more of the Debtors are
party to one or more of the various executory contracts and unexpired leases set forth on
Exhibit 1 to this notice (the “Executory Contracts” and “Unexpired Leases,” as applicable),
which Executory Contracts and Unexpired Leases may be assumed and assigned to a Successful
Bidder in connection with the proposed sale of the Remaining Assets.

PLEASE TAKE FURTHER NOTICE that set forth on Exhibit 1 is the amount the
Debtors’ records reflect is owing to cure any and all defaults under each Executory Contract and
Unexpired Lease (each amount, a “Cure Amount’) to permit the assumption and assignment of
each Executory Contract and Unexpired Lease pursuant to section 365 of the Bankruptcy Code.

PLEASE TAKE FURTHER NOTICE that the Debtors’ books and records reflect that
all postpetition amounts owing under each Executory Contract and Unexpired Lease have been
paid and will continue to be paid and no other defaults exist under any of the Executory
Contracts and Unexpired Leases and, therefore, amounts due and owing since the Petition Date
are not included in the Cure Amount for each Executory Contract and Unexpired Lease.

PLEASE TAKE FURTHER NOTICE that objections, if any, to the Cure Amounts set
forth on Exhibit 1 or to the possible assumption and assignment of any Executory Contract or
Unexpired Lease to a Successful Bidder, as applicable, must be filed with the Court and served
so as to be actually received on or before | 1.2019 at 4:00 p.m. (prevailing Eastern
time) (the “Objection Deadline”), Service of any objections should be made to: (i) counsel to the
Debtors, (a) John Tishler, Waller Lansden Dortch & Davis, LLP, 511 Union Street, Suite 2700,
Nashville, Tennessee 37219 and (b) Stuart M. Brown, DLA Piper LLP, 1201 N. Market Street,
Suite 2100, Wilmington, Delaware 19801; (ii) counsel to the Committee, (a) Jeffrey N.
Pomerantz, Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street, 17th Floor, Wilmington,
Delaware 19801 and (b) Andrew H. Sherman, Sills Cummis & Gross P.C., One Riverfront Plaza,
Newark, New Jersey 07102; (iii) counsel to Wells Fargo, National Association, (a) Brian I.
Swett, McGuire Woods LLP, 77 West Wacker Drive, Suite 4100, Chicago, Illinois 60601-1818
and (b) John Knight, Richards, Layton & Finger, PA, 920 N. King Street, Wilmington, Delaware
19801; (iv) the Office of the United States Trustee, J. Caleb Boggs Federal Building, 844 King
Street, Lockbox 35, Wilmington, Delaware 19801, Attn: Brya Keilson; and (v) counsel to any
Designated Stalking Horse Bidder as identified in accordance with the Bidding Procedures.

PLEASE TAKE FURTHER NOTICE that all objections to the Cure Amount or
possible assumption and assignment of any Executory Contract or Unexpired Lease must (1) be
in writing, Gi) conform to the applicable provisions of the Bankruptcy Code, Bankruptcy Rules,
and Local Rules, (iii) state with particularity the legal and factual basis for the objection and the
specific grounds for such objection, and (iv) if challenging the Cure Amount, set forth the cure
amount being claimed with appropriate documentation in support of such amount.

PLEASE TAKE FURTHER NOTICE that any timely filed objections that cannot be
resolved will be heard at a hearing to be held before the Honorable Christopher S. Sontchi, Chief

 

2 Capitalized terms used but not defined in this notice shall have the meanings ascribed to them in the Bidding
Procedures Order and Bidding Procedures, as applicable.

2

EAST\164463932.4

 
 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 98 of 104

United States Bankruptcy Judge for the District of Delaware, 824 North Market Street, 5th Floor,
Wilmington, Delaware 19801 on [, Jat] | (prevailing Eastern__time) unless
otherwise agreed by the Debtors and any applicable Successful Bidder or otherwise ordered by
the Court.

PLEASE TAKE FURTHER NOTICE that the failure to file an objection on or before
the Objection Deadline shall (i) forever bar any objections to the Cure Amount or the assertion
that any additional or other amounts are due and owing, (ii) be deemed as consent to the
assumption, assignment, and/or transfer of each Executory Contract and Unexpired Lease to the
applicable Successful Bidder, and (iii) forever bar and estop any assertion or claim against the
Debtors or Successful Bidder that any additional amounts are due or defaults exist, or conditions
to assumption, assignment, and/or transfer must be satisfied, or that any right or benefit under
each Executory Contract or Unexpired Lease cannot or will not be available to the Successful

Bidder.

PLEASE TAKE FURTHER NOTICE that the Debtors shall present evidence
necessary to demonstrate adequate assurance of future performance by any Successful Bidder.

PLEASE TAKE FURTHER NOTICE that the presence of an Executory Contract or
Unexpired Lease on Exhibit 1 to this notice does not constitute an admission that such contract,
lease, or other agreement is an executory contract or unexpired lease or that such contract, lease,
or other agreement will be assumed by the Debtors and assigned to any Successful Bidder.

PLEASE TAKE FURTHER NOTICE that, if an Executory Contract of Unexpired
Lease is finally determined to be assumed and assigned to a Successful Bidder, a separate notice
of such assumption and assignment will be provided to you.

PLEASE TAKE FURTHER NOTICE that all documents filed with the Court in
connection with the above-captioned cases are available for free on the website of the court-
appointed claims and noticing agent in these cases, Prime Clerk LLC, at
https://cases.primeclerk.com/promisehealthcaregroup/.

EAST\164463932.4

 
 

 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 99 of 104

Dated: [__], 2019
. Wilmington, Delaware

EAST\164463932.4

DLA PIPER LLP (US)

/s/ Stuart M_ Brown

Stuart M. Brown (#4050)

Kaitlin MacKenzie Edelman (#5924)

Matthew S. Sarna (#6578)

1201 N. Market Street, Suite 2100

Wilmington, DE 19801

Telephone: (302) 468-5700

Facsimile: (302) 394-2341

Email: Stuart.Brown@dlapiper.com
Kaitlin. Edelman@dlapiper.com
Matthew.Sarna@dlapiper.com

-and-

WALLER LANSDEN DORTCH & DAVIS, LLP

John Tishler (admitted pro hac vice)

Katie G. Stenberg (admitted pro hac vice)

Blake D. Roth (admitted pro hac vice)

Tyler N. Layne (admitted pro hac vice)

511 Union Street, Suite 2700

Nashville, TN 37219

Telephone: (615) 244-6380

Facsimile: (615) 244-6804

Email: John.Tishler@wallerlaw.com
Katie.Stenberg@wallerlaw.com
Blake.Roth@wallerlaw.com
Tyler. Layne@wallerlaw.com

Attorneys for the Debtors and
Debtors in Possession

 
Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 100 of 104

EXHIBIT 5 to Bidding Procedures Order

(Notice of Assumption and Assignment)

 

EAST\164463932.4

 

 
 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 101 of 104

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

x

in re: Chapter 11

PROMISE HEALTHCARE GROUP, LLC, et ai.,! Case No. 18-12491 (CSS)
Debtors. (Jointly Administered)

x Re: D.L:374,

 

NOTICE OF ASSUMPTION AND ASSIGNMENT
OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

PLEASE TAKE FURTHER NOTICE that on | ], 2019, the United States
Bankruptcy Court for the District of Delaware (the “Courf’) entered the Order:
(D(A) Approving Bidding Procedures and Bid Protections Respecting the Remaining Assets,
(B) Permitting Debtors to Designate Stalking Horse Purchaser(s) and Grant Bid Protections,
(C) Scheduling a Hearing to Consider Approval of the Sale of Assets, (D) Approving Form and
Manner of Notice of Sale, and (E) Granting Related Relief; and (ID)(A) Authorizing and
Approving the Sale of Substantially All Assets of Certain of the Debtors Free and Clear of Liens,
Claims, Interests, and Encumbrances, (B) Authorizing the Assumption and Assignment of

 

! The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc, (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc, (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc, (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3% FL, Boca Raton, FL 33431.

EAST\164463932.4

 

 
 

 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 102 of 104

Certain Executory Contracts and Unexpired Leases, and (C) Granting Related Relief [D.1. _]
(the “Bidding Procedures Order”).

PLEASE TAKE FURTHER NOTICE that on [ ], 2019, the Court entered
the Order (1) Approving the Sale of Certain of the Debtors’ Assets Free and Clear of All Liens,
Claims, Encumbrances, and Interests, (1) Authorizing the Assumption and Assignment of
Certain Executory Contracts and Unexpired Leases, and (II) Granting Related Relief[D.1.__]
(the “Sale Order’).

PLEASE TAKE FURTHER NOTICE that, in accordance with the Bidding Procedures
Order, Bidding Procedures, and Sale Order, the Debtors have identified | ] as a Successful
Bidder.

PLEASE TAKE FURTHER NOTICE that attached to this notice as Exhibit 1 is a
schedule of executory contracts and unexpired leases the Debtors will assume and assign to the
Successful Bidder, in accordance with and subject to the Bidding Procedures Order and Sale

Order.

PLEASE TAKE FURTHER NOTICE that all documents filed with the Court in
connection with the above-captioned cases are available for free on the website of the court-
appointed claims and noticing agent in these cases, Prime Clerk LLC, at
https://cases.primeclerk.com/promisehealthcaregroup/.

[Remainder of Page Intentionally Left Blank]

 

? Capitalized terms used but not defined in this notice shall have the meanings ascribed to them in the Bidding

Procedures Order and Bidding Procedures, as applicable.
2

EAST\164463932.4

 

 
 

 

 

Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 103 of 104

Dated: [__], 2019
Wilmington, Delaware

EAST\164463932.4

 

DLA PIPER LLP (US)

/s/ Stuart M. Brown

Stuart M. Brown (#4050)

Kaitlin MacKenzie Edelman (#5924)

Matthew S. Sarna 46578)

1201 N. Market Street, Suite 2100

Wilmington, DE 19801

Telephone: (302) 468-5700

Facsimile: (302) 394-2341

Email: Stuart. Brown@dlapiper.com
Kaitlin.Edelman@dlapiper.com
Matthew.Sarna@dlapiper.com

-and-

WALLER LANSDEN DORTCH & DAVIS, LLP

John Tishler (admitted pro hac vice)

Katie G. Stenberg (admitted pra hac vice)

Blake D. Roth (admitted pro hac vice)

Tyler N. Layne (admitted pro hac vice)

511 Union Street, Suite 2700

Nashville, TN 37219

Telephone: (615) 244-6380

Facsimile: (615) 244-6804

Email: John.Tishler@wallerlaw.com
Katie.Stenberg@wallerlaw.com
Blake.Roth@wallerlaw.com
Tyler.Layne@wallerlaw.com

Attorneys for the Debtors and
Debtors in Possession

 
Case 18-12491-CSS Doc570-1 Filed 02/01/19 Page 104 of 104

(Schedule of Executory Contracts and Unexpired Leases)

EXHIBIT 1

 

Contract/Lease Name

Date

Debtor

Contract Counterparty

Cure Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
